Exhibit 10.26

 

EXECUTION COPY

 

[g265921kk01i001.jpg]

 

 

 

$50,000,000

 

CREDIT AGREEMENT,

 

dated as of December 18, 2013,

 

among

 

LANNETT COMPANY, INC.,

 

as the Borrower,

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as the Lenders,

 

and

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1                    DEFINITIONS AND ACCOUNTING TERMS

1

 

 

SECTION 1.1                             Defined Terms

1

SECTION 1.2                             Use of Defined Terms

25

SECTION 1.3                             Certain Rules of Construction

25

SECTION 1.4                             Accounting and Financial Determinations

26

SECTION 1.5                             Rounding

26

 

 

ARTICLE 2                    COMMITMENTS AND CREDIT EXTENSIONS

26

 

 

SECTION 2.1                             Commitments

26

 

 

SECTION 2.1.1                         Revolving Loan Commitment

26

SECTION 2.1.2                         Letter of Credit Commitment

27

SECTION 2.1.3                         Swing Line Loan Commitment

27

 

 

SECTION 2.2                             Lenders Not Permitted or Required To
Make Credit Extensions

27

 

 

SECTION 2.2.1                         Revolving Loans, Swing Line Loans and
Letters of Credit

27

 

 

SECTION 2.3                             Optional Reduction of the Commitment
Amounts

27

SECTION 2.4                             Borrowing Procedures

28

SECTION 2.5                             Continuation and Conversion Elections

28

SECTION 2.6                             Funding

29

SECTION 2.7                             Letters of Credit

29

 

 

SECTION 2.7.1                         Issuance Procedures

29

SECTION 2.7.2                         Other Revolving Lenders’ Participation

30

SECTION 2.7.3                         Disbursements

30

SECTION 2.7.4                         Reimbursement

31

SECTION 2.7.5                         Deemed Disbursements

31

SECTION 2.7.6                         Nature of Reimbursement Obligations

31

SECTION 2.7.7                         Uniform Customs and Practice

32

 

 

SECTION 2.8                             Swing Line Loans

32

SECTION 2.9                             Notes

33

SECTION 2.10                                Increase in Commitment

34

SECTION 2.11                                Defaulting Lenders

35

 

 

SECTION 2.11.1                  Defaulting Lender Adjustments

35

SECTION 2.11.2                  Defaulting Lender Cure

37

SECTION 2.11.3                  New Swing Line Loans/Letters of Credit

37

 

 

ARTICLE 3                    PAYMENTS, INTEREST AND FEES

37

 

 

SECTION 3.1                             Repayments and Prepayments

37

 

 

SECTION 3.1.1                         Voluntary Prepayments

37

SECTION 3.1.2                         Mandatory Repayments and Prepayments

37

SECTION 3.1.3                         Application of Prepayments

39

 

 

SECTION 3.2                             Interest Provisions

39

 

 

SECTION 3.2.1                         Rates

39

SECTION 3.2.2                         Post-Default Rates

40

SECTION 3.2.3                         Payment Dates

40

 

i

--------------------------------------------------------------------------------


 

SECTION 3.3                             Fees

40

 

 

SECTION 3.3.1                         Commitment Fee

40

SECTION 3.3.2                         Letter of Credit Fee

40

SECTION 3.3.3                         Administrative Agent’s Fees, etc.

41

 

 

ARTICLE 4                    YIELD PROTECTION, TAXES AND RELATED PROVISIONS

41

 

 

SECTION 4.1                             Eurodollar Rate Lending Unlawful

41

SECTION 4.2                             Inability to Determine Rates

41

SECTION 4.3                             Increased Costs, etc.

41

SECTION 4.4                             Funding Losses

42

SECTION 4.5                             Increased Capital Requirements

42

SECTION 4.6                             Taxes

43

SECTION 4.7                             Payments, Interest Calculations, etc.

46

SECTION 4.8                             Sharing of Payments

46

SECTION 4.9                             Setoff

47

SECTION 4.10                                Use of Proceeds

47

SECTION 4.11                                Funding and Payment Reliance, etc.

47

SECTION 4.12                                Designation of a Different Lending
Office

48

SECTION 4.13                                Replacement of Lenders

48

 

 

ARTICLE 5                    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

49

 

 

SECTION 5.1                             Initial Credit Extension on the
Effective Date

49

 

 

SECTION 5.1.1                         Agreement

49

SECTION 5.1.2                         Resolutions, Good Standing, etc.

49

SECTION 5.1.3                         Delivery of Notes

49

SECTION 5.1.4                         Required Consents and Approvals

49

SECTION 5.1.5                         [Reserved]

49

SECTION 5.1.6                         Opinions of Counsel

49

SECTION 5.1.7                         [Reserved]

50

SECTION 5.1.8                         Financial Information, etc.

50

SECTION 5.1.9                         Evidence of Insurance

50

SECTION 5.1.10                  [Reserved]

50

SECTION 5.1.11                  Lien Search Results, etc.

50

SECTION 5.1.12                  Guaranty and Security Agreement, Filings, etc.

50

SECTION 5.1.13                  Solvency Certificate

51

SECTION 5.1.14                  Closing Date Certificate

51

SECTION 5.1.15                  Collateral Access Agreements

51

SECTION 5.1.16                  Satisfactory Due Diligence

51

SECTION 5.1.17                  Material Agreements

51

SECTION 5.1.18                  [Reserved]

51

SECTION 5.1.19                  No Litigation

51

SECTION 5.1.20                  Compliance Certificate

51

SECTION 5.1.21                  Patriot Act

52

SECTION 5.1.22                  [Reserved]

52

SECTION 5.1.23                  Administrative Agent’s Closing Fees, Expenses,
etc.

52

SECTION 5.1.24                  No Material Adverse Effect

52

 

 

SECTION 5.2                             All Credit Extensions

52

 

 

SECTION 5.2.1                         Compliance with Warranties, No Default,
etc.

52

SECTION 5.2.2                         Credit Extension Request, etc.

52

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.2.3                         Satisfactory Legal Form

52

 

 

ARTICLE 6                    REPRESENTATIONS AND WARRANTIES

52

 

 

SECTION 6.1                             Organization, etc.

52

SECTION 6.2                             Due Authorization, Non-Contravention,
etc.

53

SECTION 6.3                             Required Approvals

53

SECTION 6.4                             Validity, etc.

53

SECTION 6.5                             Financial Information

54

SECTION 6.6                             No Material Adverse Effect

54

SECTION 6.7                             Litigation, Labor Matters, etc.

54

SECTION 6.8                             Capitalization

54

SECTION 6.9                             Compliance with Laws, etc.

55

SECTION 6.10                                Properties, Permits, etc.

55

SECTION 6.11                                Taxes, etc.

56

SECTION 6.12                                ERISA

56

SECTION 6.13                                Environmental Warranties

56

SECTION 6.14                                Inventory

56

SECTION 6.15                                Accuracy of Information

57

SECTION 6.16                                Absence of Default

57

SECTION 6.17                                Margin Regulations; Anti-Corruption
Laws, etc.

57

SECTION 6.18                                Investment Company Status

58

SECTION 6.19                                Material Agreements; Governmental
Approvals

58

SECTION 6.20                                Solvency

58

SECTION 6.21                                Insurance

58

SECTION 6.22                                Related Party Transactions

58

SECTION 6.23                                Patriot Act, etc.

58

SECTION 6.24                                Intellectual Property, Licenses,
etc.

59

 

 

ARTICLE 7                    COVENANTS

59

 

 

SECTION 7.1                             Affirmative Covenants

59

 

 

SECTION 7.1.1                         Financial Information, Reports, Notices,
etc.

59

SECTION 7.1.2                         Compliance with Laws; Payment of
Obligations

62

SECTION 7.1.3                         Maintenance of Properties and Franchises

62

SECTION 7.1.4                         Insurance

62

SECTION 7.1.5                         Books and Records; Inspections

63

SECTION 7.1.6                         Environmental Covenants

64

SECTION 7.1.7                         Rate Protection Agreements

64

SECTION 7.1.8                         As to Intellectual Property

64

SECTION 7.1.9                         Future Subsidiaries

65

SECTION 7.1.10                  Further Assurances; Additional Collateral

66

 

 

SECTION 7.2                             Negative Covenants

66

 

 

SECTION 7.2.1                         Business Activities

66

SECTION 7.2.2                         Indebtedness

66

SECTION 7.2.3                         Liens

67

SECTION 7.2.4                         Financial Covenants

68

SECTION 7.2.5                         Investments

69

SECTION 7.2.6                         Restricted Payments; Payments on Other
Indebtedness

70

SECTION 7.2.7                         Mergers, Asset Acquisitions, etc.

71

SECTION 7.2.8                         Asset Dispositions, etc.

71

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.2.9                         Modification of Certain Agreements

72

SECTION 7.2.10                  Transactions with Related Parties

72

SECTION 7.2.11                  Negative Pledges, Restrictive Agreements, etc.

72

SECTION 7.2.12                  Fiscal Year End, etc.

73

 

 

ARTICLE 8                    EVENTS OF DEFAULT AND REMEDIES

73

 

 

SECTION 8.1                             Listing of Events of Default

73

 

 

SECTION 8.1.1                         Non-Payment of Obligations

73

SECTION 8.1.2                         Breach of Representations and Warranties

73

SECTION 8.1.3                         Non-Performance of Certain Covenants and
Obligations

74

SECTION 8.1.4                         Non-Performance of Other Covenants and
Obligations

74

SECTION 8.1.5                         Default on Other Indebtedness

74

SECTION 8.1.6                         Judgments

74

SECTION 8.1.7                         ERISA Events

74

SECTION 8.1.8                         Change in Control

74

SECTION 8.1.9                         Bankruptcy, Insolvency, etc.

74

SECTION 8.1.10                  Impairment of Loan Documents, Security, etc.

75

SECTION 8.1.11                  Non-Payment of Taxes

75

SECTION 8.1.12                  Impairment of Material Agreements

75

SECTION 8.1.13                  Impairment of Business

75

SECTION 8.1.14                  Material Adverse Effect

76

SECTION 8.1.15                  Key Man Event

76

 

 

SECTION 8.2                             Action if Bankruptcy

76

SECTION 8.3                             Action if Other Event of Default

76

SECTION 8.4                             Foreclosure on Collateral

76

SECTION 8.5                             Appointment of Administrative Agent as
Attorney-in-Fact

76

SECTION 8.6                             Payments Upon Acceleration

77

 

 

ARTICLE 9                    THE ADMINISTRATIVE AGENT

77

 

 

SECTION 9.1                             Appointment; Lender Indemnification

77

SECTION 9.2                             Exculpation

78

SECTION 9.3                             Reliance by Administrative Agent

79

SECTION 9.4                             Delegation of Duties

79

SECTION 9.5                             Resignation of Administrative Agent

79

SECTION 9.6                             Rights as a Lender

80

SECTION 9.7                             Non-Reliance on Administrative Agent and
Other Lenders

80

SECTION 9.8                             Copies, etc.

80

SECTION 9.9                             Certain Collateral Matters

81

SECTION 9.10                                Application to L/C Issuers

81

 

 

ARTICLE 10             MISCELLANEOUS PROVISIONS

81

 

 

SECTION 10.1                                Waivers, Amendments, etc.

81

SECTION 10.2                                Notices

82

SECTION 10.3                                Payment of Costs and Expenses

83

SECTION 10.4                                Indemnification by the Borrower

84

SECTION 10.5                                Survival

85

SECTION 10.6                                Severability

86

SECTION 10.7                                Headings

86

SECTION 10.8                                Execution in Counterparts,
Effectiveness, etc.

86

SECTION 10.9                                Governing Law; Entire Agreement

86

 

iv

--------------------------------------------------------------------------------


 

SECTION 10.10                         Assignments and Participations

86

SECTION 10.11                         Press Releases and Related Matters

90

SECTION 10.12                         Forum Selection and Consent to
Jurisdiction; Process Agent

90

SECTION 10.13                         Waiver of Jury Trial, etc.

91

SECTION 10.14                         Waiver of Consequential Damages, etc.

91

SECTION 10.15                         Confidentiality

91

SECTION 10.16                         Patriot Act Information

92

SECTION 10.17                         Entire Agreement

92

SECTION 10.18                         Early Termination by the Borrower

92

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE I

-

Disclosure Schedule

SCHEDULE II

-

Percentages

SCHEDULE III

-

Administrative Information

 

EXHIBITS

 

EXHIBIT A

-

Form of Revolving Note

EXHIBIT B

-

Form of Swing Line Note

EXHIBIT C-1

-

Form of Borrowing Request

EXHIBIT C-2

-

Form of Continuation/Conversion Notice

EXHIBIT C-3

-

Form of Issuance Request

EXHIBIT D

-

Form of Assignment and Assumption

EXHIBIT E

-

Form of Compliance Certificate

EXHIBIT F

-

Form of Incremental Loan Joinder Agreement

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of December 18, 2013 among LANNETT COMPANY, INC., a
Delaware corporation (the “Borrower”), the various financial institutions as
are, or may from time to time become, parties hereto (collectively, the
“Lenders”), and CITIBANK, N.A., a national banking association (“Citibank”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is engaged in the business of manufacturing and
distributing generic pharmaceuticals; and

 

WHEREAS, the Borrower desires to obtain from the Lenders Revolving Loan
Commitments pursuant to which (a) Revolving Loans will be made by the Revolving
Lenders from time to time in an aggregate principal amount at any one time
outstanding not to exceed the Revolving Loan Commitment Amount, (b) Letters of
Credit will be issued by each L/C Issuer from time to time in a maximum
aggregate principal amount at any one time outstanding not to exceed the Letter
of Credit Commitment Amount and (c) Swing Line Loans will be made by the Swing
Line Lender in an aggregate principal amount at any one time outstanding not to
exceed the Swing Line Loan Commitment Amount; provided, however,  that, in any
event, the aggregate outstanding principal amount of all Revolving Loans and
Swing Line Loans, together with the aggregate amount of all Letter of Credit
Outstandings, shall not at any one time exceed the Revolving Loan Commitment
Amount; and

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article 5), to extend such Commitments, make
such Loans and issue (or participate in) Letters of Credit, in each case for the
account of the Borrower;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1                  Defined Terms.  The following terms when used in
this Agreement, including its preamble and recitals, shall, except where the
context otherwise requires, have the following meanings:

 

“Account” means any “account” (as defined in Section 9-102(a)(2)(i) or
9-102(a)(2)(ii) of the U.C.C.) of any Person.

 

“Accounting Change” is defined in Section 1.4(b).

 

“Adjusted EBITDA” means, for any period and as of any date of determination,
calculated on a Pro Forma Basis, as applicable, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Net Income for such
period plus (a) the following to the extent deducted in calculating such Net
Income: (i) Interest Expense for such period, (ii) the provision for United
States federal, state, local and foreign income taxes for such period,
(iii) depreciation and amortization expense, (iv) all non-cash expenses related
to stock-based compensation and other employee benefit programs,
(v) extraordinary, non-operating, or non-recurring expenses or losses of
Borrower and its Subsidiaries, including, but not limited to, the $20,100,000
charge recorded during the Fiscal Quarter ended September 30, 2013 related to
the extension of the JSP Contract, (vi) expenses created by contingent
consideration or transaction costs or restructuring programs related to business
combinations or acquisitions; provided, however, that any adjustments made to
Adjusted EBITDA for items (v) and (vi) which require a cash payment shall, in
the aggregate, be limited to 15% of Adjusted EBITDA (calculated as follows: the
total amount of such addbacks in the numerator divided by the Adjusted EBITDA
number inclusive of the proposed amount of

 

1

--------------------------------------------------------------------------------


 

such addbacks in the denominator) during any Rolling Period, and (vii) non-cash
losses related to changes in fair value, and minus (b) the following to the
extent included in calculating such Net Income: (i) interest income,
(ii) extraordinary, non-operating or non-recurring income or gains, (iii) United
States federal, state, local and foreign income tax benefits for such period,
(iv) non-cash gains related to changes in fair value and (v) adjustments to
income created by contingent consideration related to a business combination or
acquisition.

 

“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum obtained by dividing (rounded upwards
to the next nearest 1/100 of 1%) (a) the rate per annum equal to the rate
determined by the Administrative Agent to be the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, obtained through a nationally
recognized service such as Dow Jones Market Service (Telerate), Bloomberg
Professional Service Page or Reuters, and any successor or substitute page of
each such service, providing rate quotations comparable to those currently
provided on each such page of each such service for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m.  (London, England time) two
Business Days prior to the first day of such Interest Period, and (b) an amount
equal to (i) one minus (ii) the Eurodollar Reserve Requirement; provided,
however, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, however, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.

 

“Administrative Agent” is defined in the preamble and includes each successor
Administrative Agent pursuant to Section 9.5.

 

“Affiliate” of any Person means: (a) each of such Person’s officers, directors,
joint venturers and partners; and (b) any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Title IV Plan).  A Person shall be deemed to be “controlled
by” any other Person if such other Person possesses, directly or indirectly,
power, (i) to vote 10% or more of the Equity Interests (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general partners; or (ii) to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Agent Parties” is defined in Section 9.8(b).

 

“Agreement” means this Credit Agreement, as it may be amended, modified or
supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of: (a) the Prime Rate; (b) 0.50% per annum plus the Federal Funds Effective
Rate for such period; and (c) the sum (rounded up to the nearest whole multiple
of 1/100 of 1%) of (i) 2.00% per annum plus (ii) the Adjusted Eurodollar Rate
from time to time (based on the 1 month Interest Period as then in effect).  If
for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist.  Any change in the Alternate Base Rate due to a change in the calculation
thereof by the Administrative Agent shall be effective on the effective date of
such change and without the necessity of notice being provided to the Borrower
or any other Person.

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Law” means each of (a) the United States Foreign Corrupt
Practices Act of 1977, (b) the Corruption of Foreign Public Officials Act,
(c) the Bribery Act of 2010 and (d) and any Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Laws, in each case as amended, supplemented or replaced from
time to time.

 

“Applicable Margin” means (a) with respect to the unpaid principal amount of
each Base Rate Loan, the applicable percentage set forth below in the column
entitled “Applicable Margin for Base Rate Loans”; and (b) with respect to the
unpaid principal amount of each Eurodollar Rate Loan, the applicable percentage
set forth below in the column entitled “Applicable Margin for Eurodollar Rate
Loans”.

 

Level

 

Leverage Ratio

 

Applicable Margin
For Base Rate
Loans

 

Applicable Margin
For Eurodollar Rate
Loans

 

Commitment
Fee Rate

 

 

 

 

 

 

 

 

 

 

 

I.

 

Less than 0.50:1.00

 

0.50

%

1.50

%

0.200

%

 

 

 

 

 

 

 

 

 

 

II.

 

Equal to or greater than 0.50:1.00 but less than 1.25:1.00

 

0.75

%

1.75

%

0.250

%

 

 

 

 

 

 

 

 

 

 

III.

 

Equal to or greater than 1.25:1.00 but less than 2.00:1.00

 

1.00

%

2.00

%

0.275

%

 

 

 

 

 

 

 

 

 

 

IV.

 

Equal to or greater than 2.00:1.00

 

1.25

%

2.25

%

0.300

%

 

The Leverage Ratio used to compute the Applicable Margin shall be the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Borrower to the Administrative Agent pursuant to Section 7.1.1(c); changes in
the Applicable Margin resulting from a change in the Leverage Ratio shall become
effective on the first day of the month following delivery by the Borrower to
the Administrative Agent of a new Compliance Certificate pursuant to
Section 7.1.1(c).  If the Borrower shall fail to deliver a Compliance
Certificate as and when required pursuant to Section 7.1.1(c), the Applicable
Margin from and including the date of such required delivery to but not
including the date the Borrower delivers to the Administrative Agent such
Compliance Certificate shall conclusively be presumed to equal the relevant
Applicable Margin set forth at Level IV above.  In the event that (i) any
financial statement delivered pursuant to Section 7.1.1(a) or (b) or any
Compliance Certificate delivered by the Borrower is shown to be inaccurate and
(ii) such inaccuracy, if corrected, would have led to the application of a
higher Applicable Margin for any period than the Applicable Margin applied for
such period, then (A) the Borrower shall promptly (and, in any event, within
three Business Days thereafter) deliver to the Administrative Agent a corrected
Compliance Certificate for such period, (B) the Applicable Margin for such
period shall be the Applicable Margin pertaining to such corrected level, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of the application of such increased
Applicable Margin for such period.  The Applicable Margin shall be automatically
increased to the Applicable Margin set forth in Level IV above during all
periods of time in which any Default or Event of Default has occurred and is
continuing.  Subject to the two preceding sentences, until the first Compliance
Certificate is delivered as provided in Section 7.1.1(c) after the Effective
Date, the Applicable Margin shall conclusively be presumed to equal the relevant
Applicable Margin set forth in Level I above.

 

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means the Assignment and Assumption substantially in
the form of Exhibit D attached hereto.

 

“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to
Section 5.1.2(c), as such certificate may be updated from time to time.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating interest rate
determined by reference to the Alternate Base Rate.

 

“Bedrosian” means Arthur P. Bedrosian.

 

“Beneficial Owner” means, as to any U.S. Federal Income Tax, the Person who is
treated as the taxpayer under Section 871(a) or 881(a) of the Code, as
applicable, or any successor provision, if such Person is not the Recipient.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means the Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.4.

 

“Borrowing Request” means a Borrowing Request, duly executed by an Authorized
Officer of the Borrower, in substantially the form of Exhibit C-1 attached
hereto.

 

“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which banks
are authorized or required to be closed in New York, New York; and (b) relative
to the making, continuing, conversion into, prepaying or repaying of any
Eurodollar Rate Loan, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the interbank eurodollar market.

 

“Capital Expenditures” means, for any period, the sum (without duplication) of
(a) the aggregate amount of all expenditures of the Borrower and its
Subsidiaries for fixed or capital assets or additions to plant, property or
equipment (including replacements and capitalized repairs) made during such
period which, in accordance with GAAP, would be classified as capital
expenditures; and (b) the aggregate amount of all Capitalized Lease Liabilities
payments during such period; provided, however, that Capital Expenditures shall
not include the amount of Net Disposition Proceeds or Net Insurance Proceeds
reinvested in accordance with Section 3.1.2(e).

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
and its Subsidiaries under any leasing or similar arrangement with respect to
any real or personal property which, in accordance with GAAP, would be
classified as capitalized leases, and, for purposes of this Agreement and each
other Loan Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a penalty.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Lenders, as collateral for Reimbursement Obligations,

 

4

--------------------------------------------------------------------------------


 

the Obligations or obligations of Lenders to fund participations in respect of
Reimbursement Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable L/C Issuer or Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer or Lender.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent Investment” means, at any time: (a) any evidence of
Indebtedness, maturing not more than one year after the date of issuance, issued
or guaranteed by the United States; (b) commercial paper, maturing not more than
nine months from the date of issuance and rated at least A-1 by S&P or P-1 by
Moody’s, which is issued by (i) a corporation (other than an Affiliate of any
Loan Party) organized under the Laws of any state of the United States or of the
District of Columbia, or (ii) any Lender or any Affiliate thereof; (c) any
certificate of deposit or bankers acceptance or time deposit, maturing not more
than one year after such time, which is issued by (i) a Lender or (ii) a
commercial banking institution that (A) is a member of the Federal Reserve
System, (B) has a combined capital and surplus and undivided profits of not less
than $1,000,000,000 and (C) has a credit rating of A2 or higher from Moody’s or
A or higher from S&P; (d) any investment in money market mutual funds having
portfolio assets in excess of $5,000,000,000 that comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940 and are rated AAA by S&P and Aaa by Moody’s; or (e) any
repurchase agreement entered into with any Lender (or other commercial banking
institution of the stature referred to in clause (c)(ii)) secured by a fully
perfected Lien in any securities of the type described in any of clauses
(a) through (c), having a maturity of not more than 90 days and a market value
at the time such repurchase agreement is entered into of not less than 100% of
the repurchase obligation thereunder of such Lender or other commercial banking
institution.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depositary, overdraft, credit or debit card,
electronic funds transfer and other cash management agreements.

 

“Cash Management Obligations” means, with respect to any Person, all liabilities
of such Person under any Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means:

 

(a)                                 the failure of the Borrower at any time to
own beneficially 100% of the issued and outstanding Equity Interests (whether
voting or non-voting) of any of its Subsidiaries (other than Cody LCI), on a
fully diluted basis, such Equity Interests to be held free and clear of all
Liens (other than Liens in favor of the Administrative Agent);

 

(b)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding Equity Interests of the Borrower; or

 

(c)                                  the majority of the seats (other than
vacant seats) on the board of directors or similar governing body of the
Borrower shall cease to be occupied by Persons who were either appointed or
nominated for election by the board of directors or similar governing body of
the Borrower.

 

“Change in Law” means the occurrence, after the Effective Date, of (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation or application

 

5

--------------------------------------------------------------------------------


 

thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided, however, that, notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Citibank” is defined in the preamble.

 

“Class” means each separate class of Lenders comprising the Revolving Lenders or
the Swing Line Lender, as the case may be.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Cody LCI” means Cody LCI Realty, LLC, a Wyoming limited liability company.

 

“Collateral” means any assets of the Borrower, any other Loan Party or of any
other Person that is subject to a Lien pursuant to any Loan Document to secure
the Secured Obligations.

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
landlord of any leased Real Property Assets.

 

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Letter of Credit Commitment or Swing Line Loan Commitment.

 

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount or the Swing Line Loan
Commitment Amount.

 

“Commitment Fee Rate” means the applicable percentage set forth below the column
entitled “Commitment Fee Rate” in the table in the definition of “Applicable
Margin”.

 

“Commitment Termination Event” means (a) the occurrence of any Default described
in Section 8.1.9(a) through (d) or (b) the occurrence and continuance of any
other Event of Default and either (i) the declaration of the Loans to be due and
payable pursuant to Section 8.3 or (ii) the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to the
Borrower that the Commitments have been terminated.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” is defined in Section 9.8(b).

 

“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer, substantially in the form of Exhibit E attached hereto,
together with such changes thereto as the Administrative Agent may from time to
time reasonably request for the purpose of monitoring the Borrower’s compliance
with the financial covenants contained herein.

 

“Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of any present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed

 

6

--------------------------------------------------------------------------------


 

its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
pursuant to Section 4.13).

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other
Person.  The principal amount of any Person’s obligation under any Contingent
Liability shall (subject to any limitation set forth therein) be deemed to be
the outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.

 

“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit C-2 attached hereto.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Covered Entity” means (a) Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, more than 50% of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Credit Extension” means, as the context may require (a) the making of a Loan by
a Lender or (b) the issuance of any Letter of Credit, any increase in the Stated
Amount of any Letter of Credit or the extension of any Stated Expiry Date of any
existing Letter of Credit, by an L/C Issuer.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.11.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation

 

7

--------------------------------------------------------------------------------


 

to fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided, however,
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.11.2) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, the Swing Line
Lender and each Lender.

 

“Disbursement” is defined in Section 2.7.3.

 

“Disbursement Date” is defined in Section 2.7.3.

 

“Disclosure Schedule” means the Disclosure Schedule attached as Schedule I
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower with the consent of the Administrative Agent and the Required Lenders.

 

“Dollar” and the symbol “$” mean lawful money of the United States.

 

“Domestic Material Subsidiary” means each Domestic Subsidiary of the Borrower
that is not an Immaterial Subsidiary.

 

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Laws of any State of the United States or the District of Columbia.

 

“Effective Date” means the date that each of the conditions in Section 5.1 have
been satisfied.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund and (d) any other Person (other than a natural Person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of the
Revolving Loan Commitment, each L/C Issuer and Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(such approval of the Borrower not to be unreasonably withheld, conditioned or
delayed and shall, in any event, be deemed to have been given by the Borrower if
no objection is received by the Administrative Agent from Borrower within five
Business Days after notice of such proposed assignment has been provided to the
Borrower); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign Laws
and Permits relating to pollution or the protection of health, safety or the
environment or the release of any materials

 

8

--------------------------------------------------------------------------------


 

into the environment, including those related to Hazardous Materials, air
emissions, discharges to waste or public systems and health and safety matters.

 

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto.

 

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Effective Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means any Loan Party, and any Person under common control, or
treated as a single employer, with any Loan Party, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a Reportable Event with respect
to a Title IV Plan, (b) the incurrence by any ERISA Affiliate of liability with
respect to the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the incurrence by any ERISA
Affiliate of liability with respect to the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the receipt by any ERISA Affiliate of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to satisfy
the statutory minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 or 303 of ERISA) applicable to any Title IV Plan or
Multiemployer Plan (or any waiver of such standard), (h) the imposition of a
lien in respect of any Benefit Plan under the Code or ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other requirements of Law
to qualify thereunder, (j) the imposition upon any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA and (k) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan.

 

“Eurodollar Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Adjusted Eurodollar Rate.  All Eurodollar Rate Loans shall
bear interest from and including the first day of the applicable Interest Period
to (but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Eurodollar Rate Loan.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Requirement” means, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D of the
F.R.S. Board) under regulations issued from time to time by the F.R.S. Board or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Eurodollar Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to (a) any category
of liabilities which includes deposits by reference to which the applicable
Adjusted Eurodollar Rate or any other interest rate of a Loan is to be
determined or (b) any category of extensions of credit or other assets which
include Eurodollar Rate Loans.  For the purposes of this Agreement, Eurodollar
Rate Loans shall constitute Eurocurrency liabilities and shall be subject to
applicable reserve requirements without the benefit of or credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Requirement.

 

“Event of Default” is defined in Section 8.1.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guaranty of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes (i) imposed on
or measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are
Connection Taxes, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (c) U.S. Federal Income Taxes imposed on or with respect to any
Recipient pursuant to a Law in effect on the date on which (i) such Recipient
acquires its applicable ownership interest in a Loan, or where such Recipient is
a partnership for U.S. federal Tax purposes (or a partner thereof), pursuant to
a Law in effect on the later of the date on which such Recipient acquires its
applicable ownership interest in a Loan or the date on which the affected
partner becomes a partner of such Recipient (in each case, other than a
Recipient acquiring its applicable ownership interest pursuant to Section 4.13
or (ii) such Recipient changes its lending office, except in each case to the
extent that, pursuant to Section 4.6, amounts with respect to such U.S. Federal
Income Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a Recipient with respect to its applicable ownership
interest in a Loan or to such Recipient immediately before it changed its
lending office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 4.6(f), (e) any U.S. federal withholding Taxes imposed under FATCA
and (f) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.13), any withholding Tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 4.6, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 4.6.

 

10

--------------------------------------------------------------------------------


 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, judgments, proceeds of any
settlement in connection with any cause of action, indemnity payments and
proceeds from business interruption insurance; provided, however, that
Extraordinary Receipts shall not include Net Debt Proceeds, Net Disposition
Proceeds and Net Insurance Proceeds.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations thereafter or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates (rounded upwards, if necessary, to the nearest whole multiple of 1/100 of
1%) on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Fee Letter, dated July 18, 2013 between Citibank and the
Borrower.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower whose signatures and
incumbency have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.2(c).

 

“Fiscal Month” means any month of a Fiscal Year.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
June 30.

 

“Fixed Charges” means, for any period, the sum, without duplication, for such
period, calculated on a Pro Forma Basis, of: (a) all Interest Expense paid or
required to be paid in cash during such period, plus (b) all scheduled payments
of principal of Indebtedness (excluding scheduled repayments of the Revolving
Loans and other Indebtedness subject to reborrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment Amount or equivalent loan commitment, as the case may be) during such
period.

 

“Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio of: (a) Adjusted EBITDA for the Rolling Period ending as of such Fiscal
Quarter end, minus the sum of (i) all income and franchise Taxes required to be
paid in cash by the Borrower and its Subsidiaries during such Rolling Period,
and (ii) the aggregate amount of all unfinanced Capital Expenditures made or
incurred by the Borrower and its Subsidiaries during such Rolling Period, to
(b) all Fixed Charges for the Rolling Period ending as of such Fiscal Quarter;
provided, however, for the avoidance of doubt, that Capital Expenditures
financed with the proceeds from the issuance of Equity Interests by the Borrower
and its Subsidiaries shall not be treated as a Capital Expenditure for purposes
of clause (ii) of this definition.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding Reimbursement Obligations with respect to Letters of Credit issued
by such L/C Issuer other than Reimbursement Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Percentage of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funded Debt” means all Indebtedness of the type referred to in clause (a), (b),
(c) or (h) of the definition thereof of the Borrower and its Subsidiaries which
(a) matures more than one year from the date of creation; (b) matures within one
year from the date of creation but is renewable or extendible, at the sole
option of the Borrower or any of its Subsidiaries, to a date more than one year
from such date; or (c) arises under a revolving credit or similar agreement
which obligates the lender or lenders thereof to extend such Indebtedness for a
period of more than one year from such date, including, without limitation, all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

 

“GAAP” is defined in Section 1.4(a).

 

“Governmental Authority” means the government of the United States or any other
nation or government, any state or other political subdivision thereof, or any
agency, authority, instrumentality, regulatory body, court, administrative
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any governmental group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement dated the Effective Date among the Administrative Agent, the Borrower
and the Subsidiary Guarantors from time to time party thereto, as may be
amended, modified or supplemented from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated under or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under any Rate Protection Agreement.

 

“Immaterial Subsidiary” means each Domestic Subsidiary of the Borrower
designated as an Immaterial Subsidiary in a written notice from the Borrower to
the Administrative Agent; provided, however, that (a) immediately before and
after giving effect to such designation, no Default or Event of Default shall
have occurred and be continuing, (b) immediately after giving effect to such
designation, the Borrower shall be in compliance with the covenants set forth in
Section 7.2.4, determined on a Pro Forma Basis as if such designation had
occurred on the last day of such period, and (c) the sum of (i) the total assets
of such Domestic Subsidiary as of such date of designation plus (ii) the
aggregate total assets of all Immaterial Subsidiaries designated as Immaterial
Subsidiaries pursuant to this definition as of such date

 

12

--------------------------------------------------------------------------------


 

of designation (in each case measured as of the date of each such Immaterial
Subsidiary’s designation as an Immaterial Subsidiary) shall not exceed ten
percent (10%) of the total assets of the Borrower and its Subsidiaries on a
consolidated basis as of such date of determination pro forma for such
designation; provided, further, that the Borrower may un-designate any
Immaterial Subsidiary as such in a written notice from the Borrower to the
Administrative Agent, upon receipt of which such Domestic Subsidiary shall cease
to be an Immaterial Subsidiary hereunder.

 

“Incremental Loan Borrowing” is defined in Section 2.10(a).

 

“Incremental Loan Borrowing Request” is defined in Section 2.10(a).

 

“Incremental Loan Joinder Agreement” means Incremental Loan Joinder Agreement,
substantially in the form of Exhibit F attached hereto.

 

“Indebtedness” of any Person means, without duplication:

 

(a)                                 all obligations of such Person for borrowed
money, including all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (including, without limitation, the Credit
Extensions);

 

(b)                                 all obligations of such Person, contingent
or otherwise, relative to the face amount of all letters of credit, whether or
not drawn, or arising under (i) banker’s acceptances issued for the account of
such Person or (ii) bank guaranties (but which for the avoidance of doubt shall
not include any such obligations arising under surety bonds, performance bonds
and similar instruments issued or created by or for the account of such Person);

 

(c)                                  all obligations of such Person as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
Capitalized Lease Liabilities;

 

(d)                                 the Termination Value of all Hedging
Obligations of such Person;

 

(e)                                  whether or not so included as liabilities
in accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable arising
in the ordinary course of business), and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire or otherwise acquire for value (including by means of
converting into, or exchanging for, Indebtedness) any Equity Interest of such
Person;

 

(g)                                  the liquidation value of any preferred
capital stock or similar Equity Interest of such Person or its Subsidiaries held
by any Person other than such Person and its Wholly-Owned Subsidiaries;

 

(h)                                 all obligations and liabilities secured by
any Lien on such Person’s property or assets, even though such Person shall not
have assumed or become liable for the payment thereof;

 

(i)                                     all accrued and unfunded obligations and
liabilities under any Title IV Plan of such Person;

 

(j)                                    all Off-Balance Sheet Obligations of such
Person; and

 

13

--------------------------------------------------------------------------------


 

(k)                                 all Contingent Liabilities of such Person in
respect of any of the foregoing.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer; provided, however, that to the extent any
such Indebtedness is limited recourse to the Borrower or any of its Subsidiaries
only the amount of such Indebtedness that is recourse to the Borrower or its
Subsidiaries shall be included for purposes of this definition.

 

“Indemnified Liabilities” is defined in Section 10.4(a).

 

“Indemnified Parties” is defined in Section 10.4(a).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Expense” means, for any period, the aggregate consolidated interest
expense of the Borrower and its Subsidiaries for such period, as determined in
accordance with GAAP, including, without duplication, the portion of any
Capitalized Lease Liabilities of the Borrower and its Subsidiaries allocable to
interest expense, all commissions, discounts and other fees charged with respect
to letters of credit and bankers’ acceptance financing, the amortization of debt
discounts and the net costs under Rate Protection Agreements, in each case paid
or payable during such period but excluding interest expense accrued on
unrecognized tax benefits.

 

“Interest Period” means, relative to any Eurodollar Rate Loan, the period
beginning on (and including) the date on which such Eurodollar Rate Loan is made
or continued as, or converted into, a Eurodollar Rate Loan pursuant to
Section 2.4 or 2.5 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter, subject to
availability, in each case as the Borrower may select in its relevant notice
pursuant to Section 2.4 or 2.5; provided, however, that:

 

(a)                                 the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than four different dates;

 

(b)                                 if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day);

 

(c)                                  if there is no numerically corresponding
day in such month, such Interest Period shall end on the last Business Day of
such month; and

 

(d)                                 the Borrower shall not be permitted to
select, and there shall not be applicable, any Interest Period that would end
later than the Stated Maturity Date.

 

“Inventory” means “inventory” as defined in Section 9-102(a)(48) of the U.C.C.

 

“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital contribution made by such Person to any other
Person (excluding Accounts generated in the ordinary course of business of such
Person and payable or dischargeable in accordance with customary trade terms),
(b) any Contingent Liability of such Person incurred in connection with any item
described in clause (a) and (c) any Equity Interest held by such Person in any
other Person.  The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon (without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property.

 

14

--------------------------------------------------------------------------------


 

“Issuance Request” means an Issuance Request duly executed by an Authorized
Officer of the Borrower, substantially in the form of Exhibit C-3 hereto.

 

“JSP Contract” means the Agreement dated March 23, 2004 by and between the
Borrower and Jerome Stevens Pharmaceuticals, Inc., as amended by the Amendment
dated August 19, 2013 by and between the Borrower and Jerome Stevens
Pharmaceuticals, Inc..

 

“Laws” means, collectively, all statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities of any Governmental Authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, consent decrees, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Issuer” means each Lender with a Letter of Credit Commitment as described
in Schedule II hereto or in an Assignment and Assumption Agreement.  As of the
Effective Date, the sole L/C Issuer shall be Citibank.  After the Effective
Date, at the request of the Administrative Agent, another Lender or an Affiliate
of Citibank may issue one or more Letters of Credit hereunder, in which event
such other Lender or Affiliate shall be an L/C Issuer hereunder.

 

“Lender Party” means, as the context may require, any Lender (including the
Swing Line Lender), any L/C Issuer or the Administrative Agent, together with
each of their respective successors, transferees and assigns.

 

“Lenders” is defined in the preamble, and shall include, unless expressly
indicated or the context otherwise requires, a Person serving as the
Administrative Agent hereunder in its individual capacity if such Administrative
Agent is also a Lender hereunder.

 

“Letter of Credit” is defined in Section 2.1.2(a).

 

“Letter of Credit Commitment” is defined in Section 2.1.2.  The Letter of Credit
Commitment is a sub-facility of the Revolving Loan Commitment and is a part of,
and not in addition to, the Revolving Loan Commitment.

 

“Letter of Credit Commitment Amount” means, on any date, $5,000,000, as such
amount may be reduced from time to time in accordance with Section 2.3 or 8.2.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit plus (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

 

“Leverage Ratio” means, as of the close of any Fiscal Quarter, the ratio of:

 

(a)                                 the outstanding principal amount of Funded
Debt as of such Fiscal Quarter end of the Borrower and its Subsidiaries;

 

to

 

(b)                                 Adjusted EBITDA for the Rolling Period
ending as of such Fiscal Quarter end.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

15

--------------------------------------------------------------------------------


 

“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation, or other priority or preferential arrangement of
any kind or nature whatsoever.

 

“Loan” means, as the context may require, either a Revolving Loan or a Swing
Line Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, the Fee Letter, the Security Documents, each Assignment and Assumption,
each Subordination Agreement and each other agreement, instrument or document
executed and delivered pursuant to or in connection with this Agreement and the
other Loan Documents.

 

“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor and
any other Person (other than any Lender Party) obligated under any Loan
Document.

 

“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:

 

(a)                                 the business, assets, liabilities (including
contingent liabilities), operations, properties, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole;

 

(b)                                 the ability of the Borrower or any other
Loan Party to perform or pay its Obligations in accordance with the terms hereof
or of any other Loan Document;

 

(c)                                  the Administrative Agent’s first priority
security interest in the Collateral;

 

(d)                                 the value of the Collateral or the amount
the Administrative Agent and the Lenders would be likely to receive (after
giving consideration to delays in payment and costs of enforcement) in the
liquidation of the Collateral; or

 

(e)                                  the validity or enforceability of any Loan
Document or the rights and remedies available to the Administrative Agent or the
Lenders under any Loan Document.

 

“Material Agreements” is defined in Section 5.1.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“Net Debt Proceeds” means, in the case of the issuance, placement or sale of any
Indebtedness by the Borrower or any of its Subsidiaries of the type referred to
in clause (a) of the definition thereof (excluding Indebtedness permitted to be
outstanding pursuant to Section 7.2.2), the sum of:

 

(a)                                 the gross cash proceeds received by the
Borrower or any of its Subsidiaries from such issuance, placement or sale of
such Indebtedness (including any cash payments received by way of deferred
payment of principal pursuant to a promissory note or installment receivable or
otherwise, but only as and when received);

 

16

--------------------------------------------------------------------------------


 

minus

 

(b)                                 in connection with such issuance, placement
or sale of such Indebtedness, all fees and expenses and underwriters’ discounts
and commissions paid in cash by the Borrower or any of their Subsidiaries to
Persons other than the Borrower, any of its Subsidiaries, any of their
Affiliates or any of their Related Parties.

 

“Net Disposition Proceeds” means the sum of:

 

(a)                                 the gross cash proceeds received by the
Borrower or any of its Subsidiaries (i) from any Permitted Disposition
(excluding dispositions of Equity Interests of the Borrower) or (ii) as a result
of the taking of any of their assets under the power of eminent domain,
condemnation or similar proceeding, including any cash payments received by way
of a deferred payment of principal pursuant to a note or installment receivable
or otherwise, but only when and as received;

 

minus

 

(b)                                 in connection with such Permitted
Disposition, (i) fees and expenses paid in cash by the Borrower or any of its
Subsidiaries which have not been paid to the Borrower, any of its Subsidiaries
or any of their Related Parties; (ii) all Taxes actually paid or reasonably
estimated by the Borrower (determined in good faith by a Financial Officer) to
be payable in cash in the same year of such Permitted Disposition; provided,
however, that if, after the payment of all Taxes with respect to such Permitted
Disposition, the amount of estimated Taxes, if any, exceeded the amount actually
paid in cash in respect of such Permitted Disposition, the aggregate amount of
such excess shall be promptly payable, pursuant to Section 3.1.2(b), as Net
Disposition Proceeds; and (iii) all Indebtedness (other than Indebtedness
incurred pursuant to the Loan Documents) permitted by this Agreement that is
payable to a Person other than the Borrower, any of its Subsidiaries or any of
their Related Parties, which Indebtedness is secured by the assets the subject
of a Permitted Disposition and is required to be repaid (and is in fact repaid)
by the holder thereof upon consummation of such Permitted Disposition.

 

“Net Income” means, for any period, all amounts which, in accordance with GAAP,
would be included as net income or net loss on the consolidated statements of
income of the Borrower and its Subsidiaries at such time; provided, however,
that there shall be excluded from Net Income (a) the income of any Person in
which any other Person has a joint interest (other than a Subsidiary) or in
which there is any restriction in the payment of such income to the Borrower or
any of its Subsidiaries, except to the extent of the amount of dividends or
other distributions that were actually paid in cash to the Borrower or any of
its Subsidiaries by such Person during such period; (b) except in connection
with a Permitted Acquisition, the net income or net loss of any Person prior to
the date it became a Subsidiary of, or was merged or consolidated into, the
Borrower or any of its Subsidiaries; or (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of such
dividends or distributions by such Subsidiary is not at the time permitted by
the terms of any contractual obligation or requirement of Law applicable to such
Subsidiary.

 

“Net Insurance Proceeds” means the sum of:

 

(a)                                 insurance proceeds that have been paid on
account of (i) the loss or damage to any of the property of the Borrower or any
of its Subsidiaries or (ii) in respect of “key-man” life insurance maintained by
the Borrower or any of its Subsidiaries for the benefit of the Administrative
Agent;

 

minus

 

(b)                                 in connection with clause (a)(i) only, all
Indebtedness (other than Indebtedness incurred pursuant to the Loan Documents)
permitted by this Agreement that is payable to a Person other than the Borrower,
any of its Subsidiaries or any of their Related Parties, which Indebtedness is
secured by the property or assets the subject of the relevant insurance event
and is required to be repaid (and is in fact repaid) by the holder thereof upon
the occurrence of such insurance event.

 

17

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-U.S. Partner” is defined in Section 4.6(h).

 

“Note” means, as the context may require, either a Revolving Note or a Swing
Line Note.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each other Loan Party arising under or in connection with this Agreement and
each other Loan Document, including principal, interest (including post-default
interest and interest accruing after the commencement of any bankruptcy,
insolvency or similar proceeding referred to in Section 8.1.9, whether or not a
claim for post-filing or post-petition interest is allowed in any such
proceeding), reimbursement obligations, fees, indemnities, costs and expenses
(including the reasonable fees and disbursements of counsel to the
Administrative Agent and each Lender required to be paid by the Borrower) that
are owing under this Agreement and the other Loan Documents, in each case
whether now existing or hereafter incurred, direct or indirect, absolute or
contingent, and due or to become due.

 

“OFAC” is defined in Section 6.17(b).

 

“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property or sale of assets that creates obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, could be characterized as Indebtedness
of such Person (without regard to accounting treatment).

 

“Ongoing Indebtedness” is defined in Section 7.2.2(c).

 

“Organizational Document” means, with respect to any Loan Party, its articles of
incorporation, partnership agreement, operating agreement, by-laws and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Connection
Taxes imposed with respect to any assignment or participation of a Loan (other
than an assignment made pursuant to Section 4.13) treating the assignee and
assignor with respect to any assignment, and the participating Lender and
Participant with respect to any participation, as the Recipient for purposes of
the definition of “Connection Taxes”.

 

“Participant” is defined in Section 10.10(d).

 

“Participant Register” is defined in Section 10.10(d).

 

“Patriot Act” is defined in Section 6.23(a).

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule II hereto or in a duly executed Assignment
and Assumption, as such percentage may be adjusted from time to time pursuant to
each Assignment and Assumption executed and delivered pursuant to Section 10.10.

 

18

--------------------------------------------------------------------------------


 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Permitted Acquisition” means an acquisition if, both before and after giving
effect to such acquisition:

 

(a)                                 the Leverage Ratio as of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to this Agreement, calculated on a pro forma basis as if such payments had been
made on the first day of such period, shall not be greater than 2.00:1.00 for
the Rolling Period ending on the last day of such Fiscal Quarter;

 

(b)                                 the Borrower shall be in compliance on a pro
forma historical basis with each of the financial covenants set forth in
Section 7.2.4;

 

(c)                                  the target of such acquisition shall be
engaged in the same business activities as described in the first recital hereto
or other business activities reasonably related thereto;

 

(d)                                 no Default or Event of Default shall have
occurred and be continuing or would result therefrom;

 

(e)                                  (i) the aggregate amount of all
acquisitions in any Fiscal Year shall not exceed $100,000,000; and (ii) the
amount of such individual acquisition shall not exceed $100,000,000;

 

(f)                                   all information reasonably requested by
any Lender Party related to such acquisition or the target thereof, including
financial information and copies of all closing documents, shall be provided to
the Administrative Agent at least 10 days prior to the closing of such
acquisition; and

 

(g)                                  any newly acquired Domestic Material
Subsidiary becomes party to the Loan Documents and otherwise complies with
Section 7.1.9.

 

“Permitted Disposition” means any sale, lease, transfer or other disposition of
assets (including, without limitation, Equity Interests and Accounts) of the
Borrower or any of its Subsidiaries not otherwise permitted by
Section 7.2.8(a) or (b); provided, however, that (a) the Borrower and each of
its Subsidiaries shall receive only cash consideration therefor, (b) the
aggregate fair market value of all the assets subject to such dispositions shall
not exceed $15,000,000 in any Fiscal Year, (c) the Borrower and its Subsidiaries
shall have received fair value therefor and (d) both immediately before and
after giving effect to each such disposition no Default or Event of Default
shall have occurred and be continuing; provided, further, however, that the
threshold set forth in clause (b) shall be increased to $25,000,000 in
connection with the divestiture of all or any part of a Permitted Acquisition if
(i) such divestiture occurs within six months following such Permitted
Acquisition, (ii) no Borrowing was incurred to finance such Permitted
Acquisition and (iii) the Borrower notified the Administrative Agent of the
planned divestiture in advance of such Permitted Acquisition.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, Governmental Authority or other entity,
whether acting in an individual, fiduciary or other capacity.

 

“Platform” is defined in Section 9.8(b).

 

“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
New York, New York.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any

 

19

--------------------------------------------------------------------------------


 

customer.  The Administrative Agent or any Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.  Any change
in the Prime Rate announced by the Administrative Agent shall take effect at the
opening of business on the day specific in the public announcement of such rate.

 

“Pro Forma Basis”:  means, for the purposes of calculating (a) Adjusted EBITDA
for any Rolling Period, (i) if at any time during such Rolling Period any Loan
Party shall have made any Permitted Disposition, Adjusted EBITDA for such
Rolling Period shall be reduced by an amount equal to Adjusted EBITDA (if
positive) attributable to the property that is the subject of such Permitted
Disposition for such Rolling Period or increased by an amount equal to Adjusted
EBITDA (if negative) attributable thereto for such Rolling Period and (ii) if
during such Rolling Period any Loan Party shall have made a Permitted
Acquisition, Adjusted EBITDA for such Rolling Period shall be calculated after
giving pro forma effect thereto as if such Permitted Acquisition occurred on the
first day of such Rolling Period, and (b) Fixed Charges for any Rolling Period,
if at any time during such Rolling Period any Loan Party shall have incurred or
retired any Indebtedness in connection with a Permitted Acquisition or Permitted
Disposition, Fixed Charges shall be calculated after giving pro forma effect to
such incurrence or retirement of Indebtedness as if such Indebtedness was
incurred or retired on the first day of such Rolling Period.

 

“Pro Rata” means with respect to all payments, computations and other matters
relating to any Revolving Loan or the Revolving Loan Commitment of any Revolving
Lender, including any Letters of Credit or Swing Line Loans issued or
participated in by each such Revolving Lender, such Revolving Lender’s
Percentage with respect to the same.

 

“Process Agent” is defined in Section 10.12.

 

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

 

“Rate Protection Agreement” means any interest rate cap agreement, interest rate
collar agreement or similar arrangement designed to protect a Person against
fluctuations in interest rates.

 

“Real Property” is defined in Section 6.13.

 

“Real Property Assets” means all interest (including leasehold interests) of any
Loan Party in any Real Property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender (and, in the case
of a Lender that is classified as a partnership for U.S. federal tax purposes, a
Person treated as a beneficial owner thereof for U.S. federal tax purposes),
(c) any L/C Issuer and (d) any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder.

 

“Reduced Net Disposition Proceeds” means (a) Net Disposition Proceeds minus the
amount of such Net Disposition Proceeds that are applied to purchase replacement
property as provided in Section 3.1.2(e) and (b) all Net Disposition Proceeds
which the Borrower has, pursuant to Section 3.1.2(e), stated will be reinvested
in replacement property but is not so reinvested as therein provided.

 

“Reduced Net Insurance Proceeds” means (a) Net Insurance Proceeds minus the
amount of such Net Insurance Proceeds that are applied to repair, replace or
restore any lost or damaged property, or purchase replacement property, as
provided in Section 3.1.2(e) and (b) all Net Insurance Proceeds which the
Borrower has, pursuant to Section 3.1.2(e), stated will be reinvested to repair,
replace or restore any lost or damaged property, or purchase replacement
property, but is not so reinvested as therein provided.

 

“Refinanced Indebtedness” is defined in Section 7.2.2(c).

 

20

--------------------------------------------------------------------------------


 

“Refunded Swing Line Loans” is defined in Section 2.8(b).

 

“Register” is defined in Section 10.10(c).

 

“Reimbursement Obligation” is defined in Section 2.7.4.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned or custodially detained in connection with any
Anti-Corruption Law or any predicate crime to any Anti-Corruption Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Corruption Law.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

 

“Required Lenders” means, at the time any determination thereof is to be made,
at least two Non-Defaulting Lenders holding more than 51% of the then aggregate
unused Commitments and unpaid principal amount of the Notes and Letter of Credit
Outstandings (excluding the Commitments and aggregate unpaid principal amount of
Notes, Letter of Credit Outstandings and unused Commitments held by Defaulting
Lenders); provided, however, if there is only one Non-Defaulting Lender, then
such Non-Defaulting Lender shall constitute Required Lenders.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment or holding
Revolving Loans as designated on Schedule II hereto or in an Assignment and
Assumption.

 

“Revolving Loan Commitment” is defined in Section 2.1.1.

 

“Revolving Loan Commitment Amount” means, on any date, $50,000,000, as such
amount may, from time to time, be increased pursuant to Section 2.10 or reduced
pursuant to Section 2.3 or 8.2.

 

“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.3 and (c) the date
on which any Commitment Termination Event occurs.  Upon the occurrence of any
event described above, the Revolving Loan Commitments shall terminate
automatically and without any further action.

 

“Revolving Loans” is defined in Section 2.1.1.

 

21

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note of the Borrower that is payable to any
Revolving Lender, substantially in the form of Exhibit A attached hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

 

“Rolling Period” means, as of any date of calculation, the immediately preceding
four Fiscal Quarters; provided, however, that prior to the completion of the
first four full Fiscal Quarters following the date of the initial Credit
Extension, the Rolling Period as of any date of calculation of any financial
covenant set forth in Section 7.2.4 shall be based on the actual number of full
Fiscal Quarters since the date of the initial Credit Extension, with the results
for such period to be annualized (by multiplying the results for the first full
Fiscal Quarter following the date of the initial Credit Extension by four, the
first two full Fiscal Quarters following the date of the initial Credit
Extension by two and the first three full Fiscal Quarters following the date of
the initial Credit Extension by 4/3).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Corruption Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Corruption Law.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Hedging
Obligations permitted hereunder owing to any Lender or any affiliate of any
Lender and (c) all Cash Management Obligations permitted hereunder owing to any
Lender or any affiliate of any Lender; provided, however, that “Secured
Obligations” shall not, as to any Subsidiary Guarantor, include any Excluded
Swap Obligations of such Subsidiary Guarantor.

 

“Security Documents” means, all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Guaranty
and Security Agreement and all other security agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by any Loan Party to secure the Secured Obligations.

 

“Solvent” means, when used with respect to any Person, that, as of any date of
determination:

 

(a)                                 the amount of the “present fair saleable
value” of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such value is established and such liabilities are evaluated in accordance with
Section 101(32) of the Federal Bankruptcy Code and the state Laws governing
determinations of the insolvency of debtors of New York and each state where
such Person is doing business or has its principal place of business;

 

(b)                                 such Person will not have, as of such date,
an unreasonably small amount of capital with which to conduct its business; and

 

(c)                                  such Person will be able to pay its debts
as they mature.

 

22

--------------------------------------------------------------------------------


 

For purposes of this definition, (i) “debt” means liability on a “claim” and
(ii) “claim” means any (A) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (B)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.

 

“Stated Expiry Date” is defined in Section 2.7.1.

 

“Stated Maturity Date” means December 18, 2018.

 

“Subordination Agreement” means, in respect of Indebtedness owing to a Person,
an agreement by such Person in favor of the Administrative Agent on behalf of
the Lenders, in form and substance reasonably acceptable to the Administrative
Agent, providing for, among other things, (a) the subordination of such
Indebtedness in right of payment to the Obligations and (b) subrogation in favor
of the Obligations and the holders thereof.

 

“Subsidiary” means, with respect to any Person:

 

(a)                                 any corporation of which more than 50% of
the outstanding capital stock having ordinary voting power to elect a majority
of the board of directors or other governing body of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, or by
one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than 50% of such
Equity Interests (whether by proxy, agreement, operation of law or otherwise);
or

 

(b)                                 any partnership, joint venture, limited
liability company or other entity as to which such Person, or one or more
Subsidiaries of such Person, owns (whether in the form of voting or
participation in profits or capital contribution) more than a 50% Equity
Interest, acts as the general partner or has power to direct or cause the
direction of management and policies, or has the power to elect the managing
partner (or the equivalent), of such partnership, joint venture, limited
liability company or other entity, as the case may be.

 

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is a
“Guarantor” under the Guaranty and Security Agreement.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swing Line Lender” means each Lender with a Swing Line Loan Commitment or
holding Swing Line Loans.

 

“Swing Line Loans” are defined in Section 2.1.3.

 

“Swing Line Loan Commitment” is defined in Section 2.1.3.  The Swing Line Loan
Commitment is a sub-facility of the Revolving Loan Commitment and is a part of,
and not in addition to, the Revolving Loan Commitment.

 

23

--------------------------------------------------------------------------------


 

“Swing Line Loan Commitment Amount” means, on any date, $5,000,000, as such
amount is reduced from time to time pursuant to Section 2.3.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit B attached hereto, evidencing the aggregate
Indebtedness of the Borrower to the Swing Line Lender resulting from outstanding
Swing Line Loans, and also means all other promissory notes accepted from time
to time in substitution therefor or renewal thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” is defined in Section 10.18.

 

“Termination Value” means, with respect to one or more Rate Protection
Agreements, after taking into account the effect of any netting agreement
relating to such Rate Protection Agreements, (a) for any date on or after the
date such Rate Protection Agreements have been closed out and the termination
values determined in accordance therewith, such termination values, and (b) for
any date prior to the date referenced in clause (a), the mark-to-market values
for such Rate Protection Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Rate Protection Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, Section 412
of the Code or Section 302 or 303 of ERISA, other than a Multiemployer Plan, to
which any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Rate Loan.

 

“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unused Capital Expenditure Amount” is defined in Section 7.2.4(c).

 

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in Section
871(a) or 881(a) of the Code, or any successor provision (or any withholding
with respect to such Taxes).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means any Subsidiary of a Person of which the
securities (except in the case of a corporation for directors’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

24

--------------------------------------------------------------------------------


 

SECTION 1.2                  Use of Defined Terms.  Unless otherwise defined or
the context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each disclosure schedule and
each other Loan Document.

 

SECTION 1.3                  Certain Rules of Construction.  Unless otherwise
specified:

 

(a)                                 references in this Agreement and in each
other Loan Document to any Article or Section are references to such Article or
Section of this Agreement or such other Loan Document, as the case may be;

 

(b)                                 the words “herein,” “hereof” and “hereunder”
and other words of similar import refer, as the context may require, to the
relevant agreement as a whole, including all annexes, exhibits and schedules,
and not to any particular section, subsection or clause contained in such
agreement, annex, exhibit or schedule;

 

(c)                                  wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders;

 

(d)                                 the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”, and
where general words are followed by a specific listing of items, the general
words shall be given their widest meaning and shall not be limited by an
enumeration of specific matters;

 

(e)                                  the word “or” is not exclusive;

 

(f)                                   references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of any Governmental Authority,
Persons succeeding to the relevant functions of such Governmental Authority;

 

(g)                                  all references to any Law shall include any
amendments and successors of the same;

 

(h)                                 all references to any agreement, instrument
or document shall refer to each such agreement, instrument or document as
amended, restated or otherwise modified from time to time (subject to any
restrictions on any of the foregoing as may be set forth in this Agreement);

 

(i)                                     the words “asset” and “property” shall
have the same meaning and refer to tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

 

(j)                                    a Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived by the Required Lenders pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement, and an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived by the Required Lenders;

 

(k)                                 whenever any provision in any Loan Document
refers to the knowledge (or an analogous phrase) of any Loan Party, such words
are intended to signify that a senior officer or member of the board of
directors or comparable body of such Loan Party has actual knowledge or
awareness of a particular fact or circumstance or a senior officer or director
of such Loan Party, if it had exercised reasonable diligence, would have known
or been aware of such fact or circumstance;

 

25

--------------------------------------------------------------------------------


 

(l)                                     for purposes of computing a period of
time from a specified date, the word “from” means “from and including” and the
word “to” and “until” each mean “to, but excluding”; provided, however, that in
calculating fees and interest payable hereunder, such period shall, in any
event, consist of at least one full day; and

 

(m)                             reference to “ordinary course of business”
means, in respect of any transaction relating to a Loan Party, the ordinary
course of such Loan Party’s business that is substantially the same as
previously conducted by such Loan Party or is substantially consistent with past
practice of such Loan Party, in each case undertaken by such Loan Party in good
faith and not for the purpose of evading any covenant or restriction contained
in this Agreement or any other Loan Document.

 

SECTION 1.4                  Accounting and Financial Determinations.  Unless
otherwise specified:

 

(a)                                 all accounting terms used herein or in any
other Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared in accordance with, generally accepted accounting
principles in the United States (“GAAP”) as in effect from time to time;
provided, however, that notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and, unless otherwise stated herein, all
financial covenants herein shall be calculated, without giving effect to any
election under Accounting Standards codification 8210-10 “Fair Value
Measurements and Disclosure” (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof; and

 

(b)                                 in the event that any “Accounting Change”
(as defined below) shall occur that results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, the
Borrower and the Administrative Agent shall enter into negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition and performance shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Change” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.

 

SECTION 1.5                  Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

ARTICLE 2
COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.1                  Commitments.  On the terms and subject to the
conditions of this Agreement (including Article 5), each Lender severally agrees
to make Loans, and each L/C Issuer agrees that it will issue Letters of Credit
and each Revolving Lender severally agrees that it will purchase participation
interests in each such Letter of Credit, all pursuant to the Commitments
described in this Section 2.1.

 

SECTION 2.1.1        Revolving Loan Commitment.  From time to time on any
Business Day occurring prior to the Revolving Loan Commitment Termination Date,
each Revolving Lender agrees to make loans (relative to such Revolving Lender,
its “Revolving Loans”) to the Borrower equal to such Revolving Lender’s
Percentage of the aggregate amount of the Borrowing of the Revolving

 

26

--------------------------------------------------------------------------------


 

Loans requested by the Borrower to be made on such day.  The commitment of each
Revolving Lender described in this Section 2.1.1 is herein referred to as its
“Revolving Loan Commitment”.  On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.1.2        Letter of Credit Commitment.  From time to time on any
Business Day occurring not less than 30 Business Days prior to the Revolving
Loan Commitment Termination Date, each L/C Issuer will:

 

(a)                                 Issue one or more stand-by letters of credit
(relative to such L/C Issuer, its “Letter of Credit”) for the account of the
Borrower or its Domestic Subsidiaries in Stated Amounts requested by the
Borrower on such day and with a Stated Expiry Date not later than the earlier of
(i) one year from such requested date of issuance and (ii) five Business days
prior to the Stated Maturity Date; or

 

(b)                                 extend the Stated Expiry Date of an existing
Letter of Credit previously issued hereunder to a date not later than the
earlier of (i) one year from the date of such extension and (ii) five Business
Days prior to the Stated Maturity Date.

 

The commitment of each L/C Issuer to issue, and each Revolving Lender to
participate in, each Letter of Credit described in this Section 2.1.2 is herein
referred to as the “Letter of Credit Commitment”.

 

SECTION 2.1.3        Swing Line Loan Commitment.  From time to time on any
Business Day occurring prior to the Revolving Loan Commitment Termination Date,
the Swing Line Lender agrees to make loans (relative to such Lender, its “Swing
Line Loans”) to the Borrower equal to the aggregate amount of the Borrowing of
the Swing Line Loans requested by the Borrower to be made on such day.  The
commitment of the Swing Line Lender described in this Section 2.1.3 is herein
referred to as its “Swing Line Loan Commitment.” On the terms and subject to the
conditions hereof, the Borrower may from time to time borrow, prepay and
reborrow Swing Line Loans.

 

SECTION 2.2                  Lenders Not Permitted or Required To Make Credit
Extensions.  No Lender shall be permitted or required to make any Loan or
participate in any Letter of Credit, and no L/C Issuer shall be obligated to
issue or extend any Letter of Credit, under any circumstances described below in
this Section 2.2.

 

SECTION 2.2.1        Revolving Loans, Swing Line Loans and Letters of Credit. 
No Borrowing of Revolving Loans or Swing Line Loans or issuance or extension of
a Letter of Credit shall be made if, after giving effect thereto:

 

(a)                                 the aggregate outstanding principal amount
of all the Revolving Loans and Swing Line Loans, together with the aggregate
amount of all Letter of Credit Outstandings, (i) of all the Revolving Lenders
and the Swing Line Lender would exceed the Revolving Loan Commitment Amount or
(ii) of any Revolving Lender would exceed such Revolving Lender’s Percentage of
the Revolving Loan Commitment Amount;

 

(b)                                 the aggregate outstanding principal amount
of all Swing Line Loans would exceed the Swing Line Loan Commitment Amount; or

 

(c)                                  the aggregate amount of all Letter of
Credit Outstandings would exceed the Letter of Credit Commitment Amount.

 

SECTION 2.3                  Optional Reduction of the Commitment Amounts.  The
Borrower may, from time to time on any Business Day after the Effective Date,
without premium or penalty, voluntarily reduce the unused amount of the
Revolving Loan Commitment Amount; provided, however, that (i) all such
reductions shall be made on not less than one nor more than five Business Days’
prior notice to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent and be permanent, (ii) any partial reduction of the unused
amount of the Revolving Loan Commitment Amount shall be in a minimum amount of
$1,000,000 and in an integral multiple of $1,000,000, (iii) the Revolving Loans
shall have been prepaid to the extent required by Section 3.1.2 and (iv) any
partial reduction of the unused amount of the Swing Line Loan Commitment shall
be in a minimum amount of $100,000 and in an integral multiple of $100,000.  Any
reduction of the Revolving Loan Commitment Amount which reduces the Revolving
Loan Commitment Amount below the then current amount of the Swing Line Loan
Commitment Amount or the Letter of Credit Commitment Amount shall result in an
automatic and corresponding reduction of the Swing Line Loan Commitment Amount
and Letter of Credit Commitment Amount, as the case may be, to the amount of the
Revolving Loan Commitment Amount, as reduced, without any further action on the
part of any Lender Party or otherwise.

 

SECTION 2.4                  Borrowing Procedures.

 

(a)                                 Borrowing Requests.  By delivering a duly
completed and executed Borrowing Request to the Administrative Agent on or
before 11:00 a.m. (New York City time), on a Business Day occurring prior to the
Revolving Loan Commitment Termination Date, the Borrower may from time to time
irrevocably request that (i) a Base Rate Loan be made not less than one nor more
than five Business Days thereafter or that (ii) a Eurodollar Rate Loan be made
not less than three nor more than five Business Days thereafter; provided,
however, that (A) no Revolving Loan shall be made as a Eurodollar Rate Loan
after the day that is one month prior to Stated Maturity Date and (B) any
request for a Base Rate Loan all the proceeds of which are used to finance any
Reimbursement Obligation may be made on or before 9:00 a.m. (New York City
time), on the day of the proposed Borrowing.  All Base Rate Loans shall be made
in a minimum amount of $500,000 and an integral multiple of $100,000 or, if
less, in the unused amount of the applicable Commitment, and Eurodollar Rate
Loans shall be made in a minimum amount of $1,000,000 and an integral multiple
of $500,000.  The proceeds of all Loans shall be used solely for the purposes
described in Section 4.10.

 

(b)                                 Funding by Lenders.  The Administrative
Agent shall promptly notify each relevant Lender of its receipt of a Borrowing
Request pursuant to clause (a), the amount required to be funded by each such
Lender and when such amount must be funded.  On the terms and subject to the
conditions of this Agreement, each Borrowing shall be made on the Business Day
specified in such Borrowing Request.  On or before 1:00 p.m. (New York City
time) on such Business Day each relevant Lender shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing.  Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request; provided,
however, that in the case of any Revolving Loan the Administrative Agent shall
first apply the proceeds therefrom to repay the aggregate principal amount of
Swing Line Loans and Reimbursement Obligations.  No Lender’s obligation to make
any Loan shall be affected by any other Lender’s failure to make any Loan.

 

SECTION 2.5                  Continuation and Conversion Elections.  By
delivering a Continuation/Conversion Notice to the Administrative Agent on or
before 11:00 a.m. (New York City time) on a Business Day, the Borrower may from
time to time irrevocably elect on not less than one nor more than five Business
Days’ notice, subject to Section 2.8(a), in the case of Base Rate Loans, and not
less than three nor more than five Business Days’ notice, in the case of
Eurodollar Rate Loans, that all, or any portion in an aggregate minimum amount
of $500,000 and an integral multiple of $250,000 be, in the case of Base Rate
Loans, converted into Eurodollar Rate Loans or be, in the case of Eurodollar
Rate Loans, converted into Base Rate Loans or continued as Eurodollar Rate Loans
(in the absence of delivery of a Continuation/Conversion Notice with respect to
any Eurodollar Rate Loan at least three Business Days (but not more than five
Business Days) before the last day of the then current Interest Period with
respect thereto, such Eurodollar Rate Loan shall, on such last day,
automatically convert to a Base Rate

 

28

--------------------------------------------------------------------------------


 

Loan); provided, however, that (a) each such conversion or continuation shall be
prorated among the applicable outstanding Loans of all Lenders, (b) no portion
of the outstanding principal amount of any Loans may be continued as, or be
converted into, Eurodollar Rate Loans when any Default or Event of Default has
occurred and is continuing, unless the Required Lenders otherwise agree, (c) no
Loans may be continued as, or be converted into, Eurodollar Rate Loans after the
day that is one month prior to the Stated Maturity Date and (d) if the aggregate
amount of Eurodollar Rate Loans in respect of any Borrowing is reduced by
payment, prepayment or conversion to be less than $500,000 such Eurodollar Rate
Loans shall automatically convert to Base Rate Loans.

 

SECTION 2.6                  Funding.  Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert Eurodollar Rate Loans hereunder by
causing one of its foreign branches or Affiliates (or an international banking
facility created by such Lender) to make or maintain such Eurodollar Rate Loan;
provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Eurodollar Rate Loans in accordance
with the terms of this Agreement.

 

SECTION 2.7                  Letters of Credit.  The Borrower may request, in
accordance with the terms hereof, the issuance of a Letter of Credit for its own
account, in form reasonably acceptable to the Administrative Agent and the
applicable L/C Issuer, at any time and from time to time while the Revolving
Loan Commitment remains in effect.

 

SECTION 2.7.1        Issuance Procedures.  (a)    By delivering to the relevant
L/C Issuer, and, if the L/C Issuer is not Citibank, the Administrative Agent, a
duly completed and executed Issuance Request, together with a duly completed
application and agreement for such Letter of Credit as such L/C Issuer may
specify, on or before 11:00 a.m. (New York City time) on a Business Day not less
than 30 days prior to the Revolving Loan Commitment Termination Date, the
Borrower may, from time to time irrevocably request, on not less than three nor
more than five Business Days’ notice, that such L/C Issuer issue or extend the
Stated Expiry Date of, as the case may be, a Letter of Credit in such form as
may be requested by the Borrower and approved by such L/C Issuer, such Letter of
Credit to be used solely for the purposes described in Section 4.10.  Each
Letter of Credit shall by its terms be stated to expire on a date (its “Stated
Expiry Date”) no later than the earlier of (i) one year from the date of
issuance and (ii) five Business Days prior to the Stated Maturity Date;
provided, however, that a Letter of Credit may, if requested by the Borrower,
provide on terms acceptable to the Administrative Agent and each applicable L/C
Issuer, for renewal for successive periods of one year or less (but not beyond
five Business Days prior to the Stated Maturity Date), unless the Administrative
Agent or such L/C Issuer shall have delivered to the beneficiary of such Letter
of Credit a notice of non-renewal.  The relevant L/C Issuer will make available
to the beneficiary thereof the original of each Letter of Credit which it issues
hereunder.  Unless notified in writing by the Administrative Agent or the
Required Lenders before it issues a Letter of Credit that a Default or Event of
Default exists or that the conditions precedent for issuing the same have not
been established, the relevant L/C Issuer may issue the requested Letter of
Credit in accordance with such L/C Issuer’s customary practices.  In the event
and to the extent that the provisions of any Letter of Credit application and
agreement of the Borrower conflicts with this Agreement, the provisions of this
Agreement shall govern.

 

(b)                                 No L/C Issuer shall be under any obligation
to issue any Letter of Credit if at the time of request of such issuance any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such L/C Issuer from issuing such Letter of
Credit, or any requirement of Law applicable to such L/C Issuer or any directive
from any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular, or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which such L/C Issuer in good faith deems material to it.  No
L/C Issuer shall be required to amend, extend or

 

29

--------------------------------------------------------------------------------


 

renew any Letter of Credit if at the time of the request therefor it would not
be required to issue a Letter of Credit as provided in this clause (b).

 

(c)                                  If the L/C Issuer is the Administrative
Agent, it will notify the Revolving Lenders, within three Business Days after
the end of each calendar month, of all issuance, renewal and amendment to
Letters of Credit during the preceding calendar month.  If the L/C Issuer is not
the Administrative Agent it will notify the Administrative Agent promptly (and,
in any event, within three Business Days following the occurrence thereof) of
the issuance, renewal and amendment of all Letters of Credit issued by it.

 

SECTION 2.7.2        Other Revolving Lenders’ Participation.  (a) Upon the
issuance of each Letter of Credit pursuant hereto, and without further action,
each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased (without recourse, representation or warranty), to the extent of its
Percentage, a participation interest in each such Letter of Credit, including
all Reimbursement Obligations with respect thereto.

 

(b)                                 If either (i) any L/C Issuer makes any
payment or disbursement under any Letter of Credit and the Borrower has not, in
accordance with Section 2.7.3, reimbursed in full the applicable L/C Issuer with
respect thereto or (ii) any reimbursement received by any L/C Issuer from the
Borrower is returned or rescinded upon or during any bankruptcy or
reorganization of any Loan Party or otherwise, each Revolving Lender shall be
irrevocably and unconditionally obligated to pay to each applicable L/C Issuer
its Percentage of such payment or disbursement; provided, however, that no such
payment by the Revolving Lenders shall diminish the Obligations of the Borrower
under Section 2.7.3 to repay such disbursements and payments in full.  Each
Revolving Lender agrees to make its required reimbursement payment not later
than 2:00 p.m. (New York City time) on the Business Day that it receives a
notice of payment or disbursement by the Administrative Agent or the applicable
L/C Issuer (or, if any Revolving Lender receives such notice after 3:00 p.m.
(New York City time) on any Business Day, prior to 10:00 a.m. (New York City
time) on the next following Business Day), together with interest thereon from
the date of requested prepayment until the date of such reimbursement at a rate
per annum equal to the greater of (A) the Federal Funds Effective Rate or (B)
the rate determined by the Administrative Agent in accordance with banking
industry rates on interbank compensation, for the first three Business Days
following such Revolving Lender’s receipt of such notice, and thereafter at the
interest rate applicable to Base Rate Loans that are Revolving Loans.  Any
Revolving Lender’s failure to make available to the applicable L/C Issuer its
Percentage of any such payment or disbursement shall not relieve any other
Revolving Lender of its obligation hereunder to make available such other
Revolving Lender’s Percentage of such payment, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available such
other Revolving Lender’s Percentage of any such payment or disbursement.

 

(c)                                  Each Revolving Lender (i) that has complied
with its obligations under this Section 2.7.2 shall be entitled to receive its
Pro Rata share of Letter of Credit fees payable pursuant to Section 3.3.2 with
respect to each relevant Letter of Credit and (ii) if such Revolving Lender has
funded a reimbursement payment as provided in clause (b) with respect to a
particular Letter of Credit, its Pro Rata share of all reimbursement payments
paid by the Borrower with respect thereto.

 

SECTION 2.7.3        Disbursements.  Each L/C Issuer will notify the Borrower
and the Administrative Agent promptly of the presentment for payment of any
Letter of Credit issued by such L/C Issuer, together with notice of the date
(the “Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, such L/C Issuer shall make such payment to the beneficiary
(or its designee) of such Letter of Credit.  Not later than 3:00 p.m. (New York
City time) on any Business Day that each relevant L/C Issuer notifies the
Borrower and the Administrative Agent that it has made a Disbursement under a
Letter of Credit (or, if the Borrower receives such notice after 3:00 p.m. (New
York City time) on any Business Day, prior to 10:00 a.m. (New York City time) on
the next following Business Day), the Borrower will

 

30

--------------------------------------------------------------------------------


 

reimburse the Administrative Agent, for the account of the relevant L/C Issuer
and each such Revolving Lender that has made a reimbursement payment to such L/C
Issuer with respect thereto pursuant to Section 2.7.2(b), for all amounts which
such L/C Issuer and each such Revolving Lender have disbursed under such Letter
of Credit, together with interest thereon from the Disbursement Date through the
date of such reimbursement at a rate per annum applicable to Base Rate Loans
that are Revolving Loans (subject to Section 3.2.2 with respect to late
payments).

 

SECTION 2.7.4        Reimbursement.  The obligation (a “Reimbursement
Obligation”) of the Borrower under Section 2.7.3 to reimburse each L/C Issuer
with respect to each Disbursement and, upon the failure of the Borrower to
reimburse each such L/C Issuer (or if any reimbursement by the Borrower must be
returned or disgorged by any such L/C Issuer for any reason), each Revolving
Lender’s obligation under Section 2.7.2 to reimburse each such L/C Issuer, shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower or each
such Revolving Lender, as the case may be, may have or have had against any L/C
Issuer, the Administrative Agent or any Revolving Lender, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit, any non-application or misapplication by the
beneficiary of the proceeds of such Letter of Credit, the existence of any
Default or Event or Default; provided, however, that after paying in full its
Reimbursement Obligations hereunder, nothing herein shall adversely affect the
right of the Borrower or each such Lender, as the case may be, to commence any
proceeding against any L/C Issuer in accordance with the last paragraph of
Section 2.7.6.

 

SECTION 2.7.5        Deemed Disbursements.  Upon the occurrence and during the
continuation of any Default or Event of Default of the type described in Section
8.1.9 or, with notice from the Administrative Agent, upon the occurrence and
during the continuation of any other Event of Default:

 

(a)                                 an amount equal to that portion of all
Letter of Credit Outstandings attributable to the then aggregate amount which is
undrawn and available under all Letters of Credit issued and outstanding shall,
without demand upon or notice to the Borrower, be deemed to have been paid or
disbursed by the relevant L/C Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed);

 

(b)                                 the Borrower shall be immediately obligated
to reimburse each L/C Issuer for the amount deemed to have been so paid or
disbursed by such L/C Issuer (in an amount equal to 105% of the Letter of Credit
Outstandings), as the case may be; and

 

(c)                                  all Reimbursement Obligations shall be
immediately due and payable in full.

 

Any amounts so payable by the Borrower pursuant to this Section 2.7.5 shall be
deposited in cash with the Administrative Agent and held as collateral security
for the Obligations in connection with the Letters of Credit issued by the L/C
Issuers, all on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent.

 

SECTION 2.7.6        Nature of Reimbursement Obligations.  The Borrower and, to
the extent set forth in Section 2.7.2, each Revolving Lender shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  No L/C Issuer shall be responsible for, nor shall any of
the obligations of the Borrower or any Revolving Lender with respect to any
Letter of Credit be affected by, any of the following:

 

(a)                                 the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Loan Document, any Letter of Credit or any
document submitted by any party in connection with the application for and
issuance of a Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged;

 

31

--------------------------------------------------------------------------------


 

(b)                                 the form, validity, sufficiency, accuracy,
genuineness or legal effect of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or the proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason;

 

(c)                                  the failure of the beneficiary to comply
fully with conditions required in order to demand payment under a Letter of
Credit;

 

(d)                                 errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, facsimile, telex or
otherwise;

 

(e)                                  any loss or delay in the transmission or
otherwise of any document or draft required in order to make a Disbursement
under a Letter of Credit;

 

(f)                                   any other act or omission to act or delay
of any kind of any L/C Issuer, the Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.7.6, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder; or

 

(g)                                  the existence of any Default or Event of
Default, or the termination of the Commitments.

 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the L/C Issuers, the Administrative Agent or any
Lender hereunder.  In furtherance of the foregoing, neither the Administrative
Agent nor any L/C Issuer or Lender shall have any liability or responsibility by
reason of, or in connection with, the form, validity issuance, transfer,
payment, non-payment or any other transaction related to any Letter of Credit;
provided, however, that the foregoing shall not excuse any L/C Issuer from
liability to the Borrower or the Lenders to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower and the Lenders to the extent permitted by applicable Law)
suffered by the Borrower, the Administrative Agent or the Lenders that are
caused by such L/C Issuer’s failure to exercise reasonable care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any L/C Issuer (as
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised reasonable care in each such determination.  Without
limiting the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, each L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

SECTION 2.7.7        Uniform Customs and Practice.  The (a) Uniform Customs and
Practice for Documentary Credits as published by the International Chamber of
Commerce most recently at the time of issuance of any commercial Letter of
Credit shall apply to each such commercial Letter of Credit and (b) the
International Standby Practices 1998 published by the Institute of International
Banking Law & Practice most recently at the time of issuance of any standby
Letter of Credit shall apply to each such standby Letter of Credit.

 

SECTION 2.8                  Swing Line Loans.  (a) By utilizing a form of
electronic communication that has been approved by the Administrative Agent and
the Swing Line Lender the Borrower may irrevocably request, on or before 2:00
p.m. (New York City time) on any Business Day a proposed Swing Line Loan is to
be made, that Swing Line Loans be made by the Swing Line Lender in any minimum
or multiple amount.  All Swing Line Loans shall be made as Base Rate Loans and
shall not be entitled to be converted into Eurodollar Rate Loans.  Promptly
following confirmation from the Administrative Agent

 

32

--------------------------------------------------------------------------------


 

to the Swing Line Lender that all the conditions for making a Swing Line Loan
have been satisfied, the proceeds of each Swing Line Loan shall be made
available by the Swing Line Lender, by its close of business on the Business Day
in which it receives such confirmation from the Administrative Agent, to the
Borrower, by wire transfer in accordance with the written instructions provided
to the Swing Line Lender by the Borrower.

 

(b)                                 If: (i) requested at any time by the Swing
Line Lender (as communicated to the Administrative Agent and the Borrower) in
its sole discretion; (ii) any Swing Line Loan is or will be outstanding on a
date when the Borrower requests that a Revolving Loan be made; or (iii) any
Default or Event of Default shall occur and be continuing;

 

each Revolving Lender (other than the Swing Line Lender) irrevocably agrees that
it will, promptly following notice from the Administrative Agent to the
Revolving Lenders of the occurrence of any of the events referred to in the
preceding clauses (i) through (iii) (which notice the Administrative Agent
agrees to provide promptly for and on behalf of the Swing Line Lender), make a
Revolving Loan (which shall initially be funded as a Base Rate Loan) in an
amount equal to such Revolving Lender’s Percentage of the aggregate principal
amount of all such Swing Line Loans then outstanding (such outstanding Swing
Line Loans hereinafter referred to as the “Refunded Swing Line Loans”).  On or
before 10:00 a.m. (New York City time) on the first Business Day following the
occurrence of one of the foregoing (provided, however, that if any Revolving
Lender shall receive such notice at or prior to 10:00 a.m. (New York City time)
on a Business Day such funding shall be made by such Revolving Lender on or
before 2:00 p.m. (New York City time) on such Business Day), each such Revolving
Lender shall deposit in an account specified by the Swing Line Lender the amount
so requested in same day funds and such funds shall be applied by the Swing Line
Lender to repay the Refunded Swing Line Loans.  At the time the aforementioned
Revolving Lenders make the above referenced Revolving Loans, the Swing Line
Lender shall be deemed to have made, in consideration of the making of the
Refunded Swing Line Loans, Revolving Loans in an amount equal to the Swing Line
Lender’s Percentage of the aggregate principal amount of the Refunded Swing Line
Loans.  Upon the making (or deemed making, in the case of the Swing Line Lender)
of any Revolving Loans pursuant to this clause (b), the amount so funded shall
become outstanding under such Revolving Lender’s Revolving Note and shall no
longer be owed under the Swing Line Note.  The Borrower hereby authorizes the
Administrative Agent and the Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swing Line Lender in order to immediately
pay the Swing Line Lender the amount of the Refunded Swing Line Loans to the
extent the proceeds of the Revolving Loans made by the Lenders, including the
Revolving Loan deemed to be made by the Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.

 

All interest payable with respect to any Revolving Loans made (or deemed made,
in the case of the Swing Line Lender) pursuant to this clause (b) shall be
appropriately adjusted to reflect the period in respect of which such Revolving
Loans were made.  In the event any Revolving Lender fails to fund when due as
herein provided its Refunded Swing Line Loan, the Swing Line Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest at the Federal Funds Rate for the first day following the due date
and thereafter at the Alternate Base Rate plus the Applicable Margin.  Each
Revolving Lender’s obligation to make the Revolving Loans referred to in this
clause (b) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) the
acceleration or maturity of any Loans or the termination of any Commitment after
the making of any Swing Line Loan; (D) any breach of this Agreement or any other
Loan Document by the Borrower, any Lender or the Administrative Agent; or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

 

SECTION 2.9                  Notes.  Each Lender’s Loans under a Commitment
shall, if requested by such Lender, be evidenced by a Note payable to the order
of such Lender in a principal amount equal to such Lender’s Percentage of the
original Commitment Amount.  Each Lender shall record in its records the

 

33

--------------------------------------------------------------------------------


 

outstanding amount owing pursuant to its Notes; provided, however, that the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of the Borrower or any other Loan Party.  Such notations
shall be conclusive and binding on the Borrower absent manifest error.

 

SECTION 2.10           Increase in Commitment.

 

(a)                                 Request for Increase.  If no Default or
Event of Default has occurred and is continuing the Borrower may, from time to
time, request (each an “Incremental Loan Borrowing Request”) by delivering a
notice to the Administrative Agent (who shall promptly notify the Lenders of the
substance thereof) that the Revolving Loan Commitment Amount be increased by an
aggregate amount (for all such requests) not exceeding $25,000,000 (each such
increase, an “Incremental Loan Borrowing”); provided, however, that (i) each
such Incremental Loan Borrowing Request shall request an increase in a minimum
amount of $5,000,000 (or, if less, the remaining portion of such of total
amount) and integral multiples of $5,000,000 in excess thereof and (ii) the
Borrower may not submit more than three Incremental Loan Borrowing Requests
during the term of this Agreement.  The notice by the Administrative Agent to
the Lenders describing each Incremental Loan Borrowing Request shall specify the
time period (to be determined by the Borrower in consultation with the
Administrative Agent but in no event be less than 15 Business Days from the date
of delivery by the Borrower of the applicable Incremental Loan Borrowing Request
to the Administrative Agent) within which each Lender is required to inform the
Administrative Agent whether such Lender intends to participate in the
applicable Incremental Loan Borrowing.

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within the required time period whether or
not it agrees to participate in the applicable Incremental Loan Borrowing and,
if so, shall specify the amount of such Incremental Loan Borrowing it desires to
be allocated to it.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment Amount.  Each determination
by a Lender to participate in an Incremental Loan Borrowing shall be made by it
in its sole and absolute discretion.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each Incremental Loan Borrowing Request.  To
achieve the full amount of the Incremental Loan Borrowing specified in the
applicable Incremental Loan Borrowing Request, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) the
Borrower may obtain the agreement of additional Eligible Assignees to become
Lenders pursuant to an Incremental Loan Joinder Agreement.  Each such Eligible
Assignee shall, as a condition to participating in any Incremental Loan
Borrowing, be required to deliver all forms, if any, that are required to be
delivered by such Eligible Assignee pursuant to Section 4.6(f) and any other
information that the Administrative Agent requires from Lenders as a condition
to becoming a party to this Agreement.

 

(d)                                 Effective Date and Allocations.  If the
Commitment Amount is increased in accordance with this Section 2.10, the
Administrative Agent and the Borrower shall determine the effective date of each
such increase (each a “Loan Increase Effective Date”) and the final allocation
of each Incremental Loan Borrowing.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the applicable Loan Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to the occurrence of each Loan Increase Effective Date,
the Borrower shall deliver to the Administrative Agent a certificate dated as of
the applicable Loan Increase Effective Date (in sufficient copies for each
Lender) and signed by an Authorized Officer (i) certifying and attaching the
resolutions adopted by the Borrower approving the applicable Incremental Loan
Borrowing and (ii) certifying that, before and after giving effect to such Loan
Increase Effective Date and any Incremental Loan Borrowing made on such date,
(A) the representations and warranties contained in Article 5 and the other Loan
Documents are true and correct on and as of such Loan Increase Effective Date;
provided, however, that such representations and

 

34

--------------------------------------------------------------------------------


 

warranties (x) that relate solely to an earlier date shall be true and correct
as of such earlier date and (y) shall be true and correct in all respects if
they are qualified by a materiality standard; (B) no Default or Event of Default
shall have occurred and be continuing; and (C) all reasonable accrued fees and
expenses of each Lender (including in its capacity as Administrative Agent)
participating in such Incremental Loan Borrowing have been paid in full.

 

(f)                                   Terms of Incremental Loan Borrowing.  The
terms and provisions of the incremental Loans comprising each Incremental Loan
Borrowing shall be identical to those of the existing Revolving Loans.

 

(g)                                  Notes.  Any existing Lender that has a Note
and participates in any Incremental Loan Borrowing shall, substantially
contemporaneously with the delivery of its Note to be replaced to the Borrower,
receive a replacement Note that evidences the aggregate principal amount of its
Loans outstanding hereunder.  Any new Lender requesting a Note shall receive
such a Note in an amount equal to the aggregate principal amount of the
Incremental Loan Borrowing it is required to fund pursuant to the terms of this
Section 2.10.

 

(h)                                 Prepayment.                           If the
Borrower shall increase the Revolving Commitment Amount pursuant to this Section
2.10 it shall prepay any Revolving Loans that are outstanding on the applicable
Loan Increase Effective Date (and pay any amounts required pursuant to Section
4.4) to the extent necessary to keep the outstanding Revolving Loans ratable
with any revised Percentages arising from any non-ratable increase in the
Revolving Loan Commitment Amount.

 

SECTION 2.11           Defaulting Lenders.

 

SECTION 2.11.1                                                 Defaulting Lender
Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(a)                                 Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to clause (d)); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuers or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its

 

35

--------------------------------------------------------------------------------


 

obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, however,
that if (A) such payment is a payment of the principal amount of any Loans or
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (B) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Reimbursement Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to clause (d). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
clause (b) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive Letter of Credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral.

 

(iii)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (A) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Reimbursement Obligations or Swing Line Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (d) below, (B)
pay to each L/C Issuer and the Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or the Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (C) not be required to pay the remaining amount of any
such fee.

 

(d)                                 All or any part of such Defaulting Lender’s
participation in Reimbursement Obligations and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (i) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (ii) such reallocation does not cause the aggregate principal
amount of any Non-Defaulting Lender’s outstanding Revolving Loans and such
Lender’s participation in Reimbursement Obligations and Swing Line Loans at such
time to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  If the reallocation described in clause (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, (i)
first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure

 

36

--------------------------------------------------------------------------------


 

and (ii) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.11.1(b).

 

SECTION 2.11.2                                                 Defaulting Lender
Cure.  If the Borrower, the Administrative Agent, the Swing Line Lender and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.11.1(d), whereupon such Lender will cease to be a Defaulting
Lender; provided, however, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, however, that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

SECTION 2.11.3                                                 New Swing Line
Loans/Letters of Credit.  So long as any Lender is a Defaulting Lender, (a) the
Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swing Line Loan and (b) no L/C Issuer shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

ARTICLE 3
PAYMENTS, INTEREST AND FEES

 

SECTION 3.1                  Repayments and Prepayments.  The Borrower shall
repay in full the unpaid principal amount of each Loan on the Stated Maturity
Date and pursuant to Sections 8.2 and 8.3.  Prior thereto, repayments and
prepayments of Loans shall be made as set forth in this Section 3.1.

 

SECTION 3.1.1        Voluntary Prepayments.  Prior to the Stated Maturity Date,
the Borrower may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of the
Loans; provided, however, that:

 

(a)                                 any such prepayments shall be made Pro Rata
among Loans of the same Type and, if applicable, having the same Interest Period
of all the Lenders;

 

(b)                                 all such voluntary prepayments shall require
(i) in the case of Eurodollar Rate Loans, notice to the Administrative Agent on
or before 11:00 a.m.  (New York City time) not less than three Business Days nor
more than five Business Days’ in advance of any prepayment thereof, and (ii) in
the case of Base Rate Loans, notice to the Administrative Agent on or before
11:00 a.m. (New York City time) on the Business of any prepayment thereof; and

 

(c)                                  all such voluntary partial prepayments
shall be (i) in the case of Revolving Loans, in an aggregate minimum amount of
$500,000 and an integral multiple of $250,000 or, if less, the aggregate
principal amount of the Revolving Loans outstanding hereunder, or (ii) in the
case of Swing Line Loans, in any minimum or multiple amount.

 

SECTION 3.1.2        Mandatory Repayments and Prepayments.

 

(a)                                 Excess Outstandings.  The Borrower shall, on
each date (i) when the sum of (A) the aggregate outstanding principal amount of
all Revolving Loans, (B) the aggregate outstanding principal amount of all Swing
Line Loans and (C) the Letter of Credit Outstandings exceeds the

 

37

--------------------------------------------------------------------------------


 

Revolving Loan Commitment Amount (as it may be reduced from time to time),
first, prepay all the Swing Line Loans until they have been paid in full,
second, repay the outstanding Reimbursement Obligations until they have been
paid in full, third, prepay the Revolving Loans until they have been paid in
full and, fourth, Cash Collateralize the other Letter of Credit Outstandings (in
an amount equal to 105% of such Letter of Credit Outstandings), in each case in
an amount equal to such excess and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent; and (ii) when the
aggregate outstanding principal amount of all the Swing Line Loans exceeds the
Swing Line Loan Commitment Amount (as it may be reduced from time to time), make
a mandatory prepayment of the Swing Line Loans in an aggregate amount equal to
such excess.

 

(b)                                 Mandatory Prepayments from Certain Sources. 
The Borrower shall, on the date of receipt by it of any (i) Net Debt Proceeds,
(ii) Extraordinary Receipts or (iii) Net Dispositions Proceeds or (iv) Net
Insurance Proceeds, (or, to the extent clause (e) is applicable, on the dates
specified therein with respect to Reduced Net Disposition Proceeds and Reduced
Net Insurance Proceeds, respectively), in each case to the extent in excess of
$2,000,000, apply 100% of all such Net Debt Proceeds, Extraordinary Receipts,
Net Disposition Proceeds and Net Insurance Proceeds (or, to the extent clause
(e) is applicable, Reduced Net Disposition Proceeds and Reduced Net Insurance
Proceeds):

 

(A)                               first, make a mandatory prepayment of the
Swing Line Loans;

 

(B)                               second, if all the Swing Line Loans have been
paid in full, repay outstanding Reimbursement Obligations;

 

(C)                               third, if all the Swing Line Loans and
outstanding Reimbursement Obligations have been paid in full, make a mandatory
prepayment of the Revolving Loans; and

 

(D)                               fourth, if all the Swing Line Loans,
outstanding Reimbursement Obligations and Revolving Loans have been paid in
full, Cash Collateralize all other Letter of Credit Outstandings (in an amount
equal to 105% of such Letter of Credit Outstandings) on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.

 

The Borrower shall deliver to the Administrative Agent (x) not later than two
Business Days prior to the time of each prepayment required under this Section
3.1.2(b) a certificate signed by a Financial Officer setting forth in reasonable
detail (1) the calculation of the amount of such prepayment and (2) with respect
to any prepayment of Reduced Net Disposition Proceeds or Reduced Net Insurance
Proceeds, the information required in clause (e), and (y) notice of each
mandatory prepayment on or before 10:00 a.m. one Business Day in advance of such
prepayment.

 

(c)                                  Stated Maturity Date.  On the Stated
Maturity Date, the Borrower shall (i) repay in full the then aggregate
outstanding principal amount of the Loans and Reimbursement Obligations and (ii)
Cash Collateralize all other Letter of Credit Outstandings (in an amount equal
to 105% of such Letter of Credit Outstandings) on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Acceleration.  The Borrower shall,
immediately upon any acceleration of any Loans or Letter of Credit Outstandings
pursuant to Sections 8.2 or 8.3, (i) repay all (or if only a portion is
accelerated thereunder, such portion of) the Loans and Reimbursement Obligations
then outstanding and (ii) Cash Collateralize all other Letter of Credit
Outstandings (in an amount equal to 105% of such Letter of Credit Outstandings)
on terms and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.

 

(e)                                  Reinvestment.  If no Default or Event of
Default has occurred and is continuing, the Borrower or any of its Subsidiaries
may, during the 180 day period following receipt by the Borrower

 

38

--------------------------------------------------------------------------------


 

or the Administrative Agent, as the case may be, of any Net Disposition Proceeds
or Net Insurance Proceeds that have been paid on account of the loss or damage
to any Collateral, in each case in an aggregate amount with respect to any
single or related series of events of less than $5,000,000, notify the
Administrative Agent of its intention to apply the same to (i) in the case of
Net Disposition Proceeds, acquire, construct or make improvements to assets that
are useful to the Borrower and its Subsidiaries in the ordinary course of their
business, or (ii) in the case of Net Insurance Proceeds, repair, restore or
replace the asset or property on account of which such Net Insurance Proceeds
were paid or as provided in clause (i).  Such notice by the Borrower shall
describe in reasonable detail (A) in the case of Net Disposition Proceeds, the
transaction giving rise to such Net Disposition Proceeds and the proposed
reinvestment assets to be acquired, constructed or improved, and (B) in the case
of Net Insurance Proceeds, the nature of such loss or damage and the proposed
reinvestment assets to be acquired, and in either case, include a statement that
the Borrower or one or more of its Subsidiaries has a reasonable and good faith
intention to apply such Net Disposition Proceeds or Net Insurance Proceeds, as
the case may be, within 180 days of its receipt to the acquisition, construction
or improvement of such reinvestment assets or the repair, replacement or
restoration of such lost or damaged property, as the case may be.  To the extent
that the Borrower does not send the notice referred to in the preceding sentence
or does not acquire, construct, repair, restore or replace, as the case may be,
the relevant property within such 180 day period, the relevant Net Disposition
Proceeds or Net Insurance Proceeds, as the case may be, shall be applied by the
Administrative Agent as a mandatory prepayment or payment of the outstanding
Loans and Reimbursement Obligations and Cash Collateralization of the other
Letter of Credit Outstandings to the extent required by clause (b).  All Net
Disposition Proceeds and Net Insurance Proceeds paid by the Administrative Agent
to the Borrower for the acquisition, construction, repair, replacement or
restoration, as the case may be, of property shall be promptly applied (and, in
any event, not later than the next following Business Day after receipt by the
Borrower) to complete the same.  All Net Disposition Proceeds and Net Insurance
Proceeds paid on account of the loss or damage to any Collateral in respect of
any single or related series of events in an amount exceeding $5,000,000 or
during the continuance of any Default or Event of Default shall be applied as a
mandatory prepayment or payment of the outstanding Loans and Reimbursement
Obligations and Cash Collateralization of the other Letter of Credit
Outstandings pursuant to clause (b); provided, however, that if no Default or
Event of Default has occurred and is continuing the Administrative Agent may, in
its sole discretion, authorize the Borrower to reinvest such amount in
accordance with the terms hereof.  Upon the occurrence and during the
continuance of a Default or Event of Default, all amounts that are to be
reinvested by the Borrower shall be held by the Administrative Agent in a Cash
Collateral account prior to its application to acquire, construct, repair,
restore or replace, as the case may be, the relevant property, and while so held
shall form a part of the Collateral and be subject to the Administrative Agent’s
first priority perfected security interest.  Amounts held in such Cash
Collateral account may, at the direction of the Borrower, be invested in Cash
Equivalent Investments; provided, however, that no Lender Party shall have any
responsibility with respect to any return (or lack thereof) or loss with respect
to such investments.

 

SECTION 3.1.3        Application of Prepayments.  Each prepayment of any Loans
made pursuant to this Section 3.1 shall be applied, to the extent of such
prepayment, first, to the prepayment of Base Rate Loans and, second, to the
prepayment of Eurodollar Rate Loans.  Each prepayment of any Loans made pursuant
to this Section 3.1 shall be without premium or penalty but subject to Section
4.4.

 

SECTION 3.2                  Interest Provisions.  Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with this
Section 3.2.

 

SECTION 3.2.1        Rates.  Subject to Sections 2.4, 2.5 and 2.8, the Borrower
may elect, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, that Loans comprising a Borrowing accrue
interest at a rate per annum:

 

(a)                                 on that portion maintained from time to time
as a Base Rate Loan, equal to the sum of the Alternate Base Rate from time to
time in effect plus the Applicable Margin; and

 

39

--------------------------------------------------------------------------------


 

(b)                                 on that portion maintained from time to time
as a Eurodollar Rate Loan, during each Interest Period applicable thereto, equal
to the sum of the Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Margin.

 

SECTION 3.2.2        Post-Default Rates.  Upon the occurrence and during the
continuation of an Event of Default, the Borrower shall pay, but only to the
extent permitted by applicable Law, interest (after as well as before judgment)
on the Obligations at a rate per annum equal to (a), in the case of Loans, the
rate per annum otherwise in effect plus a margin of 2% per annum and (b), in the
case of Letter of Credit Outstandings and other Obligations payable hereunder,
interest at a rate per annum equal to the rate applicable to Base Rate Loans
plus 2% per annum, in each case from the date of such non-payment until such
amount is paid in full (in any such case, after as well as before judgment).

 

SECTION 3.2.3        Payment Dates.  Interest accrued on each Loan shall be paid
as follows:

 

(a)                                 on the Stated Maturity Date;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Loan on the principal amount
so paid or prepaid;

 

(c)                                  with respect to Base Rate Loans, on each
Quarterly Payment Date;

 

(d)                                 with respect to Eurodollar Rate Loans, on
the last day of each applicable Interest Period (and, if such Interest Period
shall exceed three months, on the date that is three months from the beginning
of such Interest Period); and

 

(e)                                  on that portion of any Loans that are
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

 

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.

 

SECTION 3.3 Fees.  The Borrower agrees to pay the fees set forth in this Section
3.3.  All such fees shall be non-refundable.

 

SECTION 3.3.1        Commitment Fee.  The Borrower agrees to pay to the
Administrative Agent, for the Pro Rata account of each Revolving Lender (other
than each Revolving Lender that is a Defaulting Lender), for the period
(including any portion thereof when the Revolving Loan Commitment is suspended
by reason of the Borrower’s inability to satisfy any condition of Article 5)
commencing on the Effective Date and continuing through the Revolving Loan
Commitment Termination Date, a commitment fee at the rate per annum equal to the
Commitment Fee Rate on such Lender’s Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount (without taking into account any
outstanding Swing Line Loans and that portion of the Revolving Loan Commitment
Amount attributable to such Defaulting Lender).  Such commitment fees shall be
payable by the Borrower in arrears on each Quarterly Payment Date, commencing
with the first Quarterly Payment Date following the Effective Date, and on the
Revolving Loan Commitment Termination Date.  For purposes of calculating the
commitment fee the making of Swing Line Loans by the Swing Line Lender shall not
constitute the usage of the Revolving Loan Commitment.

 

SECTION 3.3.2        Letter of Credit Fee.  The Borrower agrees to pay to the
Administrative Agent, for the Pro Rata account of each Revolving Lender, a
Letter of Credit fee in an amount equal to, with respect to each Letter of
Credit, the then Applicable Margin with respect to Revolving Loans that are
Eurodollar Rate Loans (whether or not Eurodollar Rate Loans are actually

 

40

--------------------------------------------------------------------------------


 

outstanding) multiplied by the average daily Letter of Credit Outstandings of
each such Letter of Credit, such fee to be paid by the Borrower in arrears on
each Quarterly Payment Date (commencing with the first Quarterly Payment Date
following the Effective Date) and on the expiry date of each such Letter of
Credit.  The Borrower further agrees to pay to each L/C Issuer with respect to
each of its newly issued or re-issued Letters of Credit (a) a fronting fee equal
to 0.25% per annum multiplied by the average daily Letter of Credit Outstandings
and (b) all related costs, expenses and processing charges.

 

SECTION 3.3.3        Administrative Agent’s Fees, etc.  The Borrower agrees to
pay to the Administrative Agent, for its own account, fees in the amounts, on
the dates and in the manner set forth in the Fee Letter.

 

ARTICLE 4

YIELD PROTECTION, TAXES AND RELATED PROVISIONS

 

SECTION 4.1                  Eurodollar Rate Lending Unlawful.  If any Lender
shall determine (which determination shall, upon notice thereof to the Borrower
and the Administrative Agent, be conclusive and binding on the Borrower) that
the introduction of or any change in or in the interpretation of any Law makes
it unlawful, or any central bank or other Governmental Authority asserts that it
is unlawful, for such Lender to make, continue or maintain any Loan as, or to
convert any Loan into, a Eurodollar Rate Loan, the obligations of such Lender to
make, continue, maintain or convert any such Eurodollar Rate Loan shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Rate Loans of such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such Law or
assertion.

 

SECTION 4.2                  Inability to Determine Rates.  If the
Administrative Agent shall have determined or been instructed by the Required
Lenders that adequate means do not exist for adequately and fairly determining
the cost to the Lenders of making or maintaining Eurodollar Rate Loans or
calculating the same then, upon notice from the Administrative Agent to the
Borrower and the Lenders, the obligations of all Lenders under Sections 2.4 and
2.5 to make or continue any Loans as, or to convert any Loans into, Eurodollar
Rate Loans shall forthwith be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 4.3                  Increased Costs, etc.  If any Change in Law shall:

 

(a)                                 impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender Party (except any reserve requirement
reflected in the Eurodollar Reserve Requirement);

 

(b)                                 subject any Lender Party to any tax
whatsoever with respect to this Agreement, any Eurodollar Rate Loan or any
Letter of Credit or participation therein, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 4.6 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender Party); or

 

(c)                                  impose on any Lender Party or the London
interbank market any other condition, cost or expense affecting this Agreement,
any Eurodollar Rate Loan or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender Party of making or maintaining any Eurodollar Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender Party of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of

 

41

--------------------------------------------------------------------------------


 

any sum received or receivable by such Lender Party (whether of principal,
interest or any other amount) then, upon request of such Lender Party, the
Borrower will pay to such Lender Party such additional amounts as will
compensate such Lender Party for such additional costs incurred or reduction
suffered.  A certificate of such Lender Party delivered to the Borrower (with a
copy to the Administrative Agent) as to such additional amounts that are
necessary to compensate such Lender Party as aforesaid shall, absent manifest
error, be conclusive and binding on the Borrower and shall be payable within
three Business Days after receipt thereof.

 

SECTION 4.4                  Funding Losses.  In the event any Lender shall
incur any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to make, continue or maintain any portion of the principal amount of any
Loan as, or to convert any portion of the principal amount of any Loan into, a
Eurodollar Rate Loan) as a result of:

 

(a)                                 any conversion or repayment or prepayment of
the principal amount of any Eurodollar Rate Loans on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1, Section 4.1, Article 8 or otherwise;

 

(b)                                 any Loans not being made as Eurodollar Rate
Loans in accordance with the Borrowing Request therefor;

 

(c)                                  any Loans not being continued as, or
converted into, Eurodollar Rate Loans in accordance with the
Continuation/Conversion Notice therefor; or

 

(d)                                 the operation of Section 4.13 (other than
subsection (c) thereof),

 

then, upon the notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall promptly (and, in any event, within
three Business Days of receipt of such notice) pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense.  Such notice (which shall include calculations
in reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower.  For the purpose of calculating amounts payable to a
Lender under this Section 4.4, each Lender shall be deemed to have actually
funded its relevant Eurodollar Rate Loan through the purchase of a deposit
bearing interest at the Adjusted Eurodollar Rate in an amount equal to the
amount of that Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period; provided, however, that each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.4.

 

SECTION 4.5                  Increased Capital Requirements.  If any Lender
Party determines that any Change in Law affecting such Lender Party or any
lending office of such Lender Party or such Lender Party’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender Party’s capital or on the capital of such Lender
Party’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender Party or the Loans made by, or the Letters of Credit
issued by or participated in by such Lender Party, to a level below that which
such Lender Party or such Lender Party’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender Party’s policies
and the policies of such Lender Party’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender Party
such additional amounts as will compensate such Lender Party or such Lender
Party’s holding company for any such reduction suffered.  A certificate of a
Lender Party delivered to the Borrower (with a copy to the Administrative Agent)
as to any such additional amounts or reduced returns shall, absent manifest
error, be conclusive and binding on the Borrower, and shall be payable within
three Business Days after the receipt thereof.  In determining such amount, each
Lender Party may use any method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable.

 

42

--------------------------------------------------------------------------------


 

SECTION 4.6                  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of the Obligations shall be made free and clear of and
without reduction or withholding for any Taxes, except as required by applicable
Law; provided, however, that if any Loan Party shall be required by applicable
Law to deduct any Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.6(a)) each
Lender Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of clause (a), the Borrower and, as applicable,
any Loan Party shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient (and, with
respect to U.S. Federal Income Taxes, if such Recipient is not the Beneficial
Owner, the Beneficial Owner) within three Business Days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.6) payable or paid by such Recipient or
Beneficial Owner or required to be withheld or deducted from a payment to such
Recipient or Beneficial Owner and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the relevant Loan Party by any Lender Party
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender Party, shall be conclusive absent manifest
error.  Any indemnification claim by a Beneficial Owner that is not a Recipient
shall be asserted by the applicable Recipient on behalf of such Beneficial
Owner.

 

(d)                                 Indemnification by the Lender Parties.  Each
Lender Party shall severally indemnify (i) the Administrative Agent, promptly
(but in any event within three Business Days) after demand therefor, for any
Indemnified Taxes (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) the Administrative
Agent for any Taxes attributable to such Lender’s failure to comply with
Section 10.10(d) relating to the maintenance of a Participant Register and
(iii) each Loan Party and the Administrative Agent for any Excluded Taxes
attributable to such Lender Party, in each case, that are payable or paid by the
Administrative Agent or such Loan Party (as applicable) in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Excluded Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender Party by the Administrative Agent or any Loan Party (as applicable) shall
be conclusive absent manifest error.  Each Lender Party hereby authorizes the
Administrative Agent or any Loan Party (as applicable) to set off and apply any
and all amounts at any time owing to such Lender Party under any Loan Document
or otherwise payable by the Administrative Agent or such Loan Party (as
applicable) to the Lender Party from any other source against any amount due to
the Administrative Agent or such Loan Party (as applicable) under this clause
(d).  The agreements in this clause (d) shall survive the resignation and/or
replacement of the Administrative Agent.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

43

--------------------------------------------------------------------------------


 

(f)                                   Status of Lender Parties.  Any Lender
Party that is entitled to an exemption from or reduction of withholding tax
under the Law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender Party, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States:

 

(i)                                     any Lender Party that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender Party becomes a Lender Party under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender Party is exempt from U.S. federal backup withholding tax;

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender Party under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(A)                               duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

 

(B)                               duly completed copies of Internal Revenue
Service Form W-8ECI;

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate in form and substance reasonably satisfactory to the
Administrative Agent to the effect that such Foreign Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN;

 

(D)                               to the extent that a Foreign Lender is not the
Beneficial Owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), executed originals of
IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax compliance
certificate in form and substance reasonably satisfactory to the Administrative
Agent, Form W-9, and/or other certification documents from each Beneficial
Owner, as applicable; provided, however, that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more Beneficial Owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax compliance certificate in form and
substance reasonably satisfactory to the Administrative Agent on behalf of each
such Beneficial Owner; or

 

44

--------------------------------------------------------------------------------


 

(E)                                any other form prescribed by applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrower to determine the
withholding or deduction required to be made; and

 

(iii)                               if a payment made to a Lender Party under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender Party were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender Party shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender Party has complied
with such Lender Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause
(iii), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any
Lender Party determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by a Loan Party
or with respect to which such Loan Party has paid additional amounts pursuant to
this Section 4.6, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 4.6 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Lender Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
such Loan Party, upon the request of such Lender Party, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender Party in
the event such Lender Party is required to repay such refund to such
Governmental Authority.  This clause (g) shall not be construed to require any
Lender Party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to such Loan Party or any
other Person.  Notwithstanding anything in this clause (g) to the contrary, in
no event will such Lender Party be required to pay any amount to a Loan Party
pursuant to this clause (g) the payment of which would place the Lender Party in
a less favorable net after-Tax position than the Lender Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

(h)                                 Treatment of Non-U.S. Partners of Certain
Lender Parties. If any Indemnified Taxes are required under the Code to be
withheld by a Lender Party that is a “domestic partnership” (within the meaning
of Section 7701(a)(30) of the Code) with respect to a Person that is not a U.S.
Person and is the direct or indirect beneficial owner of an Equity Interest in
such Lender Party (such Person, a “Non-U.S. Partner”), the amount payable by the
applicable Loan Party shall not be increased under Section 4.6(a), but, if the
Indemnified Taxes are U.S. Federal Income Taxes, such Non-U.S. Partner shall be
entitled to the benefits of Section 4.6(c) to the same extent as if such
Non-U.S. Partner were a Lender Party (subject to the requirements and
limitations of this Section 4.6, but applying Section 4.6(f) as if such Lender
Party were the Borrower and such Non-U.S. Partner were a Foreign Lender);
provided, however, that such Non-U.S. Partner agrees to be subject to the
provisions of Section 4.13 as if it were a Lender Party.  Each Lender Party that
is a “domestic partnership” (within the meaning of Section 7701(a)(30) of the
Code) agrees, at the Borrower’s expense and request, to use reasonable efforts
to

 

45

--------------------------------------------------------------------------------


 

cooperate with the Borrower to effectuate the provisions of Section 4.13 with
respect to such Lender Party’s Non-U.S. Partners.

 

(i)                                     Survival.  Each party’s obligations
under this Section 4.6 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender Party, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

SECTION 4.7                  Payments, Interest Calculations, etc.  (a)  Unless
otherwise expressly provided in this Agreement or any other Loan Document, all
payments by the Borrower pursuant to or in respect of this Agreement, the Notes,
each Letter of Credit or any other Loan Document shall be made by the Borrower
to the Administrative Agent for the Pro Rata account of the Lender Parties
entitled to receive such payment; provided, however, that (i) all payments with
respect to the Swing Line Loans shall be made only to the Swing Line Lender and
(ii) in the case of any Revolving Lender that is a Defaulting Lender, the
Administrative Agent shall be entitled to set off the funding short fall against
such Defaulting Lender’s respective share of all payments received from
Borrower.  All such payments required to be made to the Administrative Agent or
the Swing Line Lender (in the case of the Swing Line Loans), as the case may be,
shall be made without setoff, deduction or counterclaim, not later than
11:00 a.m. (New York City time), on the date due, in same day or immediately
available funds, to such account as the Administrative Agent shall specify from
time to time by notice to the Borrower.  Funds received after that time shall be
deemed to have been received by the Administrative Agent and the Swing Line
Lender (in the case of the Swing Line Loans) on the next succeeding Business Day
and any applicable interest shall continue to accrue thereon.  The
Administrative Agent shall promptly remit (and, in any event, on the same
Business Day if received by the Administrative Agent is so received on or prior
to 11:00 a.m. (New York City time)) in same day funds to each Lender Party its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender Party.

 

(b)                                 All interest and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on Base
Rate Loans, 365 days or, if appropriate, 366 days).  If a Loan is repaid on the
same day it is made one day’s interest shall be charged.  Whenever any payment
to be made shall otherwise be due on a day which is not a Business Day, such
payment shall (except as otherwise required by clause (c) of the definition of
the term “Interest Period” with respect to Eurodollar Rate Loans) be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

 

(c)                                  The Administrative Agent is authorized to
charge any account maintained by the Borrower with it for any Obligations owing
to it or any of the Lender Parties.

 

SECTION 4.8                  Sharing of Payments.  If any Lender Party shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff, counterclaim or otherwise) on account of any Credit
Extension (other than (a) pursuant to the terms of Sections 4.3, 4.4, 4.5 or
4.6, (b) pursuant to the other express terms of this Agreement or (c) any
payment obtained by a Lender Party as consideration for the assignment of or
sale of a participation in any of its Credit Extensions) in excess of its Pro
Rata share of payments pursuant to Section 4.7, such Lender Party shall notify
the Administrative Agent of the same and purchase for cash at face value from
the other Lender Parties such participations in Credit Extensions made by them
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender Party to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender Party, the purchase shall be rescinded and each Lender Party which has
sold a participation to the purchasing Lender Party shall repay to the
purchasing Lender Party the purchase price to the ratable extent of such
recovery, without interest. The Borrower agrees that any Lender Party so
purchasing a participation from another Lender Party pursuant to this
Section 4.8 may, to

 

46

--------------------------------------------------------------------------------


 

the fullest extent permitted by applicable Law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Lender Party were the direct creditor of the Borrower in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar Law, any Lender Party receives a secured claim in lieu of a setoff
to which this Section 4.8 applies, such Lender Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lender Parties entitled under this Section 4.8
to share in the benefits of any recovery on such secured claim.

 

SECTION 4.9                  Setoff.  Each Lender Party and its Affiliates
shall, upon the occurrence and during the continuance of any Event of Default,
have the right to appropriate and apply to the payment of the Obligations owing
to it (whether or not then due), and (as security for such Obligations) the
Borrower hereby grants to each Lender Party and its Affiliates a continuing
security interest in, any and all balances, credits, deposits, (general or
special, time or demand, provisional or final, whatever currency), accounts or
moneys of the Borrower and each of its Subsidiaries now or thereafter maintained
with such Lender Party or Affiliate thereof, in each case irrespective of
whether or not such Lender Party shall have made any demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of such Lender Party different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, however, that any such appropriation and application shall be subject
to the provisions of Section 4.8 (each Lender Party agreeing promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender Party, but the failure to give such notice shall not affect
the validity of such setoff and application).  The rights of each Lender Party
under this Section 4.9 are in addition to other rights and remedies (including
other rights of setoff under applicable Law or otherwise) which such Lender
Party may have.

 

SECTION 4.10           Use of Proceeds.  The Borrower shall apply the proceeds
of the Loans (a) for working capital and general corporate purposes of the Loan
Parties, (b) for Capital Expenditures of the Loan Parties permitted by
Section 7.2.4(c), (c) to finance acquisitions permitted by Section 7.2.7, (d) to
pay dividends, distributions or other payments permitted by Section 7.2.6 and
(e) on the Effective Date, to pay the transaction costs and expenses incurred by
the Borrower in connection herewith and therewith.

 

SECTION 4.11           Funding and Payment Reliance, etc.  (a) Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on such date in accordance with Section 2.4(b) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
its share of the applicable Borrowing available to the Administrative Agent,
such Lender and the Borrower severally agree to pay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent at
(i) in the case of a payment to be made by such Lender, (A) for the first three
Business Days after such payment was due, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) thereafter, at the
interest rate applicable to Base Rate Loans, and (ii) in the case of a payment
to be made by the Borrower, the interest rate applicable to Base Rate Loans.  If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuers
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

SECTION 4.12           Designation of a Different Lending Office.  If any Lender
requests compensation under Section 4.3 or 4.5, or requires the Borrower to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.6, then promptly, following the
request of the Borrower, such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or materially reduce amounts payable pursuant to
Section 4.3, 4.5 or 4.6, as the case may be, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

SECTION 4.13           Replacement of Lenders.  If (a) any Lender requests
compensation under Section 4.3 or 4.5, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.6, (c) any Lender is a Defaulting Lender or
(d) any Lender (other than Citibank) fails to approve any amendment or waiver of
a Loan Document that requires the unanimous consent of all the Lenders and such
amendment or waiver is consented to by the Required Lenders, then for a period
of 60 days following any of the foregoing the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, consents required by, and fees to be
paid pursuant to Section 10.10), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, however, that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 10.10(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.4) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Sections 4.3 or 4.5 or payments required to
be made pursuant to Section 4.6, such assignment will result in a material
reduction in such compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable Law.

 

48

--------------------------------------------------------------------------------


 

No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE 5

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

SECTION 5.1                  Initial Credit Extension on the Effective Date. 
The obligations of the Lenders and, if applicable, the L/C Issuers to fund the
initial Credit Extension on the Effective Date shall be subject to the prior or
concurrent fulfillment of each of the conditions precedent set forth in this
Section 5.1 to the satisfaction of each Lender Party.  There shall be delivered
to the Administrative Agent, on behalf of each Lender Party, a sufficient number
of originally executed counterparts or copies, as the case may be, of each of
the items set forth below.

 

SECTION 5.1.1                                Agreement.  The Administrative
Agent shall have received this Agreement duly executed by each Lender, the
Administrative Agent and an Authorized Officer of the Borrower pursuant to
Section 10.8.

 

SECTION 5.1.2                                Resolutions, Good Standing, etc. 
The Administrative Agent shall have received from each Loan Party a certificate,
dated the Effective Date, of its Secretary or Assistant Secretary as to:

 

(a)                                 resolutions of its Board of Directors (or
equivalent body) then in full force and effect authorizing the execution,
delivery and performance of each Loan Document to be executed by it;

 

(b)                                 each Organizational Document of such Loan
Party; and

 

(c)                                  the incumbency and signatures of each
officer (including each Authorized Officer and Financial Officer) of such Loan
Party that is authorized to act with respect to each Loan Document executed by
it,

 

upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary or Assistant Secretary of
the relevant Loan Party canceling or amending such prior certificate.  In
addition, the Administrative Agent shall have received satisfactory good
standing certificates for each jurisdiction in which each Loan Party is
organized and it is authorized (or should be authorized under applicable Law) to
conduct business.

 

SECTION 5.1.3                                Delivery of Notes.  The
Administrative Agent shall have received, for the account of each Lender
entitled thereto pursuant to Section 2.9, its Swing Line Note and Revolving Note
in an amount equal to such Lender’s applicable Commitment Amount, each dated the
Effective Date and duly executed and delivered by an Authorized Officer of the
Borrower.

 

SECTION 5.1.4                                Required Consents and Approvals. 
All required consents and approvals shall have been obtained and be in full
force and effect with respect to the transactions contemplated hereby and by the
other Loan Documents and from (a) all relevant Governmental Authorities and
(b) any other Person whose consent or approval the Administrative Agent deems
necessary or appropriate to effect the transactions contemplated hereby.

 

SECTION 5.1.5                                [Reserved].

 

SECTION 5.1.6                                Opinions of Counsel.  The
Administrative Agent shall have received legal opinions, each dated the
Effective Date and addressed to the Administrative Agent and all the Lenders,
from New York and applicable local legal counsel to the Loan Parties in form and
substance reasonably satisfactory to the Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

SECTION 5.1.7                                [Reserved].

 

SECTION 5.1.8                                Financial Information, etc.  The
Administrative Agent shall have received a certificate of a Financial Officer
attaching true and correct copies of:

 

(a)                                 audited financial statements for the
Borrower and its Subsidiaries for each of its last three Fiscal Years, in each
case prepared in accordance with GAAP consistently applied and free of any
qualification and audited by public accountants of national standing reasonably
satisfactory to the Administrative Agent;

 

(b)                                 quarterly unaudited financial statements for
the Borrower and its Subsidiaries for the Fiscal Quarter ending June 30, 2013,
certified by a Financial Officer, prepared in accordance with GAAP consistently
applied and subject to year-end audit adjustments;

 

(c)                                  a pro forma balance sheet for the Borrower
and its Subsidiaries, certified by a Financial Officer, after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents;
and

 

(d)                                 projections for the Borrower and its
Subsidiaries on a consolidated basis for the period from the Effective Date
through the Stated Maturity Date, certified by a Financial Officer, after giving
effect to the transactions contemplated by this Agreement and the other Loan
Documents, which projections shall (i) be prepared on an annual basis and
(ii) evidence from the Effective Date through the Stated Maturity Date,
compliance with the financial covenants contained in Section 7.2.4.

 

SECTION 5.1.9                                Evidence of Insurance.  The
Administrative Agent shall have received evidence of the insurance coverage
required to be maintained pursuant to Section 7.1.4.

 

SECTION 5.1.10                         [Reserved].

 

SECTION 5.1.11                         Lien Search Results, etc.  The
Administrative Agent shall have received:

 

(a)                                 search reports certified by a party
acceptable to the Administrative Agent, dated a date reasonably near (but prior
to) the Effective Date, listing all effective Uniform Commercial Code financing
statements, federal and state tax Liens, and judgment Liens which name the
Borrower or any other Loan Party, as the debtor, and which are filed in each
jurisdiction in which Uniform Commercial Code filings are to be made pursuant to
this Agreement or the other Loan Documents, in each jurisdiction where any Loan
Party has its principal place of business, maintains its books and records or
owns any Real Property Assets, and in such other jurisdictions as the
Administrative Agent may reasonably request, together with copies of such
financing statements (none of which (other than financing statements filed
pursuant to the terms hereof in favor of the Administrative Agent, if such
search report is current enough to list such financing statements, and Liens to
be terminated on the Effective Date) shall cover any of the Collateral); and

 

(b)                                 with respect to all intellectual property,
search results from the United States Patent and Trademark Office and United
States Copyright Office to the extent of any patents, trademarks or copyrights
form a part of the Collateral.

 

SECTION 5.1.12                         Guaranty and Security Agreement,
Filings, etc.  The Administrative Agent shall have received the Guarantor
Security Agreement, dated as of the date hereof, duly executed by an Authorized
Officer of the Borrower and each Domestic Material Subsidiary of the Borrower
other than Cody LCI, together with:

 

50

--------------------------------------------------------------------------------


 

(a)                                 Uniform Commercial Code financing statements
naming each Loan Party as the debtor and the Administrative Agent as the secured
party, such Uniform Commercial Code financing statements to be filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the first priority
security interest of the Administrative Agent pursuant to the Guaranty and
Security Agreement; and

 

(b)                                 evidence satisfactory to the Administrative
Agent of the filing (or delivery for filing) of appropriate trademark, copyright
and patent security supplements with the United States Patent and Trademark
Office and United States Copyright Office to the extent relevant.

 

SECTION 5.1.13                         Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate, in form and substance
reasonably acceptable to the Administrative Agent, duly executed by a Financial
Officer, dated the Effective Date, certifying that the Loan Parties are Solvent
on a consolidated basis both before and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents.

 

SECTION 5.1.14                         Closing Date Certificate.  The
Administrative Agent shall have received a Closing Date Certificate, in form and
substance reasonably acceptable to the Administrative Agent, duly executed by an
Authorized Officer of the Borrower and dated the Effective Date, certifying
satisfaction of the conditions set forth in Section 5.2.1.

 

SECTION 5.1.15                         Collateral Access Agreements.  If any
property of the Borrower or any of its Subsidiaries is located in a facility
under the control of a third Person, each such Person shall have executed a
Collateral Access Agreement.

 

SECTION 5.1.16                         Satisfactory Due Diligence.  Each Lender
Party shall have completed, to its satisfaction, a due diligence analysis with
respect to the business, assets, contracts, agreements, liabilities (including
contingent and environmental liabilities), operations, condition (financial and
otherwise) and prospects of the Borrower and its Subsidiaries, including with
respect to their ability to comply with the representations and warranties and
covenants contained in this Agreement and the other Loan Documents, and their
customer and vendor references.

 

SECTION 5.1.17                         Material Agreements.  The Administrative
Agent shall have received a certificate signed by an Authorized Officer of the
Borrower and dated the Effective Date, certifying true and correct copies of all
the agreements evidencing the Indebtedness referred to in Section 7.2.2(c) and
all other agreements, documents and instruments the breach, non-performance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect, including the JSP Contract (collectively, the “Material
Agreements”).

 

SECTION 5.1.18                         [Reserved].

 

SECTION 5.1.19                         No Litigation.  There shall be no pending
or, to the knowledge of any Loan Party, threatened actions, investigations,
suits, proceedings, audits, claims, written demands, orders or disputes (a) with
respect to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby, or (b) which could have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

SECTION 5.1.20                         Compliance Certificate.  The
Administrative Agent shall have received an initial Compliance Certificate,
dated the Effective Date and duly executed and delivered by a Financial Officer,
evidencing (in reasonable detail and with appropriate calculation and
computations in all respects satisfactory to the Administrative Agent), on a pro
forma basis for the Rolling Period ending immediately prior to the Effective
Date, compliance with the covenants set forth in Section 7.2.4.

 

51

--------------------------------------------------------------------------------


 

SECTION 5.1.21                         Patriot Act.  Each Lender Party shall
have received all documentation and other information requested in connection
with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, in each case at
least ten days prior to the Effective Date.

 

SECTION 5.1.22                         [Reserved].

 

SECTION 5.1.23                         Administrative Agent’s Closing Fees,
Expenses, etc.  The Administrative Agent shall have received for its own
account, and for the account of each other Lender Party, as the case may be, all
fees, costs and expenses due and payable, including pursuant to Sections 3.3
and, if then invoiced, 10.3.

 

SECTION 5.1.24                         No Material Adverse Effect.  There shall
not have occurred any Material Adverse Effect with respect to any of the Loan
Parties, individually or taken as a whole, since June 30, 2013.

 

SECTION 5.2                  All Credit Extensions.  The obligation of each
Lender and L/C Issuer to make any Credit Extension (including the initial Credit
Extension on the Effective Date) shall be subject to the fulfillment of each of
the conditions precedent set forth in this Section 5.2 to the satisfaction of
the Administrative Agent.

 

SECTION 5.2.1                                Compliance with Warranties, No
Default, etc.  Both before and after giving effect to any Credit Extension:

 

(a)                                 the representations and warranties set forth
in Article 6 and in the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made; provided, however, that
such representations and warranties (i) that relate solely to an earlier date
shall be true and correct as of such earlier date and (ii) shall be true and
correct in all respects if they are qualified by a materiality standard; and

 

(b)                                 no Default or Event of Default shall have
then occurred and be continuing or would result therefrom.

 

SECTION 5.2.2                                Credit Extension Request, etc.  The
Administrative Agent (and each relevant L/C Issuer, if a Letter of Credit is
being requested) shall have received, as herein provided, a duly completed and
executed Borrowing Request, if a Loan is being requested or an Issuance Request,
if a Letter of Credit is being requested or extended.  Each delivery of a
Borrowing Request or Issuance Request shall constitute a representation and
warranty by the Borrower that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.

 

SECTION 5.2.3                                Satisfactory Legal Form.  All
documents executed or submitted pursuant hereto by or on behalf of any Loan
Party shall be reasonably satisfactory in form and substance to each Lender
Party and its legal counsel.  In addition, the Administrative Agent shall have
received all information, approvals, opinions, documents or instruments as its
counsel may reasonably request.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

In order to induce each Lender Party to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each Lender
Party as set forth in this Article 6.

 

SECTION 6.1                  Organization, etc.  Each Loan Party (a) (i) is a
corporation, partnership or limited liability company, as applicable, validly
organized and existing and in good standing under the

 

52

--------------------------------------------------------------------------------


 

Laws of the jurisdiction of its organization and (ii) is duly qualified to do
business and is in good standing as a foreign corporation, partnership or
limited liability company, as applicable, in each jurisdiction where the nature
of its business requires such qualification, except where the failure to be so
qualified, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) has full power and authority
and holds all requisite permits, licenses, authorizations, approvals,
entitlements, accreditations and privileges, from Governmental Authorities or
otherwise, to (i) enter into and perform its Obligations under this Agreement
and each other Loan Document to which it is a party and (ii) own and hold under
lease its property and to conduct its business substantially as currently
conducted by it.

 

SECTION 6.2                  Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document executed or to be executed by it, are within each Loan
Party’s corporate, partnership or limited liability company, as applicable,
powers, have been duly authorized by all necessary corporate action, and do not:

 

(a)                                 contravene or result in a default under such
Loan Party’s Organizational Documents or Material Agreements;

 

(b)                                 contravene any Law binding on such Loan
Party;

 

(c)                                  violate, conflict with, result in a breach
of, or constitute (alone or with notice or lapse of time or both) a default or
event of default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under, any material
indenture, agreement, document or other instrument;

 

(d)                                 violate, conflict with, result in a breach
of, or result in the impairment, forfeiture or non-renewal of, any material
permit, license, authorization, approval, entitlement, accreditation or
privilege of any Governmental Authority; or

 

(e)                                  result in, or require the creation or
imposition of, any Lien on such Loan Party’s properties (other than Liens in
favor of the Administrative Agent pursuant to the Loan Documents).

 

SECTION 6.3                  Required Approvals.  Except as duly obtained and in
full force and effect as of the Effective Date, no authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person is required for:

 

(a)                                 the due execution, delivery or performance
by each Loan Party of this Agreement or each other Loan Document to which it is
a party;

 

(b)                                 the grant by any Loan Party of the security
interests, pledges and Liens granted by it under the Loan Documents; or

 

(c)                                  the perfection of or the exercise by the
Administrative Agent of its rights and remedies under this Agreement or any
other Loan Document.

 

SECTION 6.4                  Validity, etc.  This Agreement constitutes, and
each other Loan Document executed by the Borrower and each other Loan Party
will, on the due execution and delivery thereof, constitute, the legal, valid
and binding obligations of the Borrower and each such Loan Party enforceable in
accordance with their respective terms, subject in each case to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar Law
affecting creditors’ rights generally, and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at Law).  Each of the Loan Documents that purports to create a security
interest in favor of the Administrative Agent (on behalf of the Lender Parties)
creates a valid first priority security interest in the Collateral, securing the
payment of the Obligations, and all filings and other actions necessary or

 

53

--------------------------------------------------------------------------------


 

desirable to perfect such security interest as a first priority security
interest (subject, in the case of non-possessory security interests only, to
Liens permitted by Section 7.2.3) have been duly taken.

 

SECTION 6.5                  Financial Information.  (a) The balance sheets and
financial statements of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to Sections 5.1.8 and 7.1.1 have each been or will be, as the
case may be, prepared in accordance with GAAP consistently applied and do or
will, as the case may be, present fairly in all material respects the financial
condition of the corporations covered thereby as at the dates thereof and the
results of their operations for the periods then ended; provided, however, that
unaudited interim financial statements are subject to normal year-end
adjustments.  The pro forma balance sheet and financial statements delivered
pursuant to Section 5.1.8 (i) have been prepared in good faith based on
reasonable assumptions, (ii) are based on the best information available to the
Borrower after due inquiry, (iii) accurately reflect all adjustments necessary
to give effect to the Loan Documents and (iv) present fairly, in all material
respects, the pro forma financial position of the Borrower and its Subsidiaries
as of each relevant date.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto and for the items disclosed in
the Disclosure Schedule as of the Effective Date, neither the Borrower nor any
of its Subsidiaries have any material contingent liabilities, unusual long-term
commitments or unrealized losses.

 

SECTION 6.6                  No Material Adverse Effect.  As of the Effective
Date, (a) there has been no Material Adverse Effect with respect to the Borrower
and its Subsidiaries, taken as a whole, as reflected in the most recently dated
financial statements delivered pursuant to Section 5.1.8(a) and (b) neither the
Borrower nor any of its Subsidiaries have incurred any obligations or
liabilities, or related commitments, that are not reflected in the pro forma
balance sheet and financial statements delivered pursuant to Section 5.1.8(c) or
(d) that could, either singly or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.7                  Litigation, Labor Matters, etc.  (a) Except as set
forth in Item 6.7 of the Disclosure Schedule, there is no pending or, to the
knowledge of any Loan Party, threatened, action, investigation, suit,
proceeding, audit, claim, written demand, order, dispute or labor controversy
affecting any Loan Party, any of its Subsidiaries or any of their respective
properties, businesses, assets or revenues, including, without limitation,
pursuant to any applicable Environmental Laws and food and drug, health care and
medical related Laws, (i) with respect to any Loan Document or (ii) which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 The hours worked by and payments made to
employees of each Loan Party and each of its Subsidiaries has not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters.  Except as set forth on Item 6.7(b) of the Disclosure
Schedule, as of the Effective Date, (i) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Loan Party, (ii) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Loan Party and (iii) since January 1, 2010, no
such representative has sought certification or recognition with respect to any
employee of any Loan Party.  There are no strikes, work stoppages, slowdowns or
lockouts existing or pending (or, to the knowledge of any Loan Party,
threatened) against or involving any Loan Party, except for those that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.8                  Capitalization.  As of the Effective Date, the
authorized Equity Interests in the Borrower (held by any Affiliate of the
Borrower) and its Subsidiaries (held by any Person) are set forth in Item 6.8 of
the Disclosure Schedule.  Except for the issuance of stock options to employees,
consultants and board members in accordance with the terms of the Borrower’s
existing long term incentive plans, as of the Effective Date there are no
(a) outstanding rights to purchase, options, warrants or similar rights pursuant
to which the Borrower or any of its Subsidiaries may be required to issue, sell,
repurchase or

 

54

--------------------------------------------------------------------------------


 

redeem any of its Equity Interests or (b) voting rights agreements.  The Equity
Interests so specified in Item 6.8 of the Disclosure Schedule are fully paid and
non-assessable and are owned by the applicable Person, directly or indirectly,
free and clear of all Liens (other than Liens in favor of the Administrative
Agent pursuant to the Loan Documents).

 

SECTION 6.9                  Compliance with Laws, etc.  Each Loan Party and
each of its Domestic Subsidiaries is in compliance with all Laws (including,
without limitation, all food and drug and health care and medical related Laws)
applicable to it or its properties, except where the failure to be in
compliance, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.10           Properties, Permits, etc.  (a) Each Loan Party and each
of its Subsidiaries is in compliance with all permits, licenses, authorizations,
approvals, entitlements, accreditations and privileges of Governmental
Authorities or otherwise that are required for such Person to lawfully own,
lease, manage or operate, or to acquire, each business currently owned, leased,
management or operated, or to be acquired by such Person, other than those
permits, licenses, authorizations, entitlements, accreditations and privileges
the lack of which could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.  No condition exists or event
has occurred which, in itself or with the giving of notice or lapse of time or
both, would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement,
accreditation or privilege, and there is no claim that any of the foregoing is
not in full force and effect, except where such suspension, revocation,
impairment, forfeiture or non-renewal could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 Each Loan Party and each of its Subsidiaries
has good and marketable title to, valid leasehold interests in, or valid
licenses to use, all property and assets material to its business, free and
clear of all Liens except as permitted pursuant to Section 7.2.3.  All such
properties and assets are in good working order and condition, ordinary wear and
tear excepted.  Item 6.10(b) of the Disclosure Schedule sets forth as of the
Effective Date (i) the location by state and address of all Real Property Assets
owned by any Loan Party and any of its Subsidiaries under the heading “Fee
Properties” and (ii) all Real Property Assets leased by any Loan Party and any
of its Subsidiaries under the heading “Leased Properties”.

 

(c)                                  Each Loan Party and its Subsidiaries has
(i) good and marketable fee title to all of its owned Real Property Assets and
(ii) good and valid title to the leasehold estates in all of the leased Real
Property Assets, in each case free and clear of all Liens, easements, covenants,
rights-of-way and other similar restrictions of any nature whatsoever, except
Liens permitted by Section 7.2.3.

 

(d)                                 All Permits required to have been issued to
each Loan Party or any of its Subsidiaries with respect to its Real Property
Assets to enable such property to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect, other than such permits which, if not
obtained, would not have a material adverse effect on the intended use or
operation of any such Real Property Assets.  All the Real Property Assets comply
in all material respects with all applicable Laws.  No consent or approval of
any landlord or other third party in connection with any leased Real Property
Assets is necessary for any Loan Party or any of its Subsidiaries to enter into
and execute the Loan Documents.

 

(e)                                  All material easements, cross easements,
licenses, air rights and rights-of way or other similar property interests, if
any, necessary for the full utilization of the improvements located on all Real
Property Assets for their intended purposes have been obtained and are in full
force and effect.

 

(f)                                   The representations and warranties
contained in the Guaranty and Security Agreement and each other Loan Document
with respect to the Collateral are true and correct in all material respects.

 

55

--------------------------------------------------------------------------------


 

SECTION 6.11           Taxes, etc.  Each Loan Party and each of its Subsidiaries
has (a) timely filed all tax returns and reports required by Law to have been
filed by it, which tax returns and reports are correct and complete in all
material respects, and (b) paid all income Taxes and other material Taxes of
Governmental Authorities thereby shown to be owing, except any such Taxes which
are being diligently contested in good faith by appropriate proceedings which
stay the enforcement of any Lien resulting from the non-payment thereof and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.  Item 6.11 of the Disclosure Schedule sets forth, as of the Effective
Date, those taxable years for which any Loan Party or its Subsidiaries tax
returns are currently being audited by any Governmental Authority, and any
assessments or threatened assessments in connection with any such audit that is
outstanding.  No Loan Party nor any of its Subsidiaries is a party to any Tax
sharing agreement.

 

SECTION 6.12           ERISA.  Item 6.12 of the Disclosure Schedule sets forth,
as of the Effective Date, a complete and correct list of (a) all Title IV Plans
and (b) all Multiemployer Plans.  Except as could not reasonably be expected to
have a Material Adverse Effect, each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other requirements of Law so qualifies.  Except for those that could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) each Benefit Plan is in compliance in all material
respects with applicable provisions of ERISA, the Code and other requirements of
Law, (ii) there are no existing or pending (or to the knowledge of any Loan
Party, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Loan Party incurs or otherwise has or
could have an obligation or any Liability and (iii) no ERISA Event is reasonably
expected to occur.  Except as could not reasonably be expected to have a
Material Adverse Effect, on the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

 

SECTION 6.13           Environmental Warranties.  Except as set forth on Item
6.13 of the Disclosure Schedule, (a) the operations of each Loan Party are in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(b) no Loan Party is party to and no Loan Party is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Loan
Party, threatened in writing) order, action, investigation, suit, proceeding,
audit, claim, written demand, dispute or notice of violation or of potential
liability or similar notice under or pursuant to any Environmental Law other
than those that, either individually or in the aggregate, are not reasonably
expected to have a Material Adverse Effect, (c) to the knowledge of any Loan
Party, no Lien in favor of any Governmental Authority securing, in whole or in
part, Environmental Liabilities has attached to any Real Property owned, leased
long term, subleased long term or operated long term by any Loan Party (the
“Real Property”), except as could not reasonably be expected to have a Material
Adverse Effect, (d) no Loan Party has caused a Release of Hazardous Materials
at, on or from any Real Property and each such Real Property is free of
contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, (e) no Loan Party (i) is or has
been engaged in operations, or (ii) knows of any facts, circumstances or
conditions, including receipt of any information request or notice of potential
responsibility under CERCLA or similar Environmental Laws, that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (f) each Loan Party has made available to the
Administrative Agent copies of all existing environmental reports, reviews and
audits and all material documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control.

 

SECTION 6.14           Inventory.  (a) All Inventory of each Loan Party is
located on or is in transit to the premises described in Item 6.14 of the
Disclosure Schedule, as the same may hereafter be supplemented from time to
time.  All Inventory located on any property leased to any Loan Party or in a

 

56

--------------------------------------------------------------------------------


 

facility under the control of a third Person is subject to a Collateral Access
Agreement, in each case to which the Administrative Agent has confirmed to the
Borrower is in form and substance reasonably satisfactory to it.

 

(b)                                 The Borrower, for and on behalf of itself
and each other Loan Party, shall at all times hereafter keep correct and
accurate records itemizing and describing generally the kind, type and quantity
of Inventory, the cost therefor and daily withdrawals therefrom, all of which
records shall be available during the Borrower’s usual business hours at the
request of the Administrative Agent.

 

SECTION 6.15           Accuracy of Information.  (a) All information furnished
from time to time (whether prior to or after the Effective Date) by or on behalf
of any Loan Party or any of its Related Parties in writing to the Administrative
Agent or any Lender in connection with this Agreement or any other Loan
Document, or any transaction contemplated hereby or thereby, is and will be, as
the case may be, true and accurate in every material respect on the date as of
which such information is dated or certified, and such information is not, or
shall not be, as the case may be, incomplete by omitting to state any material
fact necessary to make such information not misleading.

 

(b)                                 All information prepared by any consultant
or professional advisor on behalf of any Loan Party or any of its Related
Parties which was furnished to the Administrative Agent or any Lender in
connection with the preparation, execution and delivery of this Agreement or any
other Loan Document has been reviewed by the Borrower, and nothing has come to
the attention of the Borrower in the context of such review which would lead it
to believe that such information (or the assumptions on which such information
is based) is not true and correct in all material respects or that such
information omits to state any material fact necessary to make such information
not misleading in any material respect.

 

(c)                                  Insofar as any of the information described
above includes assumptions, estimates, projections or opinions, the Borrower has
reviewed such matters and nothing has come to the attention of the Borrower
which would lead it to believe that such matters were not when made true and
correct in all material respects or that such assumptions, estimates,
projections or opinions omitted to state any material fact necessary to make
such assumptions, estimates, projections or opinions not reasonable or not
misleading in any material respect.  All projections and estimates have been
prepared in good faith on the basis of reasonable assumptions and represent the
best estimate of future performance by the party supplying the same, it being
agreed that projections are subject to uncertainties and contingencies and that
no assurance can be given that any projection will be realized.

 

SECTION 6.16           Absence of Default.  Neither any Loan Party nor any of
its Subsidiaries is (a) in default in the payment of (or in the performance of
any obligation applicable to) any Indebtedness or (b) in violation of any
(i) applicable Law, (ii) contract, agreement, lease or other instrument or
(iii) permit, license, authorization, entitlement, accreditation or privilege of
any Governmental Authority, which default or violation, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 6.17           Margin Regulations; Anti-Corruption Laws, etc.  (a) No
Loan Party nor any of its Subsidiaries is engaged in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
F.R.S. Board Regulation U) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
F.R.S. Board Regulation T, U or X.

 

(b)                                 None of the proceeds of any Credit Extension
shall be used, directly or, to the knowledge of the Borrower, indirectly by or
on behalf of any Loan Party, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of any Anti-Corruption Law.  None of the proceeds of any Credit

 

57

--------------------------------------------------------------------------------


 

Extension shall be used, directly or indirectly, in a manner that would cause
the Administrative Agent or any Lender to violate the Bank Secrecy Act or any of
the sanctions programs administered by the Office of Foreign Assets Control of
the United States Department of Treasury (“OFAC”).  No Loan Party nor, to the
knowledge of the Borrower, any director or officer of any Loan Party is subject
to any U.S. sanctions administered by OFAC.

 

SECTION 6.18           Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  No Loan
Party nor any of its Subsidiaries is a “holding company”, a “subsidiary company”
of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended.

 

SECTION 6.19           Material Agreements; Governmental Approvals.  (a) Set
forth on Item 6.19(a) of the Disclosure Schedule is a listing, as of the
Effective Date, of all Material Agreements.  Each Loan Party, its Subsidiaries
and (to the best of their knowledge) each other party to a Material Agreement is
in material compliance with all the terms contained in each Material Agreement,
each Material Agreement is in full force and effect and to the extent required
by the Loan Document, all consents to duly assign each relevant Material
Agreement from each Loan Party to the Administrative Agent have been obtained
and are in full force and effect.

 

(b)                                 Each Loan Party and each of its Subsidiaries
is in compliance with the terms contained in each agreement, document or
instrument (other than the Material Agreements) to which it is a party or to
which any of its property or assets is bound, except where the failure to be in
compliance, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Set forth on Item 6.19(c) of the Disclosure
Schedule is a listing, as of the Effective Date, of all licenses, permits and
other approvals of Governmental Authorities the absence of which could
reasonably be expected to have a Material Adverse Effect.  Copies of all
Material Governmental Approvals have been delivered to the Lenders.

 

SECTION 6.20           Solvency.  The Loan Parties, on a consolidated basis, and
after giving effect to the initial Credit Extension and all other Indebtedness
and obligations incurred in connection with the Loan Documents or otherwise will
be and will continue to be, Solvent.

 

SECTION 6.21           Insurance.  Item 6.21 of the Disclosure Schedule sets
forth a true, complete and correct description of all insurance maintained by
each Loan Party and each of its Subsidiaries as of the Effective Date.  As of
the Effective Date, such insurance is in full force and effect and all premiums
have been duly paid.

 

SECTION 6.22           Related Party Transactions.  Except as described on Item
6.22 of the Disclosure Schedule, no Related Party of any Loan Party is a party
to any transaction with any Loan Party, including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any such Related Party which would violate Section 7.2.10.

 

SECTION 6.23           Patriot Act, etc.  (a) To the extent applicable, each
Loan Party and each of its Subsidiaries is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”).  No part of the proceeds of the Credit Extensions will
be used, directly or indirectly, for any payments to any official or employee of
any Governmental

 

58

--------------------------------------------------------------------------------


 

Authority, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.  No Loan
Party nor any of its Subsidiaries is engaged in or has engaged in any course of
conduct that could reasonably be expected to subject any of its properties to
any Lien, seizure or other forfeiture under any criminal Law, racketeer
influenced and corrupt organizations Law, civil or criminal, or other similar
Laws.

 

(b)                                 No Loan Party nor any of its Subsidiaries
(i) is a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such Executive Order, or is
otherwise associated with any such Person in any manner that violates such
Section 2, or (iii) is a Person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S.  Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

(c)                                  (i) No Covered Entity is a Sanctioned
Person and (ii) no Covered Entity, either in its own right or through any third
party, (A) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Corruption
Law, (B) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Corruption Law, or (C) engages in any dealings or
transactions prohibited by any Anti-Corruption Law.

 

SECTION 6.24           Intellectual Property, Licenses, etc.  Each Loan Party
and each of its Subsidiaries owns, or possesses the right to use, all of the
material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses, proprietary rights and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of their Subsidiaries
infringes upon any rights held by any other Person, except for such
infringements which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Loan Parties, threatened, which could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

ARTICLE 7

COVENANTS

 

SECTION 7.1                  Affirmative Covenants.  The Borrower agrees with
each Lender Party that, until all Commitments have irrevocably terminated and
all the Obligations have been paid in full in cash (or, in the case of Letter of
Credit Outstandings not then due and owing, have been Cash Collateralized in an
amount equal to 105% of such Letter of Credit Outstandings on terms and pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent) and performed in full, the Borrower will perform the
obligations set forth in this Section 7.1.

 

SECTION 7.1.1                                 Financial Information, Reports,
Notices, etc.  The Borrower will furnish, or will cause to be furnished, to each
Lender and the Administrative Agent copies of the following financial
statements, reports, notices and information (all of which shall be in form and
scope reasonably satisfactory to the Administrative Agent):

 

(a)                                 as soon as available and in any event within
45 days after the end of each Fiscal Quarter, consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with

 

59

--------------------------------------------------------------------------------


 

the end of such Fiscal Quarter, together with comparable information adjusted to
reflect any changes at the close of and for the corresponding Fiscal Quarter for
the prior Fiscal Year and for the corresponding portion of the previous Fiscal
Year certified as complete and correct by a Financial Officer as fairly
presenting the financial position of the Borrower and its consolidated
Subsidiaries as of the date thereof and for the period then ended;

 

(b)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such Fiscal Year for the Borrower and its Subsidiaries, including therein
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and consolidated
statements of cash flow of the Borrower and its Subsidiaries for such Fiscal
Year, in each case certified without any “going concern” or other material
qualification in a manner reasonably acceptable to the Administrative Agent by
independent public accountants of national standing reasonably acceptable to the
Administrative Agent, in each case certified as complete and correct by a
Financial Officer;

 

(c)                                  concurrently with the delivery of the
financial statements pursuant to clauses (a) and (b), a Compliance Certificate,
executed by a Financial Officer showing (in reasonable detail and with
appropriate calculations and computations in all respects satisfactory to the
Administrative Agent) compliance with the financial covenants set forth in
Section 7.2.4 and stating that, to the best of his knowledge, each Loan Party
during the period covered by such financial statements has observed or performed
all of its covenants and other agreements contained in this Agreement and the
other Loan Documents required to be observed, performed or satisfied by it, and
that such Financial Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate;

 

(d)                                 concurrently with the delivery of the
financial statements pursuant to clause (b) the final management letter, if any,
prepared by the independent public accountants who prepared such financial
statements with respect to internal audit and financial controls of the Borrower
and its Subsidiaries;

 

(e)                                  as soon as possible and in any event within
three (3) Business Days after the occurrence of each Default, Event of Default
or event that could reasonably be expected to result in a Material Adverse
Effect, a statement of an Authorized Officer of the Borrower setting forth
reasonably detailed information regarding such Default, Event of Default or
event, and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(f)                                   as soon as possible and in any event
within three (3) Business Days after (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy described in Section 6.7, (ii) the commencement of any litigation,
action, proceeding or labor controversy of the type described in Section 6.7,
(iii) the commencement of any legal proceeding seeking injunctive relief or
which may materially impair the ability of any Loan Party to perform its
Obligations or (iv) any change in the certified public accountants of the
Borrower, notice thereof by an Authorized Officer of the Borrower and copies of
all documentation relating thereto;

 

(g)                                  [Reserved];

 

(h)                                 promptly after becoming aware of any events
which would give rise to a mandatory prepayment under Section 3.1.2(b), a
statement of the Financial Officer setting forth reasonably detailed information
regarding the same;

 

(i)                                     all such notices and documents required
to be delivered pursuant to the Guaranty and Security Agreement;

 

(j)                                    promptly after the receipt thereof by the
Borrower or any of its Subsidiaries, copies of any notice of non-payment or
underpayment of Taxes or other charges by the Borrower or any

 

60

--------------------------------------------------------------------------------


 

of its Subsidiaries that exceed $500,000 individually or in the aggregate is
received from any relevant Governmental Authority;

 

(k)                                 all notices and documents required to be
delivered pursuant to the last sentence of  Section 7.2.9;

 

(l)                                     promptly after the Borrower or any of
its Subsidiaries obtains knowledge that any statement contained in any
representation or warranty in any Loan Document was not when made true and
correct in all material respects (or true and correct in all respects if such
representation or warranty is qualified by a materiality standard), a statement
of an Authorized Officer of the Borrower setting forth reasonably detailed
information regarding the same;

 

(m)                             promptly when available and, in any event,
within fifteen (15) days prior to the last day of each Fiscal Year, a projected
quarterly consolidated balance sheet of the Borrower and its Subsidiaries for
the next succeeding Fiscal Year, together with related quarterly consolidated
statements of projected cash flow and projected income for the next succeeding
Fiscal Year, which projections shall be accompanied by a certificate of a
Financial Officer stating that such projections are based on reasonable
estimates, information and assumptions and that such Financial Officer has no
reason to believe that such projections are incorrect or misleading in any
material respect (it being understood that projections are subject to
uncertainties and contingencies and that no assurance can be given that any
projection will be realized);

 

(n)                                 substantially concurrently with the receipt
or delivery thereof by the Borrower or any of its Subsidiaries, all material
notices, including notices of default or termination, received or delivered by
the Borrower or any of its Subsidiaries pursuant to any Material Agreement or
Indebtedness of such Loan Party;

 

(o)                                 promptly after the Borrower or any of its
Subsidiaries obtains knowledge of any material change in their accounting
policies or financial reporting practices, notice thereof;

 

(p)                                 as soon as possible and in any event within
three (3) Business Days after the occurrence thereof, notice of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to have a Material Adverse Effect;

 

(q)                                 promptly after the assertion or occurrence
thereof, notice of any proceeding, demand, investigation or claim of any
Governmental Authority regarding the non-compliance by the Borrower or any of
its Subsidiaries with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Real Property Asset
to be subject to any material restrictions on ownership, transferability or
occupancy;

 

(r)                                    promptly, a copy of any notice of loss or
threatened loss of accreditation or loss of any applicable material Permit, and
any material deficiency notices, compliance orders or adverse reports issued by
any Governmental Authority that, if not promptly complied with or cured, could
result in the suspension or forfeiture of any such Permit, certification or
accreditation necessary for the Borrower or any of its Subsidiaries to carry on
its business as then conducted;

 

(s)                                   promptly, notice of the occurrence of a
Reportable Compliance Event; and

 

(t)                                    promptly, such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any of its Subsidiaries as any Lender Party may from time to time reasonably
request, including, without limitation, all material reports and written
information to and from the United States Occupational Health and Safety
Administration, or to any state or local agency responsible for health and
safety, food and drug or medicinal related matters or any successor or other
agencies or authorities.

 

61

--------------------------------------------------------------------------------


 

SECTION 7.1.2                                Compliance with Laws; Payment of
Obligations.  (a) The Borrower will, and will cause each of its Subsidiaries to,
comply with all permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges of each Governmental Authority and all applicable
Laws, except where the failure to comply, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, pay before the same become delinquent, all (i) its
Indebtedness (subject to any subordination provisions relating thereto) and
other obligations, including all income and other Taxes, assessments and charges
imposed by Governmental Authorities upon it or upon its property, and
(ii) lawful claims for labor, materials and supplies or otherwise, except for
the non-payment of such Indebtedness, obligations, Taxes and claims that (A) are
being diligently contested in good faith by appropriate proceedings which
(x) suspend collection of the contested Indebtedness, obligation or Tax or
claims and any Lien arising therefrom and (y) for which adequate reserves in
accordance with GAAP shall have been set aside on its books and (B) could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  If such contest is terminated, adversely resolved or
the conditions set forth in this Section 7.1.2 are no longer met, the Borrower
and each of its Subsidiaries shall promptly pay or discharge the contested
Indebtedness, obligations, Taxes and claims.

 

(c)                                  Each Covered Entity will, and will cause
each of its Subsidiaries to, comply with all Anti-Corruption Laws.

 

SECTION 7.1.3                                Maintenance of Properties and
Franchises.  (a) The Borrower will, and will cause each of its Subsidiaries to,
in the exercise of its reasonable business judgment, maintain, preserve, protect
and keep its properties in good repair, working order and condition, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

 

(b)                                 Except as otherwise permitted under
Section 7.2.7, the Borrower will, and will cause each of its Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and qualification as a foreign
corporation or partnership in each jurisdiction where it has assets or conducts
business and (ii) the permits, licenses, authorizations, approvals,
entitlements, accreditations, privileges and franchises of all Governmental
Authorities or otherwise necessary for the proper conduct of its business;
provided, however, that the foregoing shall not prohibit any transaction
permitted by Section 7.2.5 or the termination, revocation, expiration or absence
of any of the foregoing that, either individually or in the aggregate, could not
reasonably expected to have a Material Adverse Effect.

 

SECTION 7.1.4                                Insurance.  (a) The Borrower will
maintain, and will cause each of its Subsidiaries to maintain, insurance
policies and coverage with respect to all their property and assets at least as
expansive as set forth on Item 6.21 of the Disclosure Schedule provided that
such insurance policies and coverage remain commercially available in amounts
and upon such terms as are comparable to Borrower’s existing coverages.  In
addition, the Borrower will maintain, and will cause each of its Subsidiaries to
maintain, such other additional insurance coverage in such amounts and with
respect to such risks as the Administrative Agent or the Required Lenders may
reasonably request from time to time provided that such other additional
insurance coverage is commercially available in amounts and upon such terms as
are comparable to Borrower’s existing coverages.  All such insurance will be
provided (i) by insurers having an A.M. Best policyholders rating of not less
than “A” or (ii) by such other insurers as the Administrative Agent may approve.

 

(b)                                 All premiums on insurance policies required
under this Section 7.1.4 will be paid by the Borrower.  All insurance policies
relating to business interruption and any loss or damage sustained in respect of
any item constituting a part of the Collateral will contain a loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, in favor of the

 

62

--------------------------------------------------------------------------------


 

Administrative Agent.  All insurance policies relating to general liability,
umbrella and excess insurance coverages will contain an additional insured
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, in favor of the Administrative Agent.  All such insurance policies will
provide that:

 

(i)                                     neither the Borrower, any of its
Subsidiaries, nor any Lender Party will be a coinsurer thereunder; and

 

(ii)                                  such insurance will not be affected by any
unintentional act or negligence or representation or warranty on the part of the
Borrower, any of its Subsidiaries or other owner of the policy or the property
described in such policy.

 

All such insurance policies will provide that the insurer will, simultaneously
with the delivery to the Borrower or any of its Subsidiaries of any notice of a
material event under such policy, deliver to the Administrative Agent a copy of
such notice.  All such insurance policies and additional insured and lender loss
payable clauses will provide that they may not be canceled, amended or
terminated unless the Administrative Agent is given at least the same number of
days’ notice that the insurance company which issued such policies is required
to give the Borrower or any of its Subsidiaries, but in no event less than 30
days’ prior written notice.

 

(c)                                  The Borrower will provide to the
Administrative Agent and to its insurance consultant (or any agent, officer or
employee of the Administrative Agent) such other information relating to its
insurance coverage as may be reasonably requested by the Administrative Agent. 
Upon the occurrence and during the continuance of a Default or Event of Default,
the Administrative Agent or such insurance consultant (through its officers or
employees) shall have the right to visit the Borrower’s and its Subsidiaries’
offices, at the Borrower’s sole cost and expense, upon reasonable prior notice
during usual business hours, to inspect the insurance policies provided for
herein.

 

(d)                                 If the Borrower or any of its Subsidiaries
fails to maintain any policy of insurance that is required by Sections 7.1.4 and
such failure results in the occurrence and continuance of a Default or  Event of
Default, the Administrative Agent may (but shall not be required), at the sole
cost and expense of the Borrower, obtain and maintain such policies of
insurance, pay the related premiums and take such other action as it deems
reasonably advisable.  All costs related to the foregoing shall be charged to
the Borrower’s loan account as a Revolving Loan.  Notwithstanding the foregoing,
the Administrative Agent shall have no liability with respect to the cost,
scope, amount or other terms with respect to the insurance purchased by it
pursuant to this provision.

 

(e)                                  Within fifteen (15) Business Days of the
Closing Date, the Borrower shall deliver to the Administrative Agent all
endorsements required by this Section 7.1.4.

 

SECTION 7.1.5                                Books and Records; Inspections. 
(a) The Borrower will, and will cause each of its Subsidiaries to, keep books
and records which accurately reflect in all material respects all of its
business affairs and transactions, including, without limitation records with
respect to the Collateral.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, permit the Administrative Agent and each Lender or any of
their respective representatives (including outside auditors), at reasonable
times and intervals, to visit all of its offices, to discuss its financial
matters with its officers and independent public accountant (and the Borrower
hereby authorizes such independent public accountant to discuss the Borrower’s
financial matters with each Lender or its representatives whether or not any
representative of the Borrower is present) and to examine (and copy extracts
from) and conduct audits and field exams of any of its assets and books or other
corporate records (including computer records).

 

63

--------------------------------------------------------------------------------


 

(c)                                  The Borrower will pay all the reasonable
fees and expenses of the Administrative Agent and each Lender in the exercise of
their rights pursuant to Section 7.1.5(b), including the reasonable fees and
expenses of independent public accountants and other professionals retained by
the Administrative Agent and the Lenders; provided, however, that if no Default
or Event of Default has occurred and is continuing the Borrower shall not be
required to reimburse the Administrative Agent or the Lenders for any such fees
and expenses.

 

SECTION 7.1.6                                Environmental Covenants.  The
Borrower will, and will cause each of its Subsidiaries, lessees and other
Persons occupying any of the Real Property owned or leased by the Borrower or
any of its Subsidiaries, to:

 

(a)                                 use and operate all of its Real Property in
compliance with all Environmental Laws (including by implementing any Remedial
Action necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority), keep all permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, except where the
failure to do any of the foregoing, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 take all such Remedial Actions as are
necessary and appropriate to avoid or minimize liability under, or to otherwise
comply with, applicable Environmental Laws, except for failures which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  promptly notify the Administrative Agent
and provide copies upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and Real Property
regarding compliance with, or liability pursuant to, Environmental Laws, and
shall cure and have dismissed with prejudice to the satisfaction of the
Administrative Agent any actions and proceedings regarding compliance with, or
liability pursuant to, Environmental Laws which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 promptly notify the Administrative Agent of
any Releases of Hazardous Materials at, on or under such Real Property which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and promptly take all Remedial Actions necessary to
remediate all such Releases in accordance with applicable Environmental Laws;
and

 

(e)                                  provide such information and certifications
which the Administrative Agent may reasonably request from time to time to
evidence compliance with this Section 7.1.6.

 

SECTION 7.1.7                                Rate Protection Agreements.  All
Rate Protection Agreements shall be (a) entered in the ordinary course of
business, (b) not for speculative purposes and (c) unsecured unless the
counterparty is a Lender or an Affiliate of a Lender, in which case the
obligations under each such Rate Protection Agreement shall be Secured
Obligations hereunder.

 

SECTION 7.1.8                                As to Intellectual Property. 
(a) The Borrower will, and will cause each of its Subsidiaries to, take all
actions necessary to ensure that no intellectual property lapses, becomes
abandoned, dedicated to the public, invalid, unenforceable or subject to any
adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court), unless the Borrower shall either
(i) reasonably and in good faith determine (and notice of such determination
shall have been delivered to the Administrative Agent) that any of such
intellectual property is of negligible economic value to the Borrower or any
such Subsidiary or (ii) have a valid business purpose (exercised in the ordinary
course of business that is consistent with past practice).

 

64

--------------------------------------------------------------------------------


 

(b)                                 In no event shall the Borrower, any of its
Subsidiaries or any of their agents, employees, designees or licensees file an
application for the registration of any intellectual property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, unless it promptly informs the Administrative Agent, and upon request
of the Administrative Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s first priority security interest
in such intellectual property and the goodwill and general intangibles of the
Borrower and each of its Subsidiaries relating thereto or represented thereby.

 

(c)                                  The Borrower and each of its Subsidiaries
will take all necessary steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue any application (and to obtain the relevant
registration) filed with respect to, and to maintain any registration of, any
intellectual property, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and the payment of fees and Taxes (except to the
extent that dedication, abandonment or invalidation is permitted under clause
(a)).

 

SECTION 7.1.9                                Future Subsidiaries.  Upon (a) any
Person (except for Cody LCI) becoming, from and after the Effective Date, either
a direct or indirect Domestic Material Subsidiary of the Borrower, (b) Cody LCI
becoming a wholly-owned Subsidiary of the Borrower or (c) the Borrower acquiring
additional Equity Interests of any existing Domestic Material Subsidiary, the
Borrower shall notify the Administrative Agent of such transaction and, on or
prior to the consummation of such transaction:

 

(i)                                     such Person shall become (if not already
a party thereto) a party to the Guaranty and Security Agreement in a manner
satisfactory to the Administrative Agent;

 

(ii)                                  the Administrative Agent shall have
received from each such Domestic Material Subsidiary certified copies of search
reports certified by a party acceptable to the Administrative Agent, dated a
date reasonably near (but prior to) the date of any such Person becoming a
direct or indirect Domestic Material Subsidiary of the Borrower, listing all
effective financing statements, tax liens and judgment liens which name such
Person as the debtor and which are filed in the jurisdictions in which filings
are to be made pursuant to this Agreement and the other Loan Documents, and in
such other jurisdictions as the Administrative Agent may reasonably request,
together with copies of such financing statements (none of which (other than
financing statements filed pursuant to the terms hereof in favor of the
Administrative Agent, if such search report is current enough to list such
financing statements) shall cover any of the Collateral); and

 

(iii)                               The Administrative Agent shall have received
from each such Domestic Material Subsidiary acknowledgment copies of properly
filed Uniform Commercial Code financing statements or such other evidence of
filing or delivery for filing as may be acceptable to the Administrative Agent,
naming each such Domestic Material Subsidiary as the debtor and the
Administrative Agent as the secured party, filed under the Uniform Commercial
Code of all jurisdictions as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable to perfect the first priority security
interest (subject to Liens permitted by Section 7.2.3) of the Administrative
Agent on the assets of such Domestic Material Subsidiary that is subject to the
Guaranty and Security Agreement (including, with respect to any intellectual
property, appropriate trademark, copyright and patent security supplements with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, and with respect to assets located on leased property, a
Collateral Access Agreement).

 

The foregoing shall be accompanied with other documentary evidence reasonably
satisfactory to the Administrative Agent that evidences the foregoing, including
copies of the resolutions of the Board of

 

65

--------------------------------------------------------------------------------


 

Directors (or equivalent body) authorizing the relevant transactions, copies of
such Domestic Material Subsidiary’s Organizational Documents, incumbency
certificates, certificates as to compliance with the requirements of this
Section 7.1.9, opinions of legal counsel and evidence of the insurance required
to be maintained pursuant to Section 7.1.4.

 

SECTION 7.1.10                         Further Assurances; Additional
Collateral.  (a) The Borrower will, and will cause each of its Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
comply with the terms of this Agreement and the other Loan Documents, including
causing the Collateral to be subject to a first priority security interest in
favor of the Administrative Agent (subject, in the case of non-possessory
security interests, to the Liens permitted by Section 7.2.3) securing all the
Obligations, all at the sole cost and expense of the Borrower.  The Borrower
also agrees to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Loan Documents.

 

(b)                                 If any property or asset forming a part of
the Collateral is acquired or leased by the Borrower or any of its Subsidiaries
after the Effective Date, the Borrower will notify the Administrative Agent
thereof (except, in the case of personal property, such notice shall not be
required if the Administrative Agent has a valid first-priority perfected
security interest in such property or asset by virtue of any actions previously
taken by or on behalf of the Administrative Agent), and will cause such property
or asset to be subjected to a first priority security interest in favor of the
Administrative Agent (subject, in the case of non-possessory security interests,
to the Liens permitted by Section 7.2.3) and will take, and cause each of its
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including the
actions described in Section 7.1.9 and clause (a) and obtaining Collateral
Access Agreements with respect to assets located on leased Real Property Assets.

 

SECTION 7.2                  Negative Covenants.  The Borrower agrees with each
Lender Party that, until all Commitments have irrevocably terminated and all the
Obligations have been paid in full in cash (or, in the case of Letter of Credit
Outstandings not then due and owing, have been Cash Collateralized in an amount
equal to 105% of such Letter of Credit Outstandings on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent) and performed in full, the Borrower will perform the
obligations set forth in this Section 7.2.

 

SECTION 7.2.1                                Business Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in any business
activity, except those business activities described in the first recital hereto
and other business activities reasonably related thereto.

 

SECTION 7.2.2                                Indebtedness.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:

 

(a)                                 Indebtedness in respect of the Credit
Extensions and other Obligations;

 

(b)                                 [Reserved];

 

(c)                                  Indebtedness existing on the Effective Date
and identified in Item 7.2.2(c) of the Disclosure Schedule (the “Ongoing
Indebtedness”), together with any extensions, renewals or replacements thereof
(such extended, renewed or replaced Indebtedness, the “Refinanced Indebtedness”)
to the extent that (i) the aggregate principal amount of the Refinanced
Indebtedness is not greater than the Ongoing Indebtedness being so extended,
renewed or refinanced and neither the maturity nor the average

 

66

--------------------------------------------------------------------------------


 

life of the Refinanced Indebtedness is shortened; (ii) if the Ongoing
Indebtedness being extended, renewed or refinanced is subordinated to the
Obligations, such Refinanced Indebtedness shall be subordinated to the
Obligations in all respects at least to the same extent and shall not be less
favorable to the Lenders in any respect; (iii) the Refinanced Indebtedness shall
not have different Loan Parties or greater guarantees or security than the
Ongoing Indebtedness being extended, renewed or refinanced; and (iv) no other
terms applicable to the Refinanced Indebtedness (including interest rates and
any prepayment, redemption or put provisions) shall be less favorable to the
Lenders or more onerous to the Borrower or any of its Subsidiaries in any
material respect than the terms of the Ongoing Indebtedness being extended,
renewed or refinanced;

 

(d)                                 Indebtedness in respect of any Rate
Protection Agreement entered into in accordance with Section 7.1.7, if any;

 

(e)                                  Indebtedness of Immaterial Subsidiaries or
Subsidiaries that are not Domestic Subsidiaries owing to a Loan Party; provided,
however, that the aggregate amount of such Indebtedness does not exceed
$1,000,000 incurred in any Fiscal Year;

 

(f)                                   Indebtedness of any Loan Party owing to
any other Loan Party; provided, however, that such Indebtedness is subject to a
Subordination Agreement;

 

(g)                                  Indebtedness that is incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Liabilities and purchase money Indebtedness;
provided, however, that (i) the aggregate principal amount of all such
Indebtedness outstanding at any time shall not exceed $15,000,000 and (ii) such
Indebtedness is incurred prior to or within 30 days after such acquisition or
the completion of such construction or improvements (for the avoidance of
doubt, Indebtedness incurred under this clause (g) shall be in addition to any
Indebtedness incurred under clause (a) used to finance such assets);

 

(h)                                 subject to the other terms hereof, any
Indebtedness of a Person existing at the time such Person (i) becomes a
Subsidiary of the Borrower or (ii) merges with or consolidates into the Borrower
or a Subsidiary of the Borrower or (iii) that is assumed in connection with the
acquisition of assets from such Person; provided, however, that such
Indebtedness (A) was not incurred by such Person in contemplation of such Person
becoming a Subsidiary of the Borrower or such merger, consolidation or
acquisition, (B) the aggregate outstanding principal amount of all such
Indebtedness at any time does not exceed $15,000,000 and (C) no other Loan Party
becomes liable, either directly or indirectly, for such Indebtedness; and

 

(i)                                     unsecured Indebtedness of any Loan Party
in an aggregate principal amount at any time not to exceed $15,000,000;

 

provided, however, that no Indebtedness otherwise permitted by clauses
(c) through (h) may be incurred, extended, renewed or replaced if, immediately
before or after giving effect to the incurrence, extension, renewal or
replacement thereof, any Default or Event of Default shall have occurred and be
continuing.  The Borrower will, prior to entering into any agreement evidencing
any extension, renewal or replacement of Ongoing Indebtedness as provided in
clause (c), deliver to the Administrative Agent, with copies for each Lender,
reasonably in advance of the execution thereof, any final or execution form copy
of such agreement, and agrees not to enter into any such agreement without
obtaining the prior approval of the Required Lenders as provided in clause (c).

 

SECTION 7.2.3                                 Liens.  The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets, whether now owned
or hereafter acquired, except:

 

67

--------------------------------------------------------------------------------


 

(a)                                 Liens securing payment of the Obligations
and granted pursuant to any Loan Document in favor of the Administrative Agent;

 

(b)                                 Liens granted to secure payment of the
Indebtedness permitted pursuant to Section 7.2.2(g); provided, however, that
(i) each such Lien covers only those capital assets acquired with the proceeds
of such Indebtedness, (ii) each such Lien attaches to the relevant capital asset
concurrently with or within 30 days after the acquisition thereof and (iii) the
principal amount of such Indebtedness does not exceed the lesser of the cost or
the fair market value of the relevant capital asset;

 

(c)                                  Liens existing on the Effective Date and
disclosed on Item 7.2.3(c) of the Disclosure Schedule; provided, however, that
such Liens (i) do not spread to cover any additional property or assets after
the Effective Date and (ii) only secure the Ongoing Indebtedness or Refinanced
Indebtedness permitted by Section 7.2.2(c);

 

(d)                                 Liens on property and assets (other than on
the Equity Interests of any Person) of a Person securing payment of Indebtedness
of such Person permitted pursuant to Section 7.2.2(h) (which may be prior to
Liens securing payment of the Obligations on such property and assets, but will
not extend to property or assets of the Borrower or any of its other
Subsidiaries);

 

(e)                                  Liens securing payment of Indebtedness of
such Person permitted pursuant to Section 7.2.2(f);

 

(f)                                   Liens for Taxes, assessments or other
charges or levies of any Governmental Authority not at the time delinquent or
being diligently contested in good faith by appropriate proceedings which
suspends enforcement of such Liens and for which adequate reserves in accordance
with GAAP shall have been set aside on its books;

 

(g)                                  Liens of carriers, warehousemen, mechanics,
materialmen, suppliers, landlords and similar Liens imposed by Law that are
incurred in the ordinary course of business of the Borrower and either
(i) secure obligations that are not overdue by more than 30 days or (ii) are
being diligently contested in good faith by appropriate proceedings which
suspend enforcement of such Liens and for which adequate reserves in accordance
with GAAP shall have been set aside on its books;

 

(h)                                 deposits and pledges of cash securing
(i) obligations in connection with worker’s compensation, unemployment insurance
or other forms of governmental insurance or benefits (other than Liens imposed
by ERISA), (ii) the performance of tenders, statutory obligations, bids, leases,
contracts and other similar obligations (other than for borrowed money) or
(iii) to secure obligations on surety or appeal bonds, but only in each case to
the extent the foregoing is incurred or entered into in the ordinary course of
business of the Borrower;

 

(i)                                     judgment Liens not constituting an Event
of Default under Section 8.1.6; and

 

(j)                                    easements, rights-of-way, zoning and
similar restrictions and other similar encumbrances or title defects which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries.

 

SECTION 7.2.4                                Financial Covenants.  The Borrower
will not permit:

 

(a)                                 Fixed Charge Coverage Ratio.  Its Fixed
Charge Coverage Ratio for the Rolling Period ending on the last day of each
Fiscal Quarter to be less than 1.20:1.00.

 

(b)                                 Leverage Ratio.  Its Leverage Ratio for the
Rolling Period ending on the last day of each Fiscal Quarter to be greater than
2.50:1.00.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Capital Expenditures, etc.  (i) The
Borrower will not, and will not permit any of its Subsidiaries to, make or
commit to make Capital Expenditures in any Fiscal Year, except Capital
Expenditures which do not aggregate in any Fiscal Year in excess of the amount
set forth opposite each Fiscal Year below:

 

Fiscal Year End

 

Amount

 

June 30, 2014

 

$

35,000,000

 

June 30, 2015

 

$

35,000,000

 

June 30, 2016

 

$

30,000,000

 

June 30, 2017

 

$

20,000,000

 

June 30, 2018

 

$

20,000,000

 

June 30, 2019

 

$

20,000,000

 

 

; provided, however, that no such Capital Expenditure shall be made if any
Default or Event of Default shall have occurred and be continuing immediately
prior to or after giving effect to the making of any such Capital Expenditure.

 

(ii) The amount of Capital Expenditures set forth in Section 7.2.4(c)(i) in
respect of any Fiscal Year shall be increased (but not decreased) by an amount
equal to the amount of unused Capital Expenditures for the immediately preceding
Fiscal Year; provided, however, that such increase shall not exceed 33.3% of the
amount of Capital Expenditures permitted for the immediately preceding Fiscal
Year; provided, however, that the amount of any Capital Expenditures incurred
shall be first deducted from any amounts carried forward pursuant to this
Section 7.2.4(c)(ii).

 

SECTION 7.2.5                                Investments.  The Borrower will
not, and will not permit any of its Subsidiaries to, make, incur, assume or
suffer to exist (or agree to do any of the foregoing) any Investment in any
other Person, except:

 

(a)                                 Investments existing on the Effective Date
and identified in Item 7.2.5(a) of the Disclosure Schedule;

 

(b)                                 Investments in the form of cash and Cash
Equivalent Investments;

 

(c)                                  without duplication, Investments permitted
as Capital Expenditures pursuant to Section 7.2.4(c);

 

(d)                                 Investments comprising the Equity Interests
of Subsidiaries of the Borrower set forth in Item 6.8 of the Disclosure Schedule
and other Investments in Subsidiaries that are not Domestic Material
Subsidiaries in a net aggregate amount not to exceed $1,000,000 in each Fiscal
Year;

 

(e)                                  intercompany loans permitted by Sections
7.2.2(e) and (f);

 

(f)                                   notes payable to, or Equity Interests
issued by, account debtors, to the Borrower or any of its Subsidiaries in good
faith settlement of delinquent obligations and pursuant to any plan of
reorganization or similar proceeding upon the bankruptcy or insolvency of any
such account debtor;

 

(g)                                  Investments following the Effective Date by
any Loan Party in any other Loan Party;

 

(h)                                 Investments constituting Permitted
Acquisitions; and

 

(i)                                     loans and advances to employees,
directors and officers of the Borrower and its Subsidiaries in the ordinary
course of business for travel, entertainment or relocation expenses and in

 

69

--------------------------------------------------------------------------------


 

accordance with the past practices of the Borrower, in an aggregate amount not
to exceed at any time $1,000,000.

 

Neither the Borrower nor any of its Subsidiaries shall cancel any Indebtedness,
claim or other amount owing to it except for reasonable consideration negotiated
on an arm’s-length basis in the ordinary course of its business that is
consistent with past practice.

 

SECTION 7.2.6                                Restricted Payments; Payments on
Other Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to:

 

(a)                                 notwithstanding the terms of any
Organizational Document or any other agreement or instrument, either
(x) declare, pay or make on any of its Equity Interests (or any warrants,
options or other rights with respect thereto) any dividend, distribution or
other payment, whether on account of the purchase, redemption, sinking or
analogous fund, retirement or defeasance of any Equity Interests and whether in
cash, property or obligations (other than dividends or distributions payable
solely in its Equity Interests, warrants to purchase its Equity Interests or
split-ups or reclassifications of its Equity Interests into additional or other
shares of its Equity Interests), or apply, or permit any of its Subsidiaries to
apply, any of its funds, property or assets to the purchase, redemption, sinking
or analogous fund, retirement or defeasance of, any such Equity Interests (or
any options, warrants or other rights with respect thereto), or (y) make any
payment, loan, advance, contribution or other transfer of funds or property to
any holder of its Equity Interests, unless both before and after giving effect
to such dividend, distribution or other payment, or such payment, loan, advance,
contribution or other transfer, as applicable:

 

(i)                                     the Leverage Ratio as of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to this Agreement, calculated on a pro forma basis as if such payments
had been made on the first day of such period, shall not be greater than
2.00:1.00 for the Rolling Period ending on the last day of such Fiscal Quarter;

 

(ii)                                  the Borrower shall be in compliance on a
pro forma historical basis with each of the financial covenants set forth in
Section 7.2.4;

 

(iii)                               the aggregate amount of all such dividends,
distributions and other payments and such payments, loans, advances,
contributions and other transfers shall not exceed the Borrower’s Net Income,
calculated on a quarterly basis, for the period from the Effective Date to the
most recently ended Fiscal Quarter for which financial statements are required
to be delivered pursuant to Section 7.1.1(a); and

 

(iv)                              no Default or Event of Default shall have
occurred and be continuing or would result therefrom; or

 

(b)                                 directly or indirectly, voluntarily
purchase, redeem, retire, defease or prepay (whether by a sinking fund or
otherwise) any principal of, premium, if any, interest, fees or other amount
payable in respect of any Indebtedness, other than (i) the Obligations,
(ii) Indebtedness secured by any assets sold pursuant to Section 7.2.8 and
(iii) Ongoing Indebtedness permitted by Section 7.2.2(c) upon any refinancing
thereof with Refinanced Indebtedness in accordance with the requirements of such
Section;

 

provided, however, that any Loan Party may make any such dividends,
distributions or other payments to any other Loan Party at any time, and from
time to time, notwithstanding any of the restrictions set forth above.

 

70

--------------------------------------------------------------------------------


 

SECTION 7.2.7                                Mergers, Asset Acquisitions, etc. 
The Borrower will not, and will not permit any of its Domestic Material
Subsidiaries to (or agree to do), liquidate or dissolve, consolidate or
amalgamate with, or merge into or with, any other Person, or establish,
purchase, lease or otherwise acquire (in each case in one transaction or series
of transactions) all or any part of the assets or Equity Interests of any Person
(or of any division thereof), other than:

 

(a)                                 (i) any Person may merge or consolidate with
and into, the Borrower (provided, however, that the Borrower is the surviving
entity) or any other Wholly-Owned Subsidiary that is a Domestic Material
Subsidiary of the Borrower (provided, however, that a Loan Party is the
surviving entity), and (ii) the assets, stock or other Equity Interests of any
Wholly-Owned Subsidiary that is a Domestic Material Subsidiary of the Borrower
may be purchased or otherwise acquired by the Borrower or any other Wholly-Owned
Subsidiary that is a Domestic Material Subsidiary of the Borrower;

 

(b)                                 any Wholly-Owned Subsidiary of the Borrower
may liquidate or dissolve if (i) the Borrower determines in good faith that such
liquidation or dissolution is in the best interest of the Borrower, (ii) it is
not materially disadvantageous to the Lenders, (iii) the Borrower gives the
Administrative Agent not less than five Business Days written prior notice;
(iv) both before and after giving effect to such liquidation or dissolution, no
Default or Event of Default has occurred and is continuing or would result
therefrom; and (v) the Lender Party’s rights in the Collateral, including the
Administrative Agent’s first priority security interest therein, are not
adversely affected by such transaction;

 

(c)                                  the acquisition of (i) Inventory and
(ii) other assets in the ordinary course of business constituting Capital
Expenditures permitted pursuant to Section 7.2.4(c) or Investments permitted
pursuant to Section 7.2.5 (which shall exclude, in any event, the acquisition of
(A) all or any substantial part of the assets of any Person, (B) any business or
division of any Person or (C) the Equity Interests in any Person;

 

(d)                                 Permitted Acquisitions;

 

(e)                                  licenses, sublicenses, leases or subleases
to other Persons to the extent not interfering in any material respect with
(i) the normal conduct of the business (in accordance with past practices) of
the Borrower and its Subsidiaries or (ii) the exercise of any rights or remedies
of the Administrative Agent or the Lenders hereunder or under any other Loan
Documents;

 

(f)                                   Investments by the Borrower or its
Subsidiaries comprising the Equity Interests of such Subsidiaries that are
permitted by Section 6.8 or that, subject to Section 7.1.9, become a direct or
indirect Domestic Material Subsidiary of the Borrower after the Effective Date;
and

 

(g)                                  the reinvestment of Net Disposition
Proceeds or Net Insurance Proceeds pursuant to Section 3.1.2(e).

 

SECTION 7.2.8                                Asset Dispositions, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey or dispose of (in each case in
one transaction or series of transactions), or grant options, warrants or other
rights with respect to (in each case in one transaction or series of related
transactions), all or any part of its assets (including Accounts, Inventory and
Equity Interests of the Borrower and its Subsidiaries) to any Person, except:

 

(a)                                 if such sale, transfer, lease, contribution,
conveyance or disposition is (i) of Inventory in the ordinary course of business
of the Borrower and its Subsidiaries, (ii) in respect of cash or Cash Equivalent
Investments in the ordinary course of business of the Borrower and its
Subsidiaries, (iii) permitted by Section 7.2.7(a) or (b) or (iv) among the
Borrower and any of its Wholly-Owned Subsidiaries that are Domestic
Subsidiaries;

 

71

--------------------------------------------------------------------------------


 

(b)                                 in respect of (i) Equipment that is worn out
or obsolete and is sold or disposed of in the ordinary course of business of the
Borrower and its Subsidiaries for cash and at fair value or (ii) assets that are
subject to damage or destruction, or a condemnation proceeding instituted by a
Governmental Authority; or

 

(c)                                  if such disposition is a Permitted
Disposition.

 

SECTION 7.2.9                                Modification of Certain
Agreements.  The Borrower will not, and will not permit any of its Subsidiaries
to, consent to, and will not suffer or permit to exist, any amendment,
supplement, waiver or other modification of any of the terms or provisions
contained in, or applicable to, any of their Organizational Documents or any
Material Agreement which in any case:

 

(a)                                 is contrary to the terms of this Agreement
or any other Loan Document;

 

(b)                                 could reasonably be expected to be adverse
to the rights, interests or privileges of the Administrative Agent or the
Lenders or their ability to enforce the same;

 

(c)                                  results in the imposition or expansion in
any material respect of any restriction or burden on the Borrower or any of its
Subsidiaries;

 

(d)                                 reduces in any material respect any rights
or benefits of the Borrower or any of its Subsidiaries; or

 

(e)                                  could reasonably be expected to result in a
Material Adverse Effect.

 

All determinations as to whether any amendment, supplement, waiver or other
modification violates the requirements of this Section 7.2.9 shall be made in
the reasonable discretion of the Administrative Agent and, accordingly, prior to
entering into the same, the Borrower will deliver to the Administrative Agent
(with copies for each Lender) reasonably in advance of the execution thereof,
any execution form of the relevant amendments, supplements, waivers or other
modifications for the Administrative Agent’s approval.

 

SECTION 7.2.10                         Transactions with Related Parties.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into,
or cause, suffer or permit to exist any arrangement or contract with, any of its
Related Parties unless such arrangement or contract is not otherwise prohibited
by this Agreement or the other Loan Documents and:

 

(a)                                 (i) is in the ordinary course of business of
the Borrower that is consistent with its past practices, (ii) is on fair and
reasonable terms and (iii) is an arrangement or contract of the kind which would
be entered into by a prudent Person in the position of the Borrower or any such
Subsidiary with a Person which is not one of its Related Parties;

 

(b)                                 is between or among the Borrower and its
Wholly-Owned Subsidiaries that are Loan Parties (and no other Related Parties);
or

 

(c)                                  is for the payment of fees and compensation
paid to, and customary indemnities and reimbursements provided on behalf of,
officers, directors, employees and agents of the Borrower and its Subsidiaries.

 

SECTION 7.2.11                         Negative Pledges, Restrictive
Agreements, etc.  The Borrower will not, and will not permit any of its
Subsidiaries to, enter into, or suffer or permit to exist, any agreement
(excluding this Agreement and any other Loan Document) prohibiting or
restricting:

 

(a)                                 their ability to comply with and perform
their Obligations;

 

72

--------------------------------------------------------------------------------


 

(b)                                 the creation or assumption of any Lien upon
its properties, revenues or assets, whether now owned or hereafter acquired, or
the ability of the Borrower or any of its Subsidiaries to amend or otherwise
modify this Agreement or any other Loan Document; or

 

(c)                                  the ability of any Subsidiary of the
Borrower to make any payments, directly or indirectly, to the Borrower by way of
dividends, distributions, return on equity, advances, repayments of loans or
advances, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment or transfer any property or asset, directly or indirectly, to the
Borrower.

 

The foregoing shall not, in any event, prohibit: (i) restrictions imposed by any
agreement relating to Liens permitted by Section 7.2.3 if such restrictions
apply only to the property subject to such permitted Liens; (ii) customary
restrictions contained in agreements relating to the sale of assets pending the
closing of such sale if such restrictions apply only to the assets to be sold;
(iii) customary provisions in licenses and leases restricting the assignment
thereof; and (iv) the terms of applicable Law.

 

SECTION 7.2.12                         Fiscal Year End, etc.  The Borrower will
not, and will not permit any of its Subsidiaries to, change its Fiscal Year.  In
addition, except as required by GAAP, neither the Borrower nor any of its
Subsidiaries shall make any significant change in its accounting treatment or
reporting practices.

 

SECTION 7.2.13                         Anti-Corruption Laws; etc.  (a) No
Covered Entity will become a Sanctioned Person, (b) no Covered Entity, either in
its own right or through any third party, will (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Corruption Law, (ii) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Corruption Law,
(iii) engage in any dealings or transactions prohibited by any Anti-Corruption
Law or (iv) use the Advances to fund any operations in, finance any investments
or activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Corruption Law and (c) the funds used to repay
the Obligations will not be derived from any unlawful activity.

 

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.1                  Listing of Events of Default.  Each of the
following events or occurrences described in this Section 8.1 shall constitute
an “Event of Default”.

 

SECTION 8.1.1                                Non-Payment of Obligations.  Any
Loan Party shall default in the payment or prepayment when due of any
(a) principal on any Loan; (b) Reimbursement Obligation; or (c) interest on a
Credit Extension, fee, indemnity or other monetary Obligation hereunder or under
any other Loan Document; provided, however, that in the case of clause (c) only,
such default shall continue for a period of three Business Days.

 

SECTION 8.1.2                                Breach of Representations and
Warranties.  (a) Any representation or warranty of any Loan Party made or deemed
to be made hereunder, in any other Loan Document or any other writing or
certificate furnished by or on behalf of any Loan Party to any Lender Party in
connection with this Agreement or any such other Loan Document (including any
certificates delivered pursuant to Article 5), is or shall be incorrect in any
material respect when made (or in any respect if such representation or warranty
is by its terms already qualified as to materiality), or (b) any representation
or warranty of any Loan Party made or deemed to be made under Section 6.23 is or
shall be incorrect when made.

 

73

--------------------------------------------------------------------------------


 

SECTION 8.1.3                                Non-Performance of Certain
Covenants and Obligations.  Any Loan Party shall default in the due performance
and observance of any of its obligations under Sections 4.10, 7.1.1 (subject to
a three Business Day grace period, except with respect to Section 7.1.1(f), for
which there shall be no grace period), 7.1.3(b)(i) (with regard to maintenance
of corporate existence), 7.1.4, 7.1.5, 7.1.7, 7.1.9, 7.1.10 (with respect to
maintaining the Administrative Agent’s first priority security interest in the
Collateral) or 7.2.

 

SECTION 8.1.4                                Non-Performance of Other Covenants
and Obligations.  Any other Loan Party shall default in the due performance and
observance of any other agreement contained herein or in any other Loan Document
(other than items covered by Sections 8.1.1 or 8.1.3), and such default shall
continue unremedied for a period of 30 days after the earlier of (a) any officer
of any Loan Party having knowledge thereof or (b) notice thereof having been
given to the Borrower by any Lender Party.

 

SECTION 8.1.5                                Default on Other Indebtedness.  A
default shall occur in the payment when due, whether by scheduled repayment,
prepayment, acceleration or otherwise, in respect of any Indebtedness (other
than Indebtedness described in Section 8.1.1) of any Loan Party or any of its
Subsidiaries having a principal amount, individually or in the aggregate, in
excess of $7,500,000 (including undrawn committed amounts), or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to either
(a) accelerate the maturity of any such Indebtedness or (b) permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
such Indebtedness to become due and payable prior to its expressed maturity.

 

SECTION 8.1.6                                Judgments.  Any (a) money judgment,
writs or warrants of attachment, executions or similar processes involving any
aggregate amount (to the extent no paid or fully covered by insurance maintained
in accordance with the requirements of this Agreement and as to which the
relevant insurance company has acknowledged coverage) in excess of $2,500,000
shall be rendered against any Loan Party or any of its Subsidiaries or any of
their respective properties or (b) non-monetary judgment shall be rendered
against any Loan Party or any of its Subsidiaries that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
and, in either case, (i) enforcement proceeding shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal, bond or otherwise, shall not be in effect

 

SECTION 8.1.7                                ERISA Events.  One or more ERISA
Events shall have occurred, which individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on the Loan Parties.

 

SECTION 8.1.8                                Change in Control.  Any Change in
Control shall occur.

 

SECTION 8.1.9                                Bankruptcy, Insolvency, etc.  Any
Loan Party or any of its Subsidiaries shall:

 

(a)                                 generally fail to pay debts as they become
due, or admit in writing its inability to pay debts as they become due;

 

(b)                                 apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator, or other custodian for any
Loan Party or any of its Subsidiaries or any property of any thereof, or make a
general assignment for the benefit of creditors;

 

(c)                                  in the absence of such application, consent
or acquiescence, permit or suffer to exist the involuntary appointment of a
trustee, receiver, sequestrator or other custodian for any Loan Party

 

74

--------------------------------------------------------------------------------


 

or any of its Subsidiaries or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 30 days;

 

(d)                                 permit or suffer to exist the involuntary
commencement of, or voluntarily commence, any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency
Laws, or permit or suffer to exist the involuntary commencement of, or
voluntarily commence, any dissolution, winding up or liquidation proceeding, in
each case, by or against any Loan Party or any of its Subsidiaries; provided,
however, that if not commenced by any such Loan Party or any of its Subsidiaries
such proceeding shall be consented to or acquiesced in by any such Loan Party or
any of its Subsidiaries, or shall result in the entry of an order for relief or
shall remain for 30 days undismissed; or

 

(e)                                  take any corporate action authorizing, or
in furtherance of, any of the foregoing.

 

SECTION 8.1.10                         Impairment of Loan Documents,
Security, etc.  Any Loan Document, or any Lien granted thereunder, shall (except
in accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Loan Party that is a party thereto; any Loan Party, any Governmental
Authority or any other Person shall, directly or indirectly, contest in any
manner such effectiveness, validity, binding nature or enforceability; or any
security interest in favor of the Administrative Agent for the benefit of the
Lender Parties securing (or required to secure) any Obligation shall, in whole
or in part, cease to be a perfected first priority security interest (subject,
in the case of non-possessory security interests only, to Liens permitted by
Section 7.2.3).

 

SECTION 8.1.11                         Non-Payment of Taxes.  Any Loan Party or
any of its Subsidiaries shall have failed to pay when due any Taxes or other
charges of any Governmental Authority in excess of $1,000,000, except any such
Taxes or other charges which are being diligently contested by it in good faith
by appropriate proceedings which stay the enforcement of any Lien resulting from
the non-payment thereof and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

SECTION 8.1.12                         Impairment of Material Agreements.  Any
Material Agreement shall (except in accordance with its terms and except for
termination of that certain 1999 Bond Agreement by and between the Borrower and
the Philadelphia Authority for Industrial Development and that certain 1999
Reimbursement Agreement by and between the Borrower and Wells Fargo Bank, N.A.
related thereto upon the repayment or defeasance of the obligations thereunder),
in whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Loan Party that is a party
thereto; or there shall be any material event of default under any Material
Agreement.

 

SECTION 8.1.13                         Impairment of Business.  (a) Any Loan
Party or any of its Subsidiaries shall (i) be prohibited or otherwise materially
restrained, for a period of 10 or more consecutive days from conducting all or
any material part of its business, in the ordinary course in accordance with
past practice, as a result of (A) any casualty, strike, lockout, labor dispute,
embargo, condemnation, order of any Governmental Authority or act of God,
(B) one or more licenses, permits, accreditations or authorizations of any Loan
Party or any of its Subsidiaries being suspended, limited or terminated or
(C) any other reason and (ii) any of the foregoing could reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The indictment or threatened indictment of
any Loan Party or any of its Subsidiaries under any criminal statute, or the
commencement or threatened commencement of a criminal or civil proceedings
against any Loan Party or any of its Subsidiaries, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental

 

75

--------------------------------------------------------------------------------


 

Authority of any portion of the property of such Person which could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 8.1.14                         Material Adverse Effect.  Any Material
Adverse Effect shall occur.

 

SECTION 8.1.15                         Key Man Event.  Bedrosian shall cease to
 serve as the Chief Executive Officer of the Borrower and a replacement Chief
Executive Officer (either interim or permanent) acceptable to the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed) has
not been appointed within 180 days after the date Bedrosian ceases to serve as
Chief Executive Officer of the Borrower.

 

SECTION 8.2                  Action if Bankruptcy.  If any Event of Default
described in Section 8.1.9(a) through (d) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically become immediately due and payable, without notice or demand.

 

SECTION 8.3                  Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in Section 8.1.9(a) through
(d)) shall occur and be continuing for any reason, whether voluntary or
involuntary, the Administrative Agent may, and upon the direction of the
Required Lenders, shall, by notice to the Borrower declare all or any portion of
the outstanding principal amount of the Loans and other Obligations to be due
and payable and the Commitments (if not theretofore terminated) to be
terminated, whereupon (without further notice, demand or presentment) the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall become immediately due and payable and the Commitments shall
terminate.

 

SECTION 8.4                  Foreclosure on Collateral.  If any Event of Default
shall occur and be continuing, the Administrative Agent shall have, in addition
to all rights and remedies provided for in the U.C.C. and under applicable Law,
all such rights (including the right of foreclosure) with respect to the
Collateral as provided in the Guaranty and Security Agreement and each other
Loan Document.

 

SECTION 8.5                  Appointment of Administrative Agent as
Attorney-in-Fact.  The Borrower hereby constitutes and appoints the
Administrative Agent as the Borrower’s attorney-in-fact with full authority in
the place and stead of the Borrower and in the name of the Borrower, from time
to time in the Administrative Agent’s discretion while any Event of Default is
continuing, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement and any other Loan Document, including to: (a) ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(b) enforce the obligations of any account debtor or other Person obligated on
the Collateral and enforce the rights of the Borrower with respect to such
obligations and to any property that secures such obligations; (c) file any
claims or take any action or institute any proceedings that the Administrative
Agent may deem necessary or desirable for the collection of or to preserve the
value of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent and the Lenders with respect to any of the Collateral;
(d) pay or discharge any Taxes or Liens levied or placed upon or threatened
against the Collateral in amounts necessary to discharge the same as determined
by the Administrative Agent in its sole discretion (and all of such payments
made by the Administrative Agent shall become Obligations, due and payable
immediately without demand); (e) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, assignments,
verifications and notices in connection with the Accounts, chattel paper or
general intangibles and other documents relating to the Collateral; (f) take any
act required of the Borrower under this Agreement or any other Loan Document;
and (g) sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and to
do, at the Administrative Agent’s option and the Borrower’s expense, at any
time, all acts and things that the Administrative Agent

 

76

--------------------------------------------------------------------------------


 

deems necessary to protect, preserve or realize upon the Collateral.  The
Borrower hereby ratifies and approves all acts of the Administrative Agent made
or taken pursuant to this Section 8.5, agrees to cooperate with the exercise by
the Administrative Agent in the exercise of its rights pursuant to this
Section 8.5 and shall not, either directly or indirectly, take or fail to take
any action which could impair, in any respect, any action taken by the
Administrative Agent pursuant to this Section 8.5.  The appointment pursuant to
this Section 8.5 of the Administrative Agent as the Borrower’s attorney and the
Administrative Agent’s rights and powers are coupled with an interest and are
irrevocable, so long as any of the Commitments hereunder shall be in effect and
until indefeasible payment in full in cash of all Obligations.

 

SECTION 8.6                  Payments Upon Acceleration.  After the occurrence
of an Event of Default and the acceleration of the Obligations pursuant to
Section 8.2 or 8.3, the Administrative Agent shall apply all payments in respect
of the Secured Obligations and all proceeds of Collateral to the Secured
Obligations in the following order:

 

(a)                                 first, to pay Obligations in respect of any
fees, expenses or indemnities then due to the Administrative Agent (including,
without limitation, fees and expenses referred to in Sections 3.3, 10.3 and
10.4), whether or not the same is allowed in any bankruptcy or insolvency
proceeding of any Loan Party;

 

(b)                                 second, to pay Obligations in respect of any
fees, expenses or indemnities then due to the Lenders and the L/C Issuers,
whether or not the same is allowed in any bankruptcy or insolvency proceeding of
any Loan Party;

 

(c)                                  third, to (i) pay all other Secured
Obligations and (ii) Cash Collateralize all other Letter of Credit Outstandings
(in an amount equal to 105% of such Letter of Credit Outstandings) on terms and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent; and

 

(d)                                 fourth, to pay those who may be lawfully
entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (B) amounts owing to each relevant Lender Party in clauses
(b) and (c) shall be allocated to the payment of the relevant Obligations and
Secured Obligations ratably, based on the proportion of each Lender Party’s
interest in the aggregate outstanding Obligations and Secured Obligations
described in each such relevant clause.

 

ARTICLE 9

THE ADMINISTRATIVE AGENT

 

SECTION 9.1                  Appointment; Lender Indemnification.  (a) Each
Lender and each L/C Issuer hereby irrevocably appoints Citibank to act on its
behalf as Administrative Agent under and for purposes of this Agreement and each
other Loan Document.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to act on behalf of such Lender and such L/C Issuer under
this Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 9.1 or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto.  In
performing its duties hereunder the Administrative Agent is acting solely on
behalf of itself, the Lenders and the L/C Issuers, and shall not have any
fiduciary, trust or similar relationship with the Borrower or any other Loan
Party.  Without limiting the foregoing, the parties hereto agree that the duties
of the Administrative Agent shall be mechanical and administrative in nature. 
The provisions of this Article 9 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers,

 

77

--------------------------------------------------------------------------------


 

and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

(b)                                 (i) Without limiting Section 10.4(b), each
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent, Pro Rata, from and against any and all
liabilities, obligations, losses, damages, claims, costs or expenses of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Loan Document, including reasonable attorneys’
fees, and as to which the Administrative Agent is not reimbursed by the
Borrower; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
non-appealable judgment to have resulted solely from the gross negligence or
willful misconduct of the Administrative Agent.

 

(ii)                                  The Administrative Agent shall not be
required to take any action hereunder or under any other Loan Document, or to
prosecute or defend any suit in respect of this Agreement, the Notes or any
other Loan Document, unless it is indemnified hereunder to its satisfaction.  If
any indemnity in favor of the Administrative Agent shall be or become, in the
determination of the Administrative Agent, inadequate, the Administrative Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.

 

SECTION 9.2                  Exculpation.  (a) Neither the Administrative Agent,
nor any of its directors, officers, employees, agents or Related Parties
thereof, shall be liable to any Lender or any L/C Issuer for any action taken or
omitted to be taken by it under this Agreement or any other Loan Document, or in
connection herewith or therewith, except as determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from its or his
own willful misconduct or gross negligence.  Under no circumstances shall the
Administrative Agent, or any of its directors, officers, employees, agents or
Related Parties thereof, be responsible for, or incur any liability with respect
to: (i) any representations or warranties or statements made by the Borrower or
any other Loan Party in connection with any Loan Document; (ii) the
effectiveness, enforceability, validity or due execution of any Loan Document;
(iii) the creation, perfection or priority of any Liens purported to be created
by any of the Loan Documents; (iv) the validity, genuineness, enforceability,
existence, value or sufficiency of, or taking any action with respect to the
care, protection or preservation of, any Collateral; (v) the performance or
observance by the Borrower or any other Loan Party of any covenants or
agreements contained in the Loan Documents; (vi) the contents of any
certificate, report or document delivered pursuant to any Loan Document;
(vii) the satisfaction of any conditions (including any conditions set forth in
Article 5) set forth in the Loan Documents; (viii) the existence of any Default
or Event of Default; or (ix) the financial condition of the Borrower or any
other Loan Party.

 

(b)                                 The Administrative Agent: (i) is not
required to make any inquiry respecting the performance by the Borrower or any
other Loan Party of its obligations hereunder or under any other Loan Document
(other than to confirm receipt of items expressly required to be delivered to
the Administrative Agent), and any such inquiry which may be made by the
Administrative Agent shall not obligate it to make any further inquiry or to
take any action; (ii) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, or be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Administrative Agent or any of its
Affiliates; (iii) shall not be deemed to have knowledge of the existence of any
Default or Event of Default unless it has received written notice from an
Authorized Officer that specifically refers to and describes the same;
(iv) shall not be subject to any fiduciary or other implied duties, regardless
of whether any Default or Event of Default has occurred and is continuing; and
(v) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other

 

78

--------------------------------------------------------------------------------


 

percentage of the Lenders as shall be expressly provided for herein); provided,
however, that the Administrative Agent shall not, in any event, be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law.

 

(c)                                  The Administrative Agent shall not in any
event be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.1).

 

SECTION 9.3                  Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, as applicable, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 9.4                  Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise any and all of its rights under
the Loan Documents by or through any of its directors, officers, employees,
agents or Related Parties thereof, and the exculpatory provisions of this
Article 9 shall apply to each such Person or when acting on behalf of the
Administrative Agent.

 

SECTION 9.5                  Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, however, that if the Administrative Agent shall notify the Borrower,
the Lenders and the L/C Issuers that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) the Required Lenders shall thereafter perform all the duties
of the retiring Administrative Agent under the Loan Documents until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section 9.5.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring (or retired) Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.5).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 9 and Sections 10.3 and 10.4 shall
continue in effect, for

 

79

--------------------------------------------------------------------------------


 

the benefit of such retiring Administrative Agent and its directors, officers,
employees, agents and Related Parties thereof, in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

SECTION 9.6                  Rights as a Lender.  At all times while Citibank is
a Lender hereunder, Citibank shall have the same rights and powers with respect
to the Credit Extensions made by it or any of its Affiliates as any other
Lender, and may exercise such rights and powers to the same extent as if it were
not the Administrative Agent.  Citibank and each of its Affiliates may accept
deposits from, lend money to, act as a financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.  Citibank shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any
Subsidiary or Affiliate of the Borrower to the extent such information was
obtained or received in any capacity other than as Administrative Agent.

 

SECTION 9.7                  Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer hereby acknowledges that it has,
independently and without reliance upon any other Lender Party or any of their
Related Parties, and based on such Lender’s or such L/C Issuer’s review of the
financial information of the Borrower and each of its Subsidiaries and such
other documents, information and investigations as such Lender and such L/C
Issuer has deemed appropriate, made its own credit analysis and decision to
enter into this Agreement and the other Loan Documents, and to extend its
Commitments and make its Credit Extensions hereunder.  Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any other Lender Party or any of their Related Parties, and based on other
documents, information and investigations as it from time to time shall deem
appropriate, continue to make its own decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.

 

SECTION 9.8                  Copies, etc.  (a) The Administrative Agent shall
give prompt notice to each Lender of each notice or request given to the
Administrative Agent by the Borrower and required to be delivered to the Lenders
pursuant to the terms of this Agreement (unless concurrently delivered to the
Lenders by the Borrower).  The Administrative Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by the Administrative Agent from the Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of this Agreement.

 

(b)                                 Notices the delivery of which is required by
this Section 9.8 may be delivered electronically pursuant, and subject, to
Section 10.2(b).  Further, each Loan Party hereby agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications (as defined
below) available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).  The Platform is provided “as is” and “as available.” 
The Agent Parties (as defined below) do not warrant the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the Communications. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s, any Lender’s or any other Person’s
transmission of communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any L/C Issuer by means of electronic
communications pursuant to this Section 9.8(b), including through the Platform.

 

80

--------------------------------------------------------------------------------


 

SECTION 9.9                  Certain Collateral Matters.  (a) The Administrative
Agent is hereby authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

 

(b)                                 Each Lender and each L/C Issuer hereby
agrees that none of them shall have any right individually to seek to realize
upon the Collateral, it being agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Lender
Parties pursuant to the terms of the Loan Documents.

 

(c)                                  Each Lender and each L/C Issuer hereby
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to release any security interest or Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment in full in cash or Cash Collateralization of all Loans and all other
Obligations (other than unasserted contingent indemnification Obligations)
payable under this Agreement and the other Loan Documents, (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder, (iii) constituting property in which the
Borrower or any of its Subsidiaries owned no interest at the time the security
interest and/or Lien was granted, (iv) constituting property leased to the
Borrower or any of its Subsidiaries under a lease which has expired or been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by the Borrower or any such
Subsidiary to be, renewed or extended, (v) consisting of an instrument
evidencing Indebtedness or other debt instrument, if the Indebtedness evidenced
thereby has been paid in full, or (vi) if approved by the Required Lenders or,
if required by Section 10.1, each Lender and each L/C Issuer, if applicable. 
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 9.9.

 

(d)                                 The Administrative Agent may from time to
time make disbursements and advances that, in its sole discretion, it deems
necessary or desirable to preserve, protect, prepare for sale or lease or
dispose of the Collateral, to enhance the likelihood or maximize the amount of
the Obligations that are repaid by the Loan Party or pay any other amount
chargeable to the Loan Party hereunder.  All such amounts disbursed or advanced
by the Administrative Agent shall be Obligations that are secured by the
Collateral and be repayable by the Borrower on demand.

 

(e)                                  In any bankruptcy, insolvency or similar
proceeding relating to any Loan Party, the Administrative Agent is authorized,
on behalf of the Lender Parties, to file and prove the claim for the Obligations
(including claims for the costs and expenses incurred by the Administrative
Agent in connection therewith) and collect and receive any monies or other
property that is payable or deliverable in connection therewith.

 

SECTION 9.10           Application to L/C Issuers.  Each L/C Issuer shall have
all of the benefits and immunities provided to the Administrative Agent in this
Article 9 with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements pertaining to the Letters of
Credit as fully as if the term “Administrative Agent”, as used in this
Article 9, included such L/C Issuer with respect to such acts or omissions.

 

ARTICLE 10                   
MISCELLANEOUS PROVISIONS

 

SECTION 10.1           Waivers, Amendments, etc.  (a) Except for actions
expressly permitted to be taken by the Administrative Agent pursuant to the
terms of the Loan Documents, no amendment, modification, termination or waiver
of any provision of this Agreement or any other Loan Document, or

 

81

--------------------------------------------------------------------------------


 

any consent to any departure by the Borrower or any of its Subsidiaries
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, the Borrower and the Required Lenders. 
Except as set forth in clause (b), all such amendments, modifications,
terminations or waivers requiring the consent of the Lenders shall only require
the written consent of the Required Lenders.

 

(b)                                 Notwithstanding clause (a), no amendment,
modification, termination or waiver of this Agreement or any other Loan Document
shall, unless in writing and signed by the Administrative Agent, each affected
L/C Issuer and each Lender (including, as applicable, the Swing Line Lender)
directly affected thereby: (i) increase the Commitment Amount or change the
Percentage of any affected Lender; (ii) reduce the principal of, rate of
interest on or fees payable with respect to any Loan or Letter of Credit
Outstandings of any affected Lender; (iii) extend the due date for, or reduce
the amount of, any scheduled payment, or prepayment under clauses (a) through
(c) of Section 3.1.2, of principal on any Loan or Reimbursement Obligation of
any affected Lender; (iv) extend the due date for, or reduce the amount of, any
payment of interest (other than any waiver of any increase in the interest rate
pursuant to Section 3.2.2) or fees as to any affected Lender; (v) release all or
substantially all of the Collateral (which action shall be deemed to affect all
the Lenders); (vi) release any Loan Party from its guarantee obligations under
any Loan Document except as specifically provided for in the Loan Documents
(which action shall be deemed to affect all the Lenders); (vii) alter in any
manner the pro rata sharing of payments required hereunder (which action shall
be deemed to affect all the Lenders) or the definition of the term “Pro Rata”;
(viii) amend or waive this Section 10.1 or the definition of the term “Required
Lenders” insofar as such definition affects the substance of this Section 10.1,
or any other provision specifying the number or percentage of Lenders required
to take any action under any Loan Document (which action shall be deemed to
affect all the Lenders); (ix) change Section 8.6 (which action shall be deemed
to affect all the Lenders); or (x) postpone the scheduled date of expiration of
any Commitment of any affected Lender.  Furthermore, no amendment, modification,
termination or waiver affecting the rights or duties of the Administrative
Agent, the Swing Line Lender or any L/C Issuer under this Agreement or any other
Loan Document shall be effective unless in writing and signed by the
Administrative Agent, the Swing Line Lender or such L/C Issuer, as the case may
be, in addition to Lenders required hereinabove to take such action.

 

(c)                                  No failure or delay on the part of any
Lender Party in exercising any power or right under this Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances.  No waiver or approval by any Lender Party shall, except as
may be otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  The remedies provided in this Agreement are cumulative, and not
exclusive of remedies provided by Law.

 

SECTION 10.2           Notices.  (a) All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing, shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, and addressed to
such party at its address or facsimile number set forth on Schedule III hereto,
in an Assignment and Assumption or at such other address or facsimile number as
may be designated by such party in a notice to the other parties given in
accordance with this Section 10.2.  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in clause (b) shall be effective as
provided in clause (b).

 

(b)                                 Notices and other communications to the
Lenders and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet

 

82

--------------------------------------------------------------------------------


 

websites) pursuant to procedures approved by the Administrative Agent; provided,
however, that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article 2 if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, however, that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, however, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

SECTION 10.3           Payment of Costs and Expenses.  (a) The Borrower hereby
agrees to pay all reasonable fees and out-of-pocket expenses of the
Administrative Agent, its directors, officers, employees, agents and their
Related Parties (including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Administrative Agent and
accountants, appraisers, investment bankers, environmental advisors, management
consultants and other consultants, if any, who may be retained by the
Administrative Agent), and all fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent, that are incurred in
connection with:

 

(i)                                     the syndication of the credit facilities
provided for herein;

 

(ii)                                  the negotiation, preparation, execution,
delivery and administration of this Agreement and each other Loan Document
(including with respect to due diligence matters, the preparation of additional
Loan Documents, the review and preparation of agreements, instruments or
documents pursuant to Section 7.1.9 and pursuant to Section 9.9(d)), and any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Loan Document as may from time to time hereafter be
required, and the Administrative Agent’s consideration of their rights and
remedies hereunder or in connection herewith from time to time whether or not
the transactions contemplated hereby or thereby are consummated;

 

(iii)                               the filing, recording, refiling or
rerecording of the Loan Documents and any other security instruments executed in
connection with the transactions contemplated hereby;

 

(iv)                              the preparation and review of the form of any
document or instrument relevant to this Agreement or any other Loan Document;

 

(v)                                 sums paid or incurred to pay any amount or
take any action required by the Borrower or any other Loan Party under the Loan
Documents that the Borrower or any such Loan Party fails to pay or take; and

 

(vi)                              upon the occurrence and during the continuance
of a Default or Event of Default,  costs of appraisals, field exams, inspections
and verification of the Collateral, including, without limitation, travel,
lodging, meals and other charges, including the costs, fees and expenses of
independent auditors and appraisers (subject to the limitations otherwise set
forth herein).

 

(b)                                 The Borrower hereby further agrees to
reimburse: (i) each L/C Issuer for all reasonable out-of-pocket expenses
incurred by such L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder; and
(ii)

 

83

--------------------------------------------------------------------------------


 

each Lender Party upon demand for all expenses (including, without limitation,
the fees and out-of-pocket expenses of legal counsel and consultants to each
Lender Party who may be retained by each such Lender Party) incurred by each
Lender Party in connection with: (A) the consideration of their rights and
remedies hereunder; (B) the negotiation of any restructuring or “work-out”,
whether or not consummated, of any Obligations; (C) the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document; and (D) any litigation, dispute, suit or proceeding relating to this
Agreement or any Loan Document.

 

(c)                                  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) to
be paid by it to the Administrative Agent or any Lender Party (or any director,
officer, employee, agent or Related Party thereof), each Lender Party severally
agrees to pay to the Administrative Agent or such Lender Party (or any such
director, officer, employee, agent or Related Party thereof), such Lender
Party’s Percentage (determined as of the time that the applicable unreimbursed
expense or payment is sought) of such unpaid amount.  The obligations of the
Lender Parties under this clause (c) are several and not joint.

 

(d)                                 All amounts due under this Section 10.3
shall be payable promptly and, in any event, not later than three (3) Business
Days after demand therefor.

 

SECTION 10.4           Indemnification by the Borrower.  (a) The Borrower hereby
agrees to indemnify, exonerate and hold each Lender Party and each of their
respective directors, officers, employees, agents and Related Parties
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all actions, causes of action, claims, suits, losses, costs, liabilities,
damages and related expenses (in each case whether asserted by any third party
or the Borrower or any of its Affiliates and irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including, without limitation, the fees and out-of-pocket expenses
of the Indemnified Parties (including the fees and out-of-pocket expenses of
legal counsel and consultants to the Indemnified Parties who may be retained by
the Indemnified Parties) (collectively, the “Indemnified Liabilities”), that
arise out of or relate to:

 

(i)                                     the negotiation, preparation, execution,
delivery or performance of the terms of, or consummation of the transactions
contemplated by, this Agreement, any other Loan Document or any other agreement
or instrument contemplated thereby (including any action brought by or on behalf
of the Borrower or any other Loan Party as the result of any determination by
the Required Lenders pursuant to Article 5 not to fund any Borrowing);

 

(ii)                                  any Credit Extension or any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of any Credit Extension (including any refusal by any L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit);

 

(iii)                               any acquisition or proposed acquisition by
the Borrower or any other Loan Party of all or any portion of the Equity
Interests or assets of any Person, whether or not the Administrative Agent or
any Lender is party thereto;

 

(iv)                              Environmental Laws relating to the Borrower or
any its Subsidiaries, including the assertion of any Lien thereunder;

 

(v)                                 any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries; or

 

(vi)                              any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory;

 

84

--------------------------------------------------------------------------------


 

except in each case for any such Indemnified Liabilities (A) to the extent
arising from the relevant Indemnified Party’s gross negligence or willful
misconduct as determined by a judgment of a court of competent jurisdiction or
(B) that result from a claim brought by the Borrower or any other Loan Party
against an Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a judgment in its favor on such claim as determined by a
court of competent jurisdiction.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable Law.  Such indemnification
shall be available regardless of whether the relevant Indemnified Party is found
to have acted with comparative, contributory or sole negligence.  Under no
circumstances shall any Indemnified Party be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.  This
Section 10.4(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(b)                                 To the extent the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) to be paid by it
to the Administrative Agent or any Lender Party (or any director, officer,
employee, agent or Related Party thereof), each Lender hereby severally agrees
to pay to such Lender Party (or any director, officer, employee, agent or
Related Party thereof), such Lender’s Percentage (determined as of the time that
the applicable unreimbursed indemnity payment is sought) of such unpaid amount;
provided, however, that with respect to such unpaid amounts owed to any L/C
Issuer or the Swing Line Lender solely in its capacity as such, only the Lenders
(excluding the Swing Line Lender) shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders’ Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, however, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or such Lender
Party in its capacity as such, or against any director, officer, employee, agent
or Related Party thereof acting for the Administrative Agent or such Lender
Party in connection with such capacity.  The obligations of the Lenders under
this clause (b) are several and not joint and shall survive the termination of
this Agreement.

 

(c)                                  All amounts due under this Section 10.4
shall be payable promptly and, in any event, not later than three Business Days
after demand therefor.

 

(d)                                 The Borrower also hereby agrees that,
without the prior consent of the Administrative Agent (not to be unreasonably
withheld), neither it nor any of its Affiliates will settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification has been or could be sought
under the indemnification provisions hereof (whether or not any Indemnified
Party is an actual or potential party to such claim, action or proceeding),
unless such settlement, compromise or consent (i) includes a full and
unconditional written release of each Indemnified Party from all liability
arising out of such claim, action or proceeding and (ii) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnified Party.

 

SECTION 10.5           Survival.  The obligations of the Borrower under Sections
4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any termination of this Agreement, the
payment in full of all the Obligations and the termination of all of the
Commitments.  All covenants, agreements, representations and warranties made by
each Loan Party in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lender
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Credit Extension, regardless of any investigation made by any
Lender Party or on its behalf and

 

85

--------------------------------------------------------------------------------


 

notwithstanding that any Lender Party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder.

 

SECTION 10.6           Severability.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 10.7           Headings.  The various headings of this Agreement and of
each other Loan Document are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement or such other Loan Document or
any provisions hereof or thereof.

 

SECTION 10.8           Execution in Counterparts, Effectiveness, etc.  This
Agreement and each other Loan Document may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.  This Agreement
shall become effective when counterparts hereof have been executed on behalf of
the Borrower, the Administrative Agent and each initial Lender and the same
shall have been received by, and released to, the Administrative Agent and
notice thereof shall have been given by the Administrative Agent to the Borrower
and each Lender.  Delivery of an executed counterpart of a signature page of
this Agreement and each other Loan Document by facsimile or electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement or such Loan Document, as applicable.

 

SECTION 10.9           Governing Law; Entire Agreement.  THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL EACH BE GOVERNED BY THE LAWS OF THE UNITED STATES OF
AMERICA, AND TO THE EXTENT NOT PREEMPTED, THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.  THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

SECTION 10.10                                                    Assignments and
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and each other Loan Document shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby; provided, however, that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or any
other Loan Document without the prior consent of the Administrative Agent and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (A) to an Eligible Assignee in accordance with the provisions
of clause (b), (B) by way of participation in accordance with the provisions of
clause (d) or (C) by way of pledge or assignment of a security interest subject
to the restrictions of clause (f) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitment and the Loans at the time owing to it) by
executing and delivering to the Administrative Agent an Assignment and
Assumption in substantially the form attached hereto as Exhibit D; provided,
however, that:

 

86

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.  (A) In the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and

 

(B)                               In any case not described in clause (b)(i)(A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date) shall not be less than $5,000,00 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (such consent of the Borrower not to be unreasonably
withheld, conditioned or delayed); provided, however, that if a Lender is
assigning less than all of its Loans and Commitments it must, after giving
effect to each such assignment, maintain not less than $5,000,000 in principal
amount of Loans and Commitments unless otherwise agreed to by the Administrative
Agent and the Borrower (such consent of the Borrower not to be unreasonably
withheld, conditioned or delayed and not to be required if any Event of Default
has occurred and is continuing at the time of such proposed assignment);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning a proportionate part of all the assigning
Lender’s rights of obligations in respect of any Class of Commitments or Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause
(b)(i)(B) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(x) any Event of Default has occurred and is continuing at the time of such
assignment, (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (z) such assignment is necessary, in the judgment of the
Administrative Agent, to ensure the successful syndication of this Agreement;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent shall
be required unless such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C)                               the consent of each L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any assignment of Revolving Loan Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500 (including if the assignment is to another Lender) and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

87

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Loan Party hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment. 
Upon request, the Borrower (at its sole cost and expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.10 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at an office
specified from time to time a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment
and/or the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and each L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

 

88

--------------------------------------------------------------------------------


 

For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 10.4(b) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, however, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification which
decreases the amount of principal of, or the rate at which interest is payable,
on such Loans (except in connection with a waiver of applicability of any
post-default increase in interest rates), extends any scheduled principal
payment date or date fixed for the payment of interest on such Loans, or extends
the Commitment of such Lender in a manner that affects such Participant. 
Subject to clause (e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) (it being understood that the documentation required
under Section 4.6(f) shall be delivered to the participating Lender to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b).  To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 4.9 as though it were a Lender;
provided, however, that such Participant agrees to be subject to Section 4.5 as
though it were a Lender; provided, further, however, that such Participant
agrees to be subject to the provisions of Section 4.13 as if it were an assignee
under clause (b).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.13 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.9 as though it were a Lender; provided,
however, that such Participant agrees to be subject to Section 4.8 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, however, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
(i) unless the sale of the participation to such Participant is made with the
Borrower’s prior consent and (ii) except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.8 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.8 as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

89

--------------------------------------------------------------------------------


 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based record keeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

 

SECTION 10.11                                                    Press Releases
and Related Matters.  The Borrower agrees that neither it nor any other Loan
Party will issue any press release or other public disclosure using the name of
Citibank or its Affiliates (other than the filing of the Loan Documents with the
Securities and Exchange Commission) without the prior consent of Citibank.  The
Borrower consents to the publication by the Administrative Agent or any Lender
of a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement and the other Loan Documents.  The
Administrative Agent and each such Lender shall provide a draft of any such
tombstone or similar advertising material to the Borrower for review and
reasonable comment prior to the publication thereof.  In addition, the
Administrative Agent reserves the right to provide to industry trade
organizations customary information for inclusion in league table measurements.

 

SECTION 10.12                                                    Forum Selection
and Consent to Jurisdiction; Process Agent.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDER PARTIES OR THE BORROWER SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE FEDERAL OR STATE COURTS OF NEW YORK LOCATED IN
THE COUNTY OF NEW YORK OR IN PHILADELPHIA COUNTY, PENNSYLVANIA; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION.  THE BORROWER HEREBY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

The Borrower hereby irrevocably designates, appoints and empowers Corporation
Service Company, with an address at 80 State Street, Albany NY 12207-2543,
Albany County (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of

 

90

--------------------------------------------------------------------------------


 

its property, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any Loan Document.  Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf.  As an
alternative method of service, the Borrower irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing (by
registered or certified mail, postage prepaid) of copies of such process to the
Process Agent or the Borrower at its address specified in Section 10.2.  The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

SECTION 10.13                                                    Waiver of Jury
Trial, etc.  THE LENDER PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE LENDER PARTIES
OR THE BORROWER.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER PARTIES ENTERING INTO THIS AGREEMENT.

 

SECTION 10.14                                                    Waiver of
Consequential Damages, etc.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY
HERETO SHALL ASSERT, AND EACH PARTY HERETO HEREBY WAIVES, ANY CLAIM AGAINST EACH
OTHER PARTY HERETO ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY CREDIT EXTENSION OR THE USE OF
THE PROCEEDS THEREOF.  NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 10.15                                                   
Confidentiality.  Each Lender Party agrees to keep confidential the Information
(as defined below), except that each Lender Party shall be permitted to disclose
Information (a) to its Affiliates and to its and its Affiliates’ Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority, (c) to the extent otherwise required by applicable Laws or by any
subpoena or similar legal process, (d) in connection with the exercise of any
remedies hereunder or under any other Loan Document or in any suit, action or
proceeding relating to the enforcement of its rights hereunder or under any
other Loan Document, (e) to any other party hereto, (f) subject to any agreement
containing provisions substantially the same as set forth in this Section 10.15,
to (i) any prospective or actual Assignee of, or Participant in, any of its
rights and obligations under this Agreement or (ii) any prospective or actual
counterparty (or its advisors) to any Rate Protection Agreement relating to the
Borrower, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.15 or (ii) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section 10.15, “Information” means all information that is
received from any Loan Party relating to any Loan Party or any of their
respective businesses other than any such information that

 

91

--------------------------------------------------------------------------------


 

is available to any Lender Party on a nonconfidential basis prior to its
disclosure by a Loan Party and which is, in the case of Information provided
after the date hereof, clearly identified at the time of delivery as
confidential.  Each Lender Party shall be considered to have complied with its
obligations under this Section 10.15 if it exercises the same degree of care to
maintain the confidentiality of the Information as such Person would accord its
own confidential information.

 

Notwithstanding anything herein to the contrary, “Information” shall not
include, and each Lender Party and its Affiliates and Related Parties may
disclose to any and all Persons, without limitation of any kind, any information
with respect to the U.S.  federal and state income tax treatment of the
transactions contemplated hereby and any facts that may be relevant to
understanding such tax treatment.

 

SECTION 10.16                                                    Patriot Act
Information.  Each Lender Party hereby notifies the Borrower and each other Loan
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower or any other
Loan Party, which information includes the name and address of the Borrower and
each such other Loan Party and other information that will allow each Lender
Party to identify the Borrower and each other Loan Party in accordance with the
Patriot Act.  The Borrower and each other Loan Party shall, and shall cause each
of their Subsidiaries to, provide such information and take such actions as are
reasonably requested by any Lender Party in order to assist such Lender Party in
maintaining compliance with the Patriot Act.

 

SECTION 10.17                                                    Entire
Agreement.  This Agreement and the other Loan Documents represent the final
agreement among the parties and parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.  There
are no unwritten oral agreements among the parties.

 

SECTION 10.18                                                    Early
Termination by the Borrower.  The Borrower may, at any time on any Business Day
after the Effective Date (such date, the “Termination Date”), without premium or
penalty, voluntarily reduce the unused amount of the Revolving Loan Commitment
Amount to zero and termination this Agreement; provided, however, that (i) such
reduction and termination shall be made on not less than ten Business Days’
prior written notice to the Administrative Agent, (ii) such reduction and
termination shall be permanent, (iii) all Obligations outstanding as of the
Termination Date shall have been paid in full (other than those Cash
Collateralized in accordance with clause (iv)) and (iv) any Letter of Credit
Outstandings shall have been Cash Collateralized in an amount equal to 105% of
such Letter of Credit Outstandings pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent.  On the
Termination Date, this Agreement shall terminate and the Borrower shall have no
further liability or obligations hereunder other than those which expressly
survive termination of this Agreement pursuant to Section 10.5.

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

LANNETT COMPANY, INC.

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name: Arthur P. Bedrosian

 

 

Title: President and CEO

 

[Signature Page to Lannett Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., solely in its capacity as Administrative Agent

 

 

 

 

 

 

By:

/s/ Luke Hirneisen

 

 

Name: Luke Hirneisen

 

 

Title: Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

CITIBANK, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Luke Hirneisen

 

 

Name: Luke Hirneisen

 

 

Title: Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ John M DiNapoli

 

 

Name: John M DiNapoli

 

 

Title: Senior Vice President

 

[Signature Page to Lannett Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

ITEM 6.7(b)

 

Litigation and Labor Matters.

ITEM 6.8

 

Initial Capitalization.

ITEM 6.10(b)

 

Real Property Assets.

ITEM 6.11

 

Tax Matters.

ITEM 6.12

 

ERISA Plans.

ITEM 6.13

 

Environmental Matters.

ITEM 6.14

 

Inventory Locations.

ITEM 6.19(a)

 

Material Agreements.

ITEM 6.19(c)

 

Material Governmental Approvals.

ITEM 6.21

 

Insurance.

ITEM 6.22

 

Related Party Transactions.

ITEM 7.2.2(c)

 

Ongoing Indebtedness.

ITEM 7.2.3(c)

 

Existing Liens.

ITEM 7.2.5(a)

 

Ongoing Investments.

 

95

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PERCENTAGES

 

Lender

 

Revolving Loan Commitment

 

Letter of Credit Commitment

 

Citibank, N.A.

 

$

30,000,000.00

 

$

3,000,000.00

 

PNC Bank, National Association

 

$

20,000,000.00

 

$

2,000,000.00

 

 

 

 

 

 

 

Total

 

$

50,000,000.00

 

$

5,000,000.00

 

 

96

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ADMINISTRATIVE INFORMATION

 

Borrower:

 

Lannett Company, Inc.

9000 State Road

Philadelphia, PA 19136

Attention: Chief Financial Officer
Facsimile No.: 215-671-0663

 

Administrative Agent:

 

Citibank, N.A.
1650 Market Street - Suite 3550

Philadelphia, PA 19103

 

Attention: Luke Hirneisen, Vice President
Facsimile: 267-443-1177

Email: Luke.Hirneisen@citi.com

 

Lenders:

 

Citibank, N.A.
1650 Market Street - Suite 3550

Philadelphia, PA 19103

 

Attention: Luke Hirneisen, Vice President
Facsimile: 267-443-1177

Email: Luke.Hirneisen@citi.com

 

PNC Bank, National Association
1000 Westlakes Drive

Berwyn, PA 19312

 

Attention: John M. Dinapoli, Relationship Manager
Email: john.dinapoli@pnc.com

 

Attention: Mary Ann Cruz, Loan Support Analyst

Facsimile: 877-718-7654

Email: Mary.Cruz@pnc.com

 

97

--------------------------------------------------------------------------------